Exhibit 10.8
EXECUTION
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Among
POSTROCK ENERGY SERVICES CORPORATION,
as Borrower
POSTROCK KPC PIPELINE, LLC,
as Borrower,
ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
and
The Lenders Party Hereto
$15,000,000
SECURED PIPELINE TERM LOAN
Dated as of September 21, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    2  
1.01. Defined Terms
    2  
1.02. Other Interpretive Provisions
    23  
1.03. Accounting Terms
    24  
1.04. Rounding
    24  
1.05. References to Agreements, Persons and Laws; Rules of Construction
    24  
 
       
ARTICLE II. TERM LOAN
    24  
2.01. Term Loan
    24  
2.02. Intentionally Deleted
    24  
2.03. Borrowings, Conversions and Continuations of Loans
    24  
2.04. Prepayments
    25  
2.05. Intentionally Deleted
    26  
2.06. Repayment of Loans
    26  
2.07. Interest
    26  
2.08. Fees
    27  
2.09. Computation of Interest and Fees
    27  
2.10. Evidence of Debt
    27  
2.11. Payments Generally
    28  
2.12. Sharing of Payments
    29  
2.13. Pari Passu Lien Securing Lender Hedging Obligations
    30  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    30  
3.01. Taxes
    30  
3.02. Illegality
    32  
3.03. Inability to Determine Rates
    32  
3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans
    33  
3.05. Compensation for Losses
    34  
3.06. Matters Applicable to all Requests for Compensation
    34  
3.07. Survival
    34  
3.08. Mitigation Obligations
    34  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO BORROWING
    35  
4.01. Conditions Precedent to Borrowing
    35  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    37  
5.01. Existence; Qualification and Power; Compliance with Laws
    37  
5.02. Authorization; No Contravention
    38  
5.03. Governmental Authorization
    38  
5.04. Binding Effect
    38  
5.05. Financial Statements; No Material Adverse Effect
    38  
5.06. Litigation
    39  
5.07. No Default
    39  
5.08. Title; Liens; Priority of Liens
    39  
5.09. Environmental Compliance
    39  
5.10. Insurance
    40  

i 



--------------------------------------------------------------------------------



 



              Page  
5.11. Taxes
    40  
5.12. ERISA Compliance
    40  
5.13. Subsidiaries and other Investments
    41  
5.14. Margin Regulations; Investment Company Act; Use of Proceeds
    41  
5.15. Disclosure; No Material Misstatements
    41  
5.16. Location of Business and Offices
    41  
5.17. Compliance with Laws
    41  
5.18. Third Party Approvals
    41  
5.19. Solvency
    42  
5.20. Oil and Gas Leases
    42  
5.21. Oil and Gas Contracts
    42  
5.22. Producing Wells
    42  
5.23. Purchasers of Production
    42  
5.24. Swap Contracts
    42  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    43  
6.01. Financial Statements
    43  
6.02. Certificates; Other Information
    44  
6.03. Notices
    44  
6.04. Payment of Obligations
    45  
6.05. Preservation of Existence, Etc.
    45  
6.06. Maintenance of Assets and Business
    45  
6.07. Maintenance of Insurance
    45  
6.08. Compliance with Laws and Contractual Obligations
    46  
6.09. Books and Records
    46  
6.10. Inspection Rights
    46  
6.11. Compliance with ERISA
    46  
6.12. Use of Proceeds
    47  
6.13. Material Agreements
    47  
6.14. Guaranties; New Subsidiaries’ Collateral Documents
    47  
6.15. Further Assurances; Additional Collateral
    47  
6.16. Fiscal Year
    48  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    48  
7.01. Liens
    48  
7.02. Investments
    51  
7.03. Hedging Agreements
    52  
7.04. Indebtedness
    53  
7.05. Lease Obligations
    54  
7.06. Fundamental Changes
    54  
7.07. Dispositions
    55  
7.08. Transfer Payments; Restricted Payments; Distributions and Redemptions
    56  
7.09. ERISA
    57  
7.10. Nature of Business; Risk Management
    57  
7.11. Transactions with Affiliates
    57  
7.12. Burdensome Agreements
    57  
7.13. Use of Proceeds
    58  
7.14. Material Agreements
    58  
7.15. Pooling or Unitization
    58  
7.16. Financial Covenants
    58  

ii 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    59  
8.01. Events of Default
    59  
8.02. Remedies Upon Event of Default
    61  
8.03. Application of Funds
    62  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    62  
9.01. Appointment and Authorization of Agents; Lender Hedging Agreements
    62  
9.02. Delegation of Duties
    62  
9.03. Default; Collateral
    63  
9.04. Liability of Agents
    64  
9.05. Reliance by Administrative Agent
    65  
9.06. Notice of Default
    65  
9.07. Credit Decision; Disclosure of Information by Administrative Agent
    65  
9.08. Indemnification of Agents
    66  
9.09. Administrative Agent in its Individual Capacity
    66  
9.10. Successor Administrative Agent and Collateral Agent
    67  
9.11. Other Agents
    67  
9.12. Administrative Agent May File Proofs of Claim
    67  
9.13. Hedging Agreements
    68  
 
       
ARTICLE X. MISCELLANEOUS
    68  
10.01. Amendments, Release of Collateral, Etc.
    68  
10.02. Notices and Other Communications; Facsimile Copies
    70  
10.03. No Waiver; Cumulative Remedies
    71  
10.04. Attorney Costs; Expenses and Taxes
    71  
10.05. Indemnification
    72  
10.06. Payments Set Aside
    73  
10.07. Successors and Assigns
    73  
10.08. Confidentiality
    75  
10.09. Set-off
    76  
10.10. Interest Rate Limitation
    76  
10.11. Counterparts
    76  
10.12. Integration
    76  
10.13. Survival of Representations and Warranties
    77  
10.14. Severability
    77  
10.15. Replacement of Lenders
    77  
10.16. Defaulting Lender
    78  
10.17. Governing Law
    79  
10.18. Waiver of Right to Trial by Jury, Etc.
    79  
10.19. Release
    80  
10.20. Time of the Essence
    80  
10.21. Release of Second Priority Liens
    80  
10.22. Amendment and Restatement
    81  
10.23. Termination of Revolving Commitments Under Prior Midstream Credit
Agreement
    81  
10.24. No Novation, Etc.
    81  
10.25. Joint and Several Liability
    81  
10.26. ENTIRE AGREEMENT
    83  

iii 



--------------------------------------------------------------------------------



 



SCHEDULES

      1.01A   
Litigation Associated with Litigation and Settlement Costs Adjustments to
Consolidated EBITDA
1.01B   
Other Consolidated EBITDA Adjustments for Specified Quarters
2.01   
Commitments
5.06   
Litigation
5.12   
ERISA
5.13   
Subsidiaries and Equity Investments
5.21   
Take-or Pay and Gas Balancing Obligations
5.23   
Purchasers of Production
5.24   
Swap Contracts
7.01   
Existing Liens
7.04   
Indebtedness
7.11   
Transactions with Affiliates
10.02   
Addresses for Notices to Borrower, Guarantors and Administrative Agent

EXHIBITS

      Exhibit:   Form of: A-1  
Borrowing Notice
A-2  
Conversion/Continuation Notice
A-3  
Repayment Notice
B  
Note
C  
Compliance Certificate pursuant to Section 6.01(a)
D  
Assignment and Assumption

iv 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
September 21, 2010, among POSTROCK ENERGY SERVICES CORPORATION, a Delaware
corporation formerly known as Quest Resource Corporation and successor by merger
to Quest Resource Acquisition Corp., PostRock Midstream, LLC (the successor by
merger to Quest Midstream Partners, L.P. and Quest Midstream GP, LLC), Quest
Cherokee Oilfield Service, LLC, Quest Mergersub, Inc., Quest Midstream Holdings
Corp., Quest Energy Service, LLC and Energy & Midstream Partners JV, LLC
(“PESC”), POSTROCK KPC PIPELINE LLC, a Delaware limited liability company,
formerly known as and successor by conversion to Quest Pipelines (KPC), a Kansas
general partnership, and successor by merger to Quest Kansas Pipeline, L.L.C.
and Quest Kansas General Partner L.L.C. (“KPC Pipeline LLC”; and together with
PESC, collectively, the “Borrowers” and individually a “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually,
“Lender”), ROYAL BANK OF CANADA, as Administrative Agent and Collateral Agent.
PRELIMINARY STATEMENTS
     (1) Quest Midstream Partners, L.P., a Delaware master limited partnership
(which merged into and became Quest Acquisition Partners, LLC, which changed its
name to PostRock Midstream, LLC, which merged into PESC) and Bluestem Pipeline,
LLC, as borrowers, and Royal Bank of Canada as administrative and collateral
agent, and the lenders party thereto, entered into a Credit Agreement, dated as
of January 31, 2007, providing for a $75,000,000 Senior Credit Facility (the
"Original Midstream Credit Agreement”). The Original Midstream Credit Agreement
was secured by mortgages filed against Bluestem’s Cherokee Basin pipeline system
covering 11 counties in Kansas and 2 counties in Oklahoma (the “Bluestem
Gathering System”).
     (2) The Original Midstream Credit Agreement was amended and restated by an
Amended and Restated Credit Agreement dated as of November 1, 2007 among Quest
Midstream Partners, L.P. and Bluestem Pipeline, LLC, as borrowers, Royal Bank of
Canada, as administrative and collateral agent, and the lenders party thereto
(the “Midstream Lenders”) providing for a $135,000,000 Senior Credit Facility
(the “First Amended and Restated Midstream Credit Agreement”).
     (3) In connection with the First Amended and Restated Midstream Credit
Agreement, Quest Midstream Partners, L.P. financed its acquisition of (i) 100%
of the limited liability company membership interest in each of (a) Midcoast
Kansas Pipeline, L.L.C., a Delaware limited liability company (whose name after
its acquisition was changed to Quest Kansas Pipeline, L.L.C.), and (b) Midcoast
Kansas General Partner, L.L.C., a Delaware limited liability company (whose name
after its acquisition was changed to Quest Kansas General Partner, L.L.C.), each
of whom collectively owned 100% of the general partner interest in Enbridge
Pipelines (KPC), a Kansas general partnership (whose name after its acquisition
was changed to Quest Pipelines (KPC)) which owned an approximate 1,120 mile
interstate natural gas pipeline, gathering systems, processing facilities and
related assets located in the States of Kansas, Oklahoma and Missouri (the “KPC
Pipeline”).
     (4) The First Amended and Restated Midstream Credit Agreement was amended
by a First Amendment to Amended and Restated Credit Agreement, dated November 1,
2007, Second Amendment to Amended and Restated Credit Agreement, dated
October 28, 2008, and Third Amendment to Amended and Restated Credit Agreement,
dated December 17, 2009 (the First Amended and Restated Midstream Credit
Agreement as so amended the “Prior Midstream Credit Agreement”).
$15 MM
Credit Agreement

1



--------------------------------------------------------------------------------



 



     (5) Pursuant to that certain Assignment of Notes, Liens and Security
Interests of even date herewith between the Midstream Lenders (including Royal
Bank of Canada, which is assigning only $4,259,462.63 of the Indebtedness owed
to it under the Prior Midstream Credit Agreement) and Administrative Agent, as
assignors, and Royal Bank of Canada, in its capacity as administrative agent and
collateral agent under the Borrowing Base Facility Credit Agreement, the
Midstream Lenders have (A) assigned $89,001,098.16 of the Indebtedness owing
under the Prior Midstream Credit Agreement to Royal Bank of Canada, in its
capacity as administrative agent and collateral agent under the Borrowing Base
Credit Facility and (B) Royal Bank of Canada, as a Lender under the Prior
Midstream Credit Agreement has retained $15,000,000 of such Indebtedness.
Pursuant to this Agreement, Royal Bank of Canada will assign to the Lenders
party hereto their Pro Rata Share of such $15,000,000 Indebtedness. Such
Indebtedness has been assumed of even date herewith by KPC Pipeline, LLC. Such
Indebtedness will be secured by a first lien on the KPC Pipeline, by a second
lien on the Bluestem Gathering System and by a second lien on the Borrowing Base
Oil and Gas Properties.
     (6) The Borrowers agree, promptly upon the effectiveness of the assignments
described in Preliminary Statement (5), to prepay the Outstanding Amount of
Indebtedness under the Prior Midstream Credit Agreement in an amount equal to
$14,727,092.87 from the proceeds of the White Deer Energy Investment (the amount
of such prepayments herein collectively, called the “Closing Date Prepayment
Amount”).
     (7) PESC, KPC Pipeline, LLC, Administrative Agent, and the Lenders party
hereto have agreed to amend and restate in part the Prior Midstream Credit
Agreement as regards the $15,000,000 Indebtedness remaining after the assignment
described in Preliminary Statement (5) and the balance of the Indebtedness owing
under the Prior Midstream Credit Agreement shall be renewed and rearranged and
amended and restated in part by the Borrowing Base Credit Facility.
     NOW THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree that the Prior Midstream
Credit Agreement with respect to the $15,000,000 Indebtedness remaining after
the assignment described in Preliminary Statement (5) is hereby amended and
restated as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
          1.01. Defined Terms. As used in this Agreement, the terms defined in
the introductory paragraph and the Preliminary Statements hereof shall have the
meanings therein indicated and the following terms shall have the meanings set
forth below:
     Acquisition means any transaction or series of related transactions for the
purpose of, or resulting in, directly or indirectly, (a) the acquisition by a
Company of all or substantially all of the assets located in the United States
of a Person or of any business or division of a Person; (b) the acquisition by a
Company of more than 50% of any class of Voting Stock (or similar ownership
interests) of any Domestic Person; or (c) a merger, consolidation, amalgamation,
or other combination by a Company with another Person if a Company is the
surviving entity, provided that, (i) in any merger involving a Borrower, such
Borrower must be the surviving entity (unless the surviving entity is a
Borrower); and (ii) in any merger involving a Wholly-Owned Subsidiary and
another Subsidiary, a Wholly-Owned Subsidiary shall be the survivor.
     Adjusted Consolidated EBITDA means, for the period of determination,
(i) Consolidated EBITDA, minus (ii) the Consolidated EBITDA adjustments made
pursuant to Section 7.16(d) plus (iii) the Consolidated EBITDA adjustments made
pursuant to Section 7.16(e).
$15 MM
Credit Agreement

2



--------------------------------------------------------------------------------



 



     Administrative Agent means Royal Bank of Canada in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     Administrative Agent’s Office means the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.
     Administrative Details Form means the Administrative Details Reply Form
furnished by a Lender to the Administrative Agent in connection with this
Agreement.
     Affiliate means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be controlled by any other Person if
such other Person possesses, directly or indirectly, power to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.
     Agent-Related Persons means the Administrative Agent (including any
successor administrative agent), the Collateral Agent (including any successor
collateral agent) and their respective Affiliates (including the officers,
directors, employees, agents and attorneys-in-fact of such Person).
     Agreement means this Second Amended and Restated Credit Agreement.
     Applicable Rate means, from time to time, at the Borrowers’ election either
of the following per annum rates: (i) the Eurodollar Rate plus 3.75%, or
(ii) the Base Rate plus 2.75%.
     Approved Fund means any Fund that is administered or managed by a Lender,
an Affiliate of a Lender, or an entity or an Affiliate of an entity that
administers or manages a Lender.
     Assignment and Assumption means an Assignment and Assumption substantially
in the form of Exhibit D.
     Assignment of Midstream Notes, Liens and Security Interest means that
certain Assignment of Notes, Liens and Security Interests, dated of even date
herewith, between Royal Bank of Canada, as administrative agent and each other
lender party to the Prior Midstream Credit Agreement, as assignors, and
Administrative Agent, as assignee, in form and content satisfactory to
Administrative Agent.
     Attorney Costs means and includes the reasonable fees and disbursements of
any law firm or other external counsel and the reasonable allocated cost of
internal legal services and disbursements of internal counsel.
     Attributable Indebtedness means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     Authorizations means all filings, recordings, and registrations with, and
all validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.
$15 MM
Credit Agreement

3



--------------------------------------------------------------------------------



 



     Base Rate means for any day a fluctuating rate per annum equal to the
greatest of (a) the Federal Funds Rate plus one-half of one percent (0.5%),
(b) the Prime Rate for such day, and (c) the Eurodollar Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus one and one-quarter percent (1.25%);
provided that, for the avoidance of doubt, the Eurodollar Rate for any day shall
be based on the rate appearing on the Reuters BBA Libor Rates Page 3750 (or on
any successor or substitute page of such page) at approximately 11:00 a.m.
(London time) on such day. Any change in the Base Rate due to a change in the
Prime Rate, Federal Funds Rate or the Eurodollar Rate shall be effective
automatically and without notice to Borrower or any Lender on the effective date
of such change in the Prime Rate, Federal Funds Rate or Eurodollar Rate,
respectively.
     Base Rate Loan means a Loan that bears interest based on the Base Rate.
     Basis Points means for one Basis Point, 1/100th of 1%.
     Bluestem means Bluestem Pipeline, LLC, a Delaware limited liability
company.
     Bluestem Gathering System has the meaning specified in Preliminary
Statement (1) hereto.
     Board means the Board of Governors of the Federal Reserve System of the
United States.
     Borrower and Borrowers have the meanings specified in the introductory
paragraph hereto.
     Borrower Affiliate means each of the Borrowers’ respective Subsidiaries
other than (i) the Excluded Subsidiaries; and (ii) MidContinent and its direct
and indirect Subsidiaries currently existing or hereafter formed.
     Borrowing means a borrowing consisting of simultaneous Loans of the same
Type and having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
     Borrowing Base Credit Facility means that certain Second Amended and
Restated Credit Agreement of even date herewith among PESC and MidContinent, as
borrowers, Royal Bank of Canada, as administrative agent and collateral agent,
and the lenders party thereto, providing for a $350,000,000 borrowing base
revolving credit facility with an initial borrowing base of $225,000,000.
     Borrowing Base Credit Facility Lenders means lenders party to the Borrowing
Base Credit Facility.
     Borrowing Base Oil and Gas Properties means those Oil and Gas Properties of
PESC and MidContinent that are subject to the second Liens created by the
Collateral Documents.
     Borrowing Notice means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Loans as the same
Type, pursuant to Section 2.03(a), which, if in writing, shall be substantially
in the form of Exhibit A-1 or A-2, as applicable.
     Business Day means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of New York, or
are in fact closed and, if such day relates to any Eurodollar Rate Loan or the
calculation of the Eurodollar Rate, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the applicable offshore
Dollar interbank market.
$15 MM
Credit Agreement

4



--------------------------------------------------------------------------------



 



     Capital Lease means any capital lease or sublease which should be
capitalized on a balance sheet in accordance with GAAP.
     Cash Adjusted Consolidated Funded Debt means, as of any date of
determination, for the Borrowers and their Subsidiaries (other than the Excluded
Subsidiaries) on a consolidated basis, the excess of (a) Consolidated Funded
Debt over (b) cash of the Borrowers and their Subsidiaries (other than the
Excluded Subsidiaries) deposited in an account with the Administrative Agent (or
another financial institution acceptable to the Administrative Agent) subject to
a control agreement in favor of the Administrative Agent or, at the
Administrative Agent’s discretion, cash of the Borrowers and their Subsidiaries
(other than the Excluded Subsidiaries) reflected on Parent’s consolidating
balance sheet and otherwise subjected to a Lien in favor of the Administrative
Agent and not otherwise pledged or subject to any claim or encumbrance of any
third party.
     Cash Equivalents means:
     (a) United States Dollars;
     (b) direct general obligations or obligations fully and unconditionally
guaranteed as to the timely payment of principal and interest by, the United
States or any agency or instrumentality thereof having remaining maturities of
not more than thirteen (13) months, but excluding any such securities whose
terms do not provide for payment of a fixed dollar amount upon maturity or call
for redemptions;
     (c) certificates of deposit and eurodollar-time deposits with remaining
maturities of thirteen (13) months or less, bankers acceptances with remaining
maturities not exceeding one hundred eighty (180) days, overnight bank deposits
and other similar short term instruments, in each case with any domestic
commercial bank having capital and surplus in excess of $250,000,000 and having
a rating of at least “A2” by Moody’s or at least “A” by S&P;
     (d) repurchase obligations with a remaining term of not more than thirteen
(13) months for underlying securities of the types described in (b) and
(c) above entered into with any financial institution meeting the qualifications
in (c) above;
     (e) commercial paper (having remaining maturities of not more than two
hundred seventy (270) days) of any Person rated “P-1” or better by Moody’s or
“A-1” or the equivalent by S&P;
     (f) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated
AAA by S&P or Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and
     (g) money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clause (a) through (f) above, except that with respect to the
maturities of the assets included in such funds the requirements of clauses
(a) through (f) shall not be applied to the individual assets included in such
funds but to the weighted-average maturity of all assets included in such funds.
     Change in Law means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 3.04(b), by any Lending Office of such Lender or by such Lender’s
holding company,
$15 MM
Credit Agreement

5



--------------------------------------------------------------------------------



 



if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.
     Change of Control means (i) Parent shall fail to own, directly or
indirectly, or fail to have voting control over, 100% of the equity interest of
PESC, MidContinent or KPC Pipeline, LLC, or (ii) a Parent Change of Control
shall occur.
     Closing Date means the first date all the conditions precedent in
Section 4.01 are satisfied or waived (or, in the case of Sections 4.01(e) and
(f), waived by the Person entitled to receive the applicable payment).
     Closing Date Prepayment Amount has the meaning specified in Preliminary
Statement (6) hereto.
     Code means the Internal Revenue Code of 1986.
     Collateral means all property and interests in property and proceeds
thereof now owned or hereafter acquired by any Borrower and its respective
Subsidiaries (other than the Excluded Subsidiaries) in or upon which a Lien
(whether first or second) now or hereafter exists in favor of the Secured
Parties, or the Administrative Agent or Collateral Agent on behalf of the
Secured Parties, including, but not limited to the KPC Pipeline, the Borrowing
Base Oil and Gas Properties, the Bluestem Gathering System, and substantially
all of the personal property (including stock and other equity interests) of the
Borrowers and their respective Subsidiaries (other than the Excluded
Subsidiaries) whether under this Agreement, the Collateral Documents, or under
any other document executed by any Borrower Affiliate and delivered to the
Administrative Agent, Collateral Agent or any Secured Party. Collateral does not
include any Excluded Assets, the limited liability company membership interest
in Eastern or the Three Little Pipes.
     Collateral Agent means Royal Bank of Canada in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.
     Collateral Documents means (a) each Guaranty, Security Agreement and
Mortgage, and all other security agreements, deeds of trust, mortgages, chattel
mortgages, assignments, pledges, guaranties, extension agreements and other
similar agreements or instruments executed by any Borrower, any Guarantor, or
any of their respective Subsidiaries (other than the Excluded Subsidiaries), for
the benefit of the Secured Parties now or hereafter delivered to the Secured
Parties, the Administrative Agent or the Collateral Agent pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the Uniform Commercial Code or comparable Law) against the Borrowers, any
Guarantor, or any of their respective Subsidiaries (other than the Excluded
Subsidiaries), as debtor in favor of the Secured Parties, the Administrative
Agent or the Collateral Agent for the benefit of the Secured Parties, as secured
party, to secure or guarantee the payment of any part of the Obligations or the
performance of any other duties and obligations of Borrowers under the Loan
Documents, whenever made or delivered, and (b) any amendments, supplements,
modifications, renewals, replacements, consolidations, substitutions,
restatements, continuations, and extensions of any of the foregoing, subject to
the release of any Liens prior to or contemporaneously with the date hereof.
     Company and Companies means, on any date of determination thereof, the
Borrowers and each of the Borrower Affiliates (whether in existence on the date
hereof or formed hereafter in accordance with the terms of this Agreement).
     Compensation Period has the meaning set forth in Section 2.11(e)(ii).
$15 MM
Credit Agreement

6



--------------------------------------------------------------------------------



 



     Compliance Certificate means a certificate substantially in the form of
Exhibit C.
     Consolidated EBITDA means, for any period, for the Borrowers and their
Subsidiaries (other than the Excluded Subsidiaries) on a consolidated basis, an
amount equal to the sum of (a) Consolidated Net Income, (b) Consolidated
Interest Charges, (c) the amount of taxes, based on or measured by income, used
or included in the determination of such Consolidated Net Income, (d) the amount
of depreciation, depletion and amortization expense deducted in determining such
Consolidated Net Income, (e) merger and acquisition costs required to be
expensed under FAS 141(R), (f) the amount of payments made to parties or placed
in escrow, in each case during the period when paid or placed in escrow,
representing damages or settlement amounts associated with, and attorney’s fees,
court costs and other litigation expenses associated with, the litigation set
forth on Schedule 1.01A; (g) other amounts (without duplication) representing
charges relating to the fiscal quarters ended December 31, 2009, March 31, 2010,
and June 30, 2010 set forth on the Schedule 1.01B and described as “additional
add-backs” thereon, in each case during the period when the charge was incurred;
and (h) other non-cash charges and expenses, including, without limitation,
non-cash charges and expenses relating to Swap Contracts or resulting from
accounting convention changes, of the Borrowers on a consolidated basis, all
determined in accordance with GAAP.
     Consolidated Funded Debt means, as of any date of determination, for the
Borrowers and their Subsidiaries (other than the Excluded Subsidiaries) on a
consolidated basis, the sum of (a) the outstanding principal amount of all
obligations and liabilities, whether current or long-term, for borrowed money
(including Obligations hereunder, but excluding all reimbursement obligations
relating to outstanding but undrawn letters of credit), (b) Attributable
Indebtedness pertaining to Capital Leases, (c) Attributable Indebtedness
pertaining to Synthetic Lease Obligations, and (d) without duplication, all
Guaranty Obligations with respect to Indebtedness of the type specified in
subsections (a) through (c) above.
     Consolidated Interest Charges means, for any period, for the Borrowers and
their Subsidiaries (other than the Excluded Subsidiaries) on a consolidated
basis, the excess of (I) the sum of (a) all interest, premium payments, fees,
charges and related expenses of the Borrowers and their Subsidiaries (other than
the Excluded Subsidiaries) in connection with Indebtedness (net of interest rate
Swap Contract settlements) (including capitalized interest), in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Borrowers with respect to such period under Capital Leases that
is treated as interest in accordance with GAAP over (II) all interest income for
such period.
     Consolidated Net Income means, for any period, for the Borrowers and their
Subsidiaries (other than the Excluded Subsidiaries) on a consolidated basis, the
net income or net loss of Borrowers and their Subsidiaries (other than the
Excluded Subsidiaries) from continuing operations, provided that there shall be
excluded from such net income (to the extent otherwise included therein): (a)
the income (or loss) of any entity other than a Subsidiary in which a Borrower
or one of its Subsidiaries (other than the Excluded Subsidiaries) has an
ownership interest, except to the extent that any such income has been actually
received by a Borrower or such Subsidiary in the form of cash dividends or
similar cash distributions; (b) net extraordinary gains and losses (other than,
in the case of losses, losses resulting from charges against net income to
establish or increase reserves for potential environmental liabilities and
reserve for exposure under rate cases), (c) any gains or losses attributable to
non-cash write-ups or write-downs of assets, (d) proceeds of any insurance on
property, plant or equipment other than business interruption insurance, (e) any
gain or loss net of taxes on the sale, retirement or other disposition of assets
(including the capital stock or other equity ownership of any other Person, but
excluding the sale of inventories in the ordinary course of business), and
(f) the cumulative effect of a change in accounting principles, net of taxes.
$15 MM
Credit Agreement

7



--------------------------------------------------------------------------------



 



     Contractual Obligation means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     Debtor Relief Laws means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
     Default means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.
     Default Rate means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Eurodollar Rate Loan plus 2% per annum, in
each case to the fullest extent permitted by applicable Laws.
     Defaulting Lender means any Lender that (a) has failed to fund any portion
of the Loans required to be funded by it under this Agreement within one
Business Day of the date required to be funded by it under this Agreement,
(b) has otherwise failed to pay over to Administrative Agent or any other Lender
any other amount required to be paid by it under this Agreement within one
Business Day of the date when due, unless the subject of a good faith dispute,
(c) has notified the Borrowers, the Administrative Agent or any Lender that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit; (d) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations hereunder; or (e) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
     Disposition or Dispose means the sale (excluding the sale of inventory in
the ordinary course of business), transfer, license or other disposition
(including any sale and leaseback transaction) of any property (including stock,
partnership and other equity interests) by any Person of property owned by such
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For the avoidance of doubt, a Restricted Payment is not a
Disposition.
     Dollar and $ means lawful money of the United States.
     Domestic Person means any corporation, general partnership, limited
partnership, limited liability partnership, or limited liability company that is
organized under the laws of the United States or any state thereof or the
District of Columbia.
     Eastern means Quest Eastern Resource LLC.
$15 MM
Credit Agreement

8



--------------------------------------------------------------------------------



 



     Eligible Assignee means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural Person) approved
by the Administrative Agent and, unless an Event of Default has occurred and is
continuing, the Borrowers (neither the Administrative Agent’s nor the Borrowers’
approval to be unreasonably withheld, conditioned or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include any
Borrower, any PostRock Party, or any of their respective Affiliates or
Subsidiaries.
     Environmental Law means any applicable Law that relates to (a) the
condition or protection of air, groundwater, surface water, soil, or other
environmental media, (b) the environment, including natural resources or any
activity which affects the environment, (c) the regulation of any pollutants,
contaminants, wastes, substances, and Hazardous Substances, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. §9601 et seq.) (“CERCLA”), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Federal Water Pollution Control Act, as amended by the
Clean Water Act (33 U.S.C. § 1251 et seq.), the Federal Insecticide, Fungicide,
and Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and
Community Right to Know Act of 1986 (42 U.S.C. § 1100 1 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801 et seq.), the National
Environmental Policy Act of 1969 (42 U.S.C. § 4321 et seq.), the Oil Pollution
Act (33 U.S.C. § 2701 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Rivers and Harbors Act (33 U.S.C. §401 et seq.), the
Safe Drinking Water Act (42 U.S.C. § 201 and § 300f et seq.), the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and the Hazardous and Solid Waste Amendments of 1984 (42 U.S.C. § 6901 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and analogous state
and local Laws, as any of the foregoing may have been and may be amended or
supplemented from time to time, and any analogous enacted or adopted Law, or
(d) the Release or threatened Release of Hazardous Substances.
     ERISA means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.
     ERISA Affiliate means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions of this Agreement relating to obligations imposed under Section 412
of the Code).
     ERISA Event means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrowers or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrowers or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrowers or any ERISA Affiliate.
     Eurodollar Rate means for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum described below:
$15 MM
Credit Agreement

9



--------------------------------------------------------------------------------



 



     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the LIBOR I screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or
     (b) if the rate referenced in the preceding subsection (a) is not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upward to the next 1/100th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch to
major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.
     Eurodollar Rate Loan means a Loan that bears interest at a rate based on
the Eurodollar Rate.
     Event of Default means any of the events or circumstances specified in
Article VIII.
     Excluded Assets means any contracts, agreements or permits as to which the
granting of a security interest in same would cause a default, termination or
penalty thereunder or under any applicable requirement of a Governmental
Authority.
     Excluded Subsidiaries means collectively, (i) Eastern and any Subsidiary of
Eastern that Eastern may form after the date of this Agreement; and (ii) any
Subsidiary of Parent that Parent may form after the date of this Agreement that
is not also a Subsidiary of a Borrower.
     FA Costs means and includes the reasonable fees and disbursements of any
financial advisory or consulting firm to Lenders or the Administrative Agent.
     Facility means, prior to the date of this Agreement, the term loan and
$1,000,000 revolving credit facility under this Agreement, and on and after the
date of this Agreement, the term loan facility as described in and subject to
the limitations set forth in Section 2.01.
     Federal Funds Rate means, for any day, the rate per annum (rounded upwards
to the nearest 1/100 of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.
     First Amended and Restated Midstream Credit Agreement has the meaning
specified in Preliminary Statement (2) hereto.
     Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
$15 MM
Credit Agreement

10



--------------------------------------------------------------------------------



 



     Fund means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     G&A Formula means the Modified Massachusetts Formula, which establishes a
three-part factor using assets, payroll (labor/headcount), and revenue to
allocate general and administrative expenses. The G&A Formula will be adjusted
annually subsequent to Parent’s annual audit and applied to the entire year
following such audit. For the remainder of 2010, general and administrative
expenses will be allocated based on the G&A formula for the first seven months
of 2010. The applicable percentages are 2.4% to Eastern; 15.5% to KPC Pipeline,
LLC and 82.1% to PESC.
     GAAP means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board and the Public Company Accounting
Oversights Board or such other principles as may be approved by a significant
segment of the accounting profession, that are applicable to the circumstances
as of the date of determination, consistently applied. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrowers or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) the Borrowers shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
     Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other legal
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     Guarantors means Parent and every present and future Subsidiary of the
Borrowers (other than the Excluded Subsidiaries and MidContinent and its
Subsidiaries whether currently existing or hereafter formed) which undertakes to
be liable for all or any part of the Obligations by execution of a Guaranty.
     Guaranty means a Guaranty now or hereafter made by any Guarantor in favor
of the Administrative Agent on behalf of the Lenders, including the Parent
Guaranty, each in form and substance acceptable to the Administrative Agent.
     Guaranty Obligation means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other payment obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other payment obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other payment obligation of the payment of such Indebtedness or other payment
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other payment obligation,
or (iv) entered into for the purpose of assuring in any other manner the
obligees in respect of such Indebtedness or other payment obligation of the
payment thereof or to protect such
$15 MM
Credit Agreement

11



--------------------------------------------------------------------------------



 



obligees against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness or other payment
obligation of any other Person, whether or not such Indebtedness or other
payment obligation is assumed by such Person; provided, however, that the term
“Guaranty Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be deemed to be the lesser of (a) an amount equal to the stated
or determinable outstanding amount of the related primary obligation and (b) the
maximum amount for which such guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guaranty Obligation, unless the
outstanding amount of such primary obligation and the maximum amount for which
such guaranteeing Person may be liable are not stated or determinable, in which
case the amount of such Guaranty Obligation shall be the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.
     Hazardous Substance means any substance that poses a threat to, or is
regulated to protect, human health, safety, public welfare, or the environment,
including without limitation: (a) any “hazardous substance,” “pollutant” or
“contaminant,” and any “petroleum” or “natural gas liquids” as those terms are
defined or used under Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended ( 42 U.S.C. §§ 9601 et seq.)
(CERCLA), (b) “solid waste” as defined by the federal Solid Waste Disposal Act
(42 U. S.C. § § 6901 et seq.), (c) asbestos or a material containing asbestos,
(d) any material that contains lead or lead-based paint, (e) any item or
equipment that contains or is contaminated by polychlorinated biphenyls, (f) any
radioactive material, (g) urea formaldehyde, (h) putrescible materials,
(i) infectious materials, (j) toxic microorganisms, including mold, or (k) any
substance the presence or Release of which requires reporting, investigation or
remediation under any Environmental Law.
     Hydrocarbons means crude oil, condensate, natural gas, natural gas liquids,
coal bed methane and other hydrocarbons and all products refined or separated
therefrom.
     Indebtedness means, as to any Person at a particular time, all of the
following:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) the face amount of all letters of credit (including standby and
commercial), banker’s acceptances, surety bonds, and similar instruments issued
for the account of such Person, and, without duplication, all drafts drawn and
unpaid thereunder;
     (c) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, other than trade accounts payable in the ordinary course of business
not overdue by more than 90 days, and Indebtedness of others (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person, whether or not such Indebtedness shall have been assumed by such Person
or is limited in recourse;
     (d) all obligations of such Person under conditional sales or other title
retention agreements relating to property acquired by such Person;
     (e) Capital Leases and Synthetic Lease Obligations of such Person; and
     (f) all Guaranty Obligations of such Person in respect of any of the
foregoing.
$15 MM
Credit Agreement

12



--------------------------------------------------------------------------------



 



     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person except for customary exceptions acceptable to the Required Lenders. The
amount of any Capital Lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date. In addition, the determination of Indebtedness of the Borrowers
and/or their Subsidiaries (other than the Excluded Subsidiaries) shall be made
on a consolidated basis without taking into account any Indebtedness owed by any
such Person to any other such Person.
     Indemnified Liabilities has the meaning set forth in Section 10.05.
     Indemnitees has the meaning set forth in Section 10.05.
     Intercreditor Agreement means that certain Intercreditor and Collateral
Agency Agreement, dated of even date herewith, among Borrowers, MidContinent,
Royal Bank of Canada, as administrative agent and collateral agent for the
Lenders under this Agreement, Royal Bank of Canada, as administrative agent and
lenders party to the credit agreement governing the Borrowing Base Credit
Facility, and Royal Bank of Canada, as collateral agent.
     Interest Coverage Ratio means for any four quarter period and as of any
determination date, as calculated based on the quarterly Compliance Certificate
most recently delivered pursuant to Section 6.02(a) for the Borrowers, the ratio
of (a) Adjusted Consolidated EBITDA for such four quarter period ending on the
determination date to (b) Consolidated Interest Charges for such four quarter
period.
     Interest Payment Date means each date an installment of principal is due on
the Loan and the Maturity Date.
     Interest Period means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the applicable Borrower (and in the case
of the initial Borrowing Notice, by PESC) in its Borrowing Notice; provided
that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     Investment means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of Indebtedness of, or purchase or other acquisition
of any other Indebtedness or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, less all returns of principal or
equity
$15 MM
Credit Agreement

13



--------------------------------------------------------------------------------



 



thereon, and shall, if made by the transfer or exchange of property other than
cash be deemed to have been made in an amount equal to the fair market value of
such property.
     IRS means the United States Internal Revenue Service.
     ISDA means the International Swaps and Derivatives Association, Inc.
     KPC Pipeline has the meaning specified in Preliminary Statement (3) hereto.
     KPC Pipeline LLC has the meaning specified in the introductory paragraph
hereto.
     Laws means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, any
Governmental Authority.
     Leases means oil and gas leases and all oil, gas and mineral leases
constituting any part of the Borrowing Base Oil and Gas Properties.
     Lender and Lenders have the meanings specified in the introductory
paragraph hereto.
     Lender Hedging Agreement means a Swap Contract between a Company and a
Lender or an Affiliate of a Lender.
     Lending Office means, as to any Lender, the office or offices of such
Lender set forth on its Administrative Details Form, or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
     Leverage Ratio means, for the Borrowers on a consolidated basis, the ratio,
as calculated based on the quarterly Compliance Certificate most recently
delivered pursuant to Section 6.02(a), of (a) Cash Adjusted Consolidated Funded
Debt as of the determination date to (b) Adjusted Consolidated EBITDA for the
four (4) fiscal quarters ending on the applicable determination date.
     Lien means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever to secure or provide for payment of any obligation of any
Person (including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable Laws of any jurisdiction, other than any financing
statement filed as a notice filing), including the interest of a purchaser of
accounts receivable.
     Loan means an extension of credit by a Lender to the Borrower pursuant to
Section 2.01 and Loans collectively refers to all such extensions of credit by
the Lenders.
     Loan Documents means this Agreement, each Note, each of the Collateral
Documents, each Borrowing Notice, each Compliance Certificate, the Guaranties
and each other agreement, document or instrument delivered by any Loan Party or
any of their respective Subsidiaries from time to time in connection with this
Agreement and the Notes.
$15 MM
Credit Agreement

14



--------------------------------------------------------------------------------



 



     Loan Party means each of the Borrowers, each Guarantor, and each other
entity that is an Affiliate of the Borrowers that executes one or more Loan
Documents. For the avoidance of doubt, the term “Loan Party” does not include
any Excluded Subsidiary.
     Marcellus Assets means the producing Marcellus shale gas properties owned
by MidContinent and located in New York and West Virginia that constitute part
of the Borrowing Base Oil and Gas Properties that were initially acquired by
Eastern from PetroEdge Resource (WV) LLC and transferred to Quest Cherokee by
Eastern and acquired by MidContinent by merger.
     Marcellus Gathering System means that portion of the gathering system
relating to the Marcellus Assets that is owned by Eastern.
     Marketable Title means good and indefeasible title, free and clear of all
Liens other than Permitted Liens.
     Material Acquisition means any acquisition of Oil and Gas Properties or
series of related acquisitions of Oil and Gas Properties that involves the
payment of consideration (including, without limitation, the issuance of equity)
by any Borrower and its Subsidiaries in excess of five percent (5%) of the then
current borrowing base in effect under the Borrowing Base Credit Facility.
     Material Adverse Effect means: (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or financial
condition of the Borrowers and their Subsidiaries (other than the Excluded
Subsidiaries) taken as a whole; (b) a material adverse effect on the ability of
any Loan Party to perform its obligations under the Loan Documents to which it
is a party; (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against a Borrower or any other Loan Party of any Loan
Documents; or (d) a material adverse change in, or a material adverse effect
upon, the Borrowing Base Oil and Gas Properties, taken as a whole, excluding
changes in commodity prices; provided however, that with respect to each case
described in (a)-(d), Material Adverse Effect shall take into account the impact
of the White Deer Energy Investment and any White Deer Energy Additional
Investment and the closing of the transactions occurring contemporaneously with
this Agreement and shall exclude events that have been the subject of public
filings of Parent prior to the date of this Agreement or of which Lenders
otherwise have knowledge as of the date of this Agreement.
     Material Agreements means the following: (a) the Organization Documents of
KPC Pipeline, LLC; and (b) the Organization Documents of PESC and any agreement
or agreements entered into in replacement or substitution of any of the
foregoing.
     Material Disposition means any sale, transfer or other disposition of
Borrowing Base Oil and Gas Properties or other Collateral or series of related
sales, transfers or other dispositions of Borrowing Base Oil and Gas Properties
that yields gross proceeds to the Borrowers or their respective Subsidiaries in
excess of five percent (5%) of the then current borrowing base in effect under
the Borrowing Base Credit Facility or, if other Collateral, is in excess of five
percent (5%) of the then current borrowing base in effect under the Borrowing
Base Credit Facility.
     Maturity Date means the earliest of (a) February 28, 2012, (b) the date of
any refinancing of the Borrowing Base Credit Facility or (c) the effective date
of acceleration of the Obligations under this Agreement
     Maximum Amount and Maximum Rate respectively mean, for each Lender, the
maximum non-usurious amount and the maximum non-usurious rate of interest which,
under applicable Law, such Lender is permitted to contract for, charge, take,
reserve, or receive on the Obligations.
$15 MM
Credit Agreement

15



--------------------------------------------------------------------------------



 



     MidContinent means PostRock MidContinent Production, LLC, a Delaware
limited liability company, formerly known as Bluestem Pipeline, LLC, successor
by merger to Quest Cherokee, LLC and to PostRock MidContinent Production, LLC,
f/k/a Quest Energy Partners, L.P., successor by merger to Quest Oil & Gas, LLC
and Quest Energy Acquisition, LLC.
     Midstream Businesses means gathering, transportation, fractionation,
processing, marketing, and storage of natural gas, crude oil, natural gas
liquids and other liquid and gaseous hydrocarbons and businesses closely related
to the foregoing.
     Midstream General Partner means Quest Midstream GP, LLC, a Delaware limited
liability company, the sole general partner of the Midstream MLP prior to the
Recombination, which in connection with the Recombination was merged into Quest
Midstream Acquisition, LLC and its general partner interest in the Midstream MLP
cancelled.
     Midstream Lenders has the meaning specified in Preliminary Statement
(2) hereto.
     Midstream MLP means PostRock Midstream, LLC, a Delaware limited liability
company, which has, as part of the Restructure Transactions, been merged into
PESC.
     Misappropriation Transaction collectively means the alleged series of
unauthorized fund transfers occurring over a multi-year period initiated by the
former chairman and chief executive officer (“CEO”) of Quest Cherokee (now known
as MidContinent) whereby funds of the MLP, Quest Cherokee or one or more of
their Subsidiaries were transferred to an entity controlled by the former CEO
and periodically repaid but in such a manner that the transactions were not
timely discovered and over time resulted in the former CEO having allegedly
misappropriated and converted to his personal use, approximately $10 million.
     MLP means Quest Energy Partners, L.P., a Delaware limited partnership,
which pursuant to the Recombination Transactions has converted into
MidContinent.
     Moody’s means Moody’s Investors Service, Inc.
     Mortgaged Properties means collectively all the Mortgaged Property as
defined in the Mortgages and Mortgaged Property individually means any one of
such Mortgaged Properties.
     Mortgages means the mortgages, deeds of trust, or similar instruments
executed by any of the Loan Parties in favor of Administrative Agent or
Collateral Agent, for the benefit of the Secured Parties including the Mortgages
creating a first lien on the KPC Pipeline and the Mortgages creating a second
Lien on the Borrowing Base Oil and Gas Properties and the Bluestem Gathering
System, and all supplements, assignments, amendments, and restatements thereto
(or any agreement in substitution therefor, and Mortgage means each of such
Mortgages).
     Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.
     Net Available Cash from a Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the Disposition of any securities received as consideration, but only as and
when received, but excluding any other consideration received in the form of
assumption by the
$15 MM
Credit Agreement

16



--------------------------------------------------------------------------------



 



acquiring Person of Indebtedness or other obligations relating to the properties
or assets that are the subject of such Disposition or received in any other
non-cash form) therefrom, in each case net of:
     (1) all legal, accounting, investment banking, title and recording tax
expenses, commissions and other fees and expenses incurred including, without
limitation, the commission to be paid to Robert W. Baird & Company under a
contract with Parent in which Robert W. Baird & Company is to solicit bids for a
sale of the Marcellus Assets (or 100% of the equity of Eastern), and all
federal, state, provincial, foreign and local taxes required to be paid or
accrued as a liability under GAAP (after taking into account any available tax
credits or deductions and any tax sharing agreements), as a consequence of such
Disposition;
     (2) all payments made on any Indebtedness (other than the Indebtedness
governed by this Agreement and the other Loan Documents) which is secured by any
assets subject to such Disposition, in accordance with the terms of any Lien
upon such assets, or which must by its terms, or in order to obtain a necessary
consent to such Disposition, or by applicable Law be repaid out of the proceeds
from such Disposition;
     (3) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures or to holders of royalty or
similar interests as a result of such Disposition; and
     (4) the deduction of appropriate amounts to be provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
assets Disposed of in such Disposition and retained by the Borrowers or any of
their respective Subsidiaries after such Disposition.
     Note means a term note of the Borrowers in substantially the form of
Exhibit B, evidencing the obligation of Borrowers to repay the Loans and all
renewals and extensions of all or any part thereof and “Notes” collectively
means all of such promissory notes.
     Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against any Loan
Party of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding. In addition, all references to the “Obligations” in
the Collateral Documents and in Sections 2.13 and 10.09 of this Agreement shall,
in addition to the foregoing, also include all present and future indebtedness,
liabilities, and obligations (and all renewals and extensions thereof or any
part thereof) now or hereafter owed to any Lender or any Affiliate of a Lender
arising pursuant to any Lender Hedging Agreement.
     Obligor means the Borrowers and any other Person (other than the
Administrative Agent, Collateral Agent or any Lender) obligated under any Loan
Document.
     Oil and Gas Properties means fee, leasehold or other interests in or under
mineral estates or Hydrocarbon leases with respect to properties situated in the
United States, including overriding royalty and royalty interests, leasehold
estate interests, net profits interests, production payment interests and
mineral fee interests, together with contracts executed in connection therewith
and all tenements, hereditaments, appurtenances and properties, real or
personal, appertaining, belonging, affixed or incidental thereto.
     Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of
$15 MM
Credit Agreement

17



--------------------------------------------------------------------------------



 



formation and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation with the secretary of state or other department in the state of its
formation, in each case as amended from time to time.
     Original Midstream Credit Agreement has the meaning specified in
Preliminary Statement (1) hereto.
     Other Taxes has the meaning specified in Section 3.01(b).
     Outstanding Amount on any date means the aggregate principal amount of the
Loans after giving effect to any prepayments or repayments occurring on such
date, and for purposes of Section 2.11(d) with respect to Obligations under a
Lender Hedging Agreement, means the amount then due and payable under such
Lender Hedging Agreement.
     Parent means PostRock Energy Corporation, a Delaware corporation.
     Parent Change of Control means any Person or two or more Persons acting in
concert (other than White Deer Energy or its Affiliates) acquires beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of more than 50% of the
outstanding shares of, and warrants relating to ,Voting Stock of Parent;
provided, however, that a merger of Parent into another entity in which the
other entity is the survivor shall not be deemed a Parent Change of Control, if
Parent’s stockholders of record as constituted immediately prior to such
acquisition hold more than 50% of the outstanding shares of, and warrants
relating to, Voting Stock of the surviving entity; and provided further however,
that in no event will the issuance of new equity by Parent constitute a Parent
Change of Control.
     Parent Guaranty means the Guaranty, dated of even date herewith, executed
by Parent for the benefit of the Lenders.
     Participant has the meaning specified in Section 10.07(d).
     PBGC means the Pension Benefit Guaranty Corporation.
     Pension Plan means any “employee pension benefit plan” (as such term is
defined in Section 3(2)(A) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrowers or
any ERISA Affiliate or to which the Borrowers or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.
     Permitted Liens means Liens permitted under Section 7.01 as described in
such Section.
     Permitted Acquisition means any Acquisition by a Borrower or any of its
Subsidiaries (other than the Excluded Subsidiaries) resulting in ownership of
assets inside the United States, or of equity interests in a Domestic Person or
a non-Domestic Person whose business operations and assets are located in the
U.S.; provided, however, that the following requirements have been satisfied:
$15 MM
Credit Agreement

18



--------------------------------------------------------------------------------



 



     (i) if such Acquisition results in a Borrower’s ownership of a Subsidiary,
the Borrower shall have complied with the requirements of Sections 6.14 and 6.15
as of the date of such Acquisition;
     (ii) with respect to Acquisitions involving acquisitions of an equity
interest, such Acquisition shall have been approved or consented to by the board
of directors or similar governing entity of the Person being acquired; and
     (iii) as of the closing of such Acquisition no Default or Event of Default
shall exist or occur as a result of, and after giving effect to, such
Acquisition.
     Person means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.
     PESC has the meaning specified in the introductory paragraph hereto.
     Plan means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.
     PostRock Party means Parent or any direct or indirect Subsidiary of Parent.
     Preferred Dividend means the dividend required to be paid to White Deer
Energy by Parent, whether in cash or in kind, by reason of the White Deer
Investment.
     Prime Rate means for any day, the rate of interest in effect for such day
as publicly announced from time to time by the Administrative Agent as its U.S.
“prime rate.” Such rate is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.
     Prior Midstream Credit Agreement has the meaning specified in Preliminary
Statement (4) hereto.
     Pro Rata Share means with respect to each Lender, at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Loan of such Lender at such time and the
denominator of which is the amount of all Loans at such time. The initial Pro
Rata Share of each Lender is set out opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     Proved Developed Producing Reserves means Proved Reserves which are
categorized as both "Developed” and “Producing” in the Definitions for Oil and
Gas reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.
     Proved Reserves means Proved Reserves as defined in the Definitions for Oil
and Gas reserves promulgated by the Society of Petroleum Engineers (or any
generally recognized successor) as in effect at the time in question.
     Quest Cherokee means Quest Cherokee, LLC, which has merged into Bluestem
with Bluestem being the survivor and being now known as MidContinent.
$15 MM
Credit Agreement

19



--------------------------------------------------------------------------------



 



     QRC means Quest Resource Corporation, a Nevada corporation, which after the
Recombination became PESC.
     RBC means Royal Bank of Canada.
     Recombination means the transactions specified in the Recombination
Agreement, pursuant to which the equity owners of QRC, the MLP and Quest
Midstream Partners, L.P. exchanged their equity in such entities for equity in
Parent.
     Recombination Agreement means that certain Agreement and Plan of Merger,
dated as of July 2, 2009, among Parent, QRC, MLP, Quest Midstream Partners, L.P.
and certain other Persons, as the same may be amended, modified or waived from
time to time in accordance with Section 7.14, pursuant to which the
Recombination was consummated.
     Reference Period has the meaning set forth in Section 7.16.
     Register has the meaning set forth in Section 10.07(c).
     Reinvested means used for capital expenditures or Acquisitions in
connection with the Midstream Businesses of a Company or the exploration,
production and marketing of Hydrocarbons and related activities.
     Related Parties means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliate.
     Release means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposal, deposit,
dispersal, migrating, or other movement into the air, ground, or surface water,
or soil.
     Repayment Notice means a notice of repayment of Loans pursuant to
Section 2.04(a), which, if in writing, shall be substantially in the form of
Exhibit A-3.
     Reportable Event means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     Request for Borrowing means with respect to a Borrowing, conversion or
continuation of Loans, a Borrowing Notice.
     Required Lenders means, as of any date of determination, Lenders holding in
the aggregate more than 66+2/3% of the Loans outstanding.
     Reserve Report means a report prepared by an internal petroleum engineer of
Parent or PESC regarding the Proved Reserves attributable to the Borrowing Base
Oil and Gas Properties, using the criteria and parameters required by and
acceptable to the Securities and Exchange Commission and incorporating the
present cost of appropriate plugging and abandonment obligations to be incurred
in the future, taking into account any plugging and abandonment fund required to
be accrued or established by PESC and MidContinent out of cash flow from the
Borrowing Base Oil and Gas Properties covered by such report with respect to
such future obligations.
     Responsible Officer means the president, chief executive officer, executive
vice president, senior vice president, vice president, chief financial officer,
controller, treasurer or assistant treasurer of a
$15 MM
Credit Agreement

20



--------------------------------------------------------------------------------



 



Person. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership, limited liability company, and/or other action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
     Restricted Payment by a Person means any dividend or other distribution
(whether in cash, securities or other property) with respect to any equity
interest in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interest or of any option, warrant or other right to acquire any
such equity interest.
     Restructure Transactions means the series of corporate transactions
involving PESC and Affiliates of PESC concluding on the date of this Agreement
that includes the amendment of the relevant Organization Documents and the
amendment or termination of various Material Agreements that relate to the
entities and their intercompany transactions or are impacted by such corporate
transactions, including the following: (i) PESC Corporation converts to a
Delaware close corporation; (ii) Quest Transmission Company, LLC conveys the
Three Little Pipes to Bluestem (provided timely approval to do so is obtained
from the Kansas Corporation Commission); (iii) Quest Transmission Company, LLC
is merged into PostRock Midstream, LLC; (iv).Quest Pipelines (KPC) converts to a
Delaware limited liability company named “PostRock KPC Pipeline, LLC,” which is
KPC Pipeline, LLC, one of the Borrowers hereunder; (v) Quest Kansas Pipeline,
L.L.C. and Quest Kansas General Partner, L.L.C. are merged into KPC Pipeline,
LLC; (vi) Quest Energy Service, LLC, Quest Mergersub, Inc., Energy & Midstream
Partners JV, LLC and Quest Midstream Holdings Corp. are each merged into PESC;
(vii). MidContinent is merged into Quest Cherokee, Quest Cherokee survives, and
the EIN remains that of Quest Cherokee; (viii) Quest Cherokee Oilfield Service,
LLC and PostRock Midstream, LLC are each merged into PESC; (ix) Quest Oil & Gas,
LLC is merged into Quest Cherokee; (x) Bluestem conveys all vehicles and
equipment to PESC; (x) Quest Cherokee merges into Bluestem, Bluestem’s EIN
remains, and Bluestem takes the name “PostRock MidContinent Production, LLC”
which entity is a grantor of Mortgages establishing a second Lien in favor of
the Secured Parties on the Borrowing Base Oil and Gas Properties and the
Bluestem Gathering System hereunder; and (xi) the White Deer Energy Investment
in Parent occurs..
     Rights means rights, remedies, powers, privileges, and benefits.
     S&P means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.
     Secured Parties means the Lenders party to this Agreement, the Lenders
and/or any Affiliate of a Lender party to a Lender Hedging Agreement. The term
“Secured Parties” shall include a former Lender or an Affiliate of a former
Lender that is party to a Swap Contract with any Loan Party; provided that such
former Lender or Affiliate was a Lender or an Affiliate of a Lender at the time
it entered into such Swap Contract.
     Security Agreements means, collectively, the security agreements, or
similar instruments, executed by any of the Loan Parties in favor of the
Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties, creating a first lien on all assets securing the Prior Midstream Credit
Agreement on the Closing Date and a second lien on the assets securing on a
first lien basis the Borrowing Base Credit Facility, in form and substance
acceptable to the Administrative Agent, and all supplements, assignments,
amendments, and restatements thereto (or any agreement in substitution
therefor), and “Security Agreement” means each of such Security Agreements.
     STP means STP Newco, Inc., an Oklahoma corporation.
$15 MM
Credit Agreement

21



--------------------------------------------------------------------------------



 



     Subsidiary of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrowers.
     Subsidiary Guaranty means any Subsidiary Guaranty made by a Subsidiary of a
Borrower (other than the Excluded Subsidiaries and MidContinent and its
Subsidiaries whether currently existing or hereafter formed) in favor of the
Administrative Agent on behalf of the Lenders, in form and substance acceptable
to the Administrative Agent.
     Swap Contract means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s).
     Synthetic Lease Obligation means the monetary obligation of a Person under
(a) a so-called synthetic or tax retention lease, or (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which are depreciated for tax purposes by such
Person.
     Taxes has the meaning set forth in Section 3.01(a).
     Term Loan Commitment means, as to each Lender, its obligation to make Loans
to Borrowers pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the amount set out opposite such Lender’s
name on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
     Three Little Pipes means the three (3) small ancillary pipelines identified
as the Augusta System, the OCF System and the Quindaro System, located in
Kansas, owned by Quest Transmission Company and contemplated to be conveyed to
MidContinent as part of the Restructure Transactions, subject to timely approval
to do so being obtained from the Kansas Corporation Commission.
     Total Outstandings means the aggregate Outstanding Amount of all Loans.
$15 MM
Credit Agreement

22



--------------------------------------------------------------------------------



 



     Transfer Payments means any payment made to Parent or any of the Excluded
Subsidiaries.
     Type means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
     Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     United States or U.S. means the United States of America, its fifty states
and the District of Columbia.
     Voting Stock means the capital stock (or equivalent thereof) of any class
or kind, of a Person, the holders of which are entitled to vote for the election
of directors, managers, or other voting members of the governing body of such
Person.
     White Deer Energy means any one or more of White Deer Energy L.P. a Cayman
Islands exempted limited partnership, White Deer Energy TE L.P., and White Deer
Energy FI L.P.
     White Deer Energy Additional Investment means any amount in excess of
$50,000,000 paid to Parent by White Deer Energy to purchase additional equity in
Parent.
     White Deer Energy Investment means the purchase, on or prior to the date
hereof, by White Deer Energy of shares of Series A Cumulative Redeemable
Preferred Stock issued by Parent, together with warrants to purchase common
stock and Series B Preferred Stock, for at least $50,000,000 as an initial
investment, with White Deer Energy reserving $30,000,000 of additional capital
to be invested in equity of Parent under the terms and conditions of that
certain Securities Purchase Agreement, by and among Parent and White Deer
Energy.
     Wholly-Owned when used in connection with a Person means any Subsidiary of
such Person of which all of the issued and outstanding equity interests (except
shares required as directors’ qualifying shares) shall be owned by such Person
or one or more of its Wholly-Owned Subsidiaries.
          1.02. Other Interpretive Provisions.
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.
     (ii) Unless otherwise specified herein, Article, Section, Exhibit and
Schedule references are to this Agreement.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.
$15 MM
Credit Agreement

23



--------------------------------------------------------------------------------



 



     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean "to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
          1.03. Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements, except as otherwise specifically prescribed
herein.
          1.04. Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
          1.05. References to Agreements, Persons and Laws; Rules of
Construction. Unless otherwise expressly provided herein, (a) references to
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law; and (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained in the Loan Documents). No provision of
this Agreement or any other Loan Document shall be interpreted or construed
against any Person solely because such Person or its legal representatives
drafted such provision.
ARTICLE II.
TERM LOAN
          2.01. Term Loan. Subject to and in reliance upon the terms,
conditions, representations, and warranties in the Loan Documents, each Lender
severally, but not jointly, agrees to make a term loan (each such term loan a
“Loan”) to Borrowers on the Closing Date, in an aggregate amount not to exceed
at any time outstanding the amount of such Lender’s Term Loan Commitment as set
forth on Schedule 2.01. Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.
          2.02. Intentionally Deleted
          2.03. Borrowings, Conversions and Continuations of Loans.
     (a) The Borrowing on the Closing Date, each conversion of Loans from one
Type to the other, and each continuation of Loans as the same Type shall be made
upon a Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than noon, New York time, (i) three Business Days prior to the
requested date of the Borrowing of, conversion to or continuation of Eurodollar
Rate Loans, and (ii) one Business Day prior to the conversion of Eurodollar Rate
Loans to Base Rate Loans, or the requested date
$15 MM
Credit Agreement

24



--------------------------------------------------------------------------------



 



of the Borrowing of Base Rate Loans. Each such telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Notice, appropriately completed and signed by a Responsible Officer of
a Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $500,000
in excess thereof. Each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $500,000 in excess
thereof. Each Borrowing Notice (whether telephonic or written) shall specify
(i) whether a Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Loans as the same Type, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If a Borrower fails to specify a Type
of Loan in a Borrowing Notice or if a Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
or continued as, or converted to, Base Rate Loans. Any such automatic conversion
to Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If a
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Borrowing Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
     (b) Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of its Pro Rata Share of the applicable Borrowing,
and if no timely notice of a conversion or continuation is provided by such
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than noon, New York time, on the
Business Day specified in the applicable Borrowing Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.01, the Administrative Agent
shall make all funds so received available to such Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of the Administrative Agent with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by such Borrower.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans. The Administrative Agent shall promptly notify the Borrowers
and the Lenders of the interest rate applicable to any Eurodollar Rate Loan upon
determination of such interest rate. The determination of the Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.
     (d) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than two (2) Interest Periods in effect at any given time with
respect to Loans.
          2.04. Prepayments.
     (a) Optional Prepayments. The Borrowers may, upon delivery of a Repayment
Notice to the Administrative Agent, at any time or from time to time voluntarily
prepay in whole or in part Loans outstanding under this Agreement without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than noon, New York time, (A) three Business Days
prior
$15 MM
Credit Agreement

25



--------------------------------------------------------------------------------



 



to any date of prepayment of Eurodollar Rate Loans, and (B) the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of such Lender’s Pro Rata
Share of such prepayment. If such notice is given by a Borrower, such Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05. Each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Pro Rata Shares.
     (b) Mandatory Prepayment from Sale of KPC Pipeline. Net Available Cash from
the Disposition of the KPC Pipeline or the limited liability membership interest
in KPC Pipeline LLC shall be applied to prepay outstanding Loans
contemporaneously with the closing of any such Disposition. If after repayment
of all Obligations hereunder any Net Available Cash remains, Borrowers shall not
be required to prepay the Borrowing Base Credit Facility.
     (c) Change of Control. Upon a Change of Control, the Borrowers shall repay
to the Lenders the aggregate principal amount of Loans outstanding, together
with all accrued and unpaid interest and fees contemporaneously with such Change
of Control.
     (d) Prepayments: Interest/Consequential Loss. All prepayments under this
Section 2.04 shall be made together with accrued interest to the date of such
prepayment on the principal amount prepaid and any amounts due under
Section 3.05.
          2.05. Intentionally Deleted.
          2.06. Repayment of Loans.
     The Borrowers shall repay principal of the Loan in eighteen
(18) consecutive monthly installments, the first six (6) of which shall be in
the amount of $500,000 each and the next eleven (11) of which shall each be in
the amount of $1,000,000 and the eighteenth (18th)and final installment of which
shall be in the amount of the unpaid principal balance of the Loan. The first
installment will be due one month from the Closing Date and the remaining
principal installments will be due on the same date of each succeeding month
until the Maturity Date when the aggregate principal amount of the Loan
outstanding, together with all accrued and unpaid interest shall be due and
payable.
          2.07. Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.
     (b) If any amount payable by the Borrowers under any Loan Document is not
paid when due (after the expiration of any applicable grace periods), whether at
stated maturity by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any Event of Default exists or after acceleration (i) the Borrowers shall
pay interest on the principal amount of all outstanding Obligations at a
fluctuating interest rate per annum at all times equal to the Default Rate to
$15 MM
Credit Agreement

26



--------------------------------------------------------------------------------



 



the fullest extent permitted by applicable Law, and (ii) accrued and unpaid
interest on past due amounts (including interest on past due interest, to the
extent allowed by Law) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     (d) If the designated rate applicable to any Loan exceeds the Maximum Rate,
the rate of interest on such Loan shall be limited to the Maximum Rate, but any
subsequent reductions in such designated rate shall not reduce the rate of
interest thereon below the Maximum Rate until the total amount of interest
accrued thereon equals the amount of interest which would have accrued thereon
if such designated rate had at all times been in effect. In the event that at
maturity (stated or by acceleration), or at final payment of the Outstanding
Amount of any Loans, the total amount of interest paid or accrued is less than
the amount of interest which would have accrued if such designated rates had at
all times been in effect, then, at such time and to the extent permitted by Law,
the Borrowers shall pay an amount equal to the difference between (a) the lesser
of the amount of interest which would have accrued if such designated rates had
at all times been in effect and the amount of interest which would have accrued
if the Maximum Rate had at all times been in effect, and (b) the amount of
interest actually paid or accrued on such Outstanding Amount.
          2.08. Fees. On the Closing Date, the Borrowers shall cause to be paid
irrevocably the previously earned but unpaid amendment fee relating to the Prior
Midstream Credit Agreement in the amount of $593,640.95. No new or additional
amendment fees shall accrue by reason of the amendment and restatement of the
Prior Midstream Credit Agreement evidenced by this Agreement. No
Section 10.07(iii) processing and recordation fee shall be due with reference to
any assignment of any indebtedness and liens under the Prior Midstream Credit
Agreement effective on the Closing Date.
          2.09. Computation of Interest and Fees. Computation of interest on
Base Rate Loans shall be calculated on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed. Computation of all
other types of interest (including interest on Eurodollar Rate Loans) and all
fees shall be calculated on the basis of a year of 360 days and the actual
number of days elapsed, which results in a higher yield to the payee thereof
than a method based on a year of 365 or 366 days. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall
bear interest for one day.
          2.10. Evidence of Debt. The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrowers and the interest and payments thereon. Any failure so to record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Loans. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of such Lender shall
control absent manifest error. Upon the request of any Lender made through the
Administrative Agent, such Lender’s Loans may be evidenced by one or more Notes.
Each Lender may attach schedules to its Note(s) and endorse thereon the date,
Type (if applicable), amount and maturity of the applicable Loans and payments
with respect thereto.
$15 MM
Credit Agreement

27



--------------------------------------------------------------------------------



 



          2.11. Payments Generally.
     (a) All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than noon, New
York time, on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after noon, New York time, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.
     (b) Subject to the definition of “Interest Period,” if any payment to be
made by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
     (c) If no Event of Default exists and if no order of application is
otherwise specified in the Loan Documents, payments and prepayments of the
Obligations shall be applied first to fees, second to accrued interest then due
and payable on the Outstanding Amount of Loans, and then to the remaining
Obligations in the order and manner as Borrowers may direct.
     (d) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully the Obligations, or if an Event of Default
exists, any payment or prepayment shall be applied in the following order:
(i) to the payment of enforcement expenses incurred by the Administrative Agent,
including Attorney Costs; (ii) to the ratable payment of all fees, expenses and
indemnities (including amounts payable under Article III) for which the
Administrative Agent or Lenders have not been paid or reimbursed in accordance
with the Loan Documents (as used in this Section 2.11(d)(ii), a “ratable
payment” for any Lender or the Administrative Agent shall be, on any date of
determination, that proportion which the portion of the total fees, expenses and
indemnities owed to such Lender or the Administrative Agent bears to the total
aggregate fees, expenses and indemnities owed to all Lenders and the
Administrative Agent on such date of determination); (iii) to the ratable
payment of accrued and unpaid interest on, and principal of, the Outstanding
Amount of Loans and the Outstanding Amount of Obligations under Lender Hedging
Agreements; (it being understood that for purposes of this clause (iii) the
Outstanding Amount of Obligations under Lender Hedging Agreements refers to
payments owing in connection with an Early Termination Date as defined in the
2002 Master Agreement form promulgated by the ISDA (or equivalent type payment
obligation if some other form of Swap Contract is in effect)(as used in this
Section 2.11(d)(iii), “ratable payment” means for any Lender (or Lender
Affiliate, in the case of Lender Hedging Agreements), on any date of
determination, that proportion which the accrued and unpaid interest on, and
principal of, the Outstanding Amount of Loans and the Outstanding Amount of
Obligations under Lender Hedging Agreements owed to such Lender (or Lender
Affiliate, in the case of Lender Hedging Agreements) bears to the accrued and
unpaid interest on, and principal of, the Outstanding Amount of Loans and the
Outstanding Amount of Obligations under Lender Hedging Agreements owed to all
Lenders) (and Affiliates, in the case of Lender Hedging Agreements); and (iv) to
the payment of the remaining Obligations, if any, in the order and manner the
Required Lenders deem appropriate.
     (e) Unless any Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that such Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that such Borrower or
such Lender, as the case may be, has timely made such payment and may (but shall
$15 MM
Credit Agreement

28



--------------------------------------------------------------------------------



 



not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in immediately available funds,
then:
     (i) if a Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available
funds, at the Federal Funds Rate from time to time in effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrowers to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan, included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrowers, and the Borrowers shall pay such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Term Loan Commitment or to prejudice any rights
which the Administrative Agent or the Borrowers may have against any Lender as a
result of any default by such Lender hereunder.
     A notice of the Administrative Agent to any Lender with respect to any
amount owing under this subsection (e) shall be conclusive, absent manifest
error.
     (f) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article III, and the conditions to the applicable Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
     (g) The obligations of the Lenders hereunder to make Loans are several and
not joint. The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or purchase its participation.
     (h) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
          2.12. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent, of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loan pro
$15 MM
Credit Agreement

29



--------------------------------------------------------------------------------



 



rata with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender, such purchase
shall to that extent be rescinded and each other Lender shall repay to the
purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. The Borrowers agree that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by law, exercise all
its rights of payment (including the right of set-off, but subject to
Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.
          2.13. Pari Passu Lien Securing Lender Hedging Obligations . All
Obligations arising under the Loan Documents, including, without limitation,
Obligations under this Agreement and Obligations under any Lender Hedging
Agreement (but not Indebtedness of any Loan Party owing to any non-Lender or
non-Lender Affiliate which enters into a Swap Contract with any Borrower or any
other Loan Party), shall be secured pari passu by the Collateral. No Lender or
any Affiliate of a Lender shall have any voting rights under any Loan Document
as a result of the existence of obligations owed to it under any such Lender
Hedging Agreement.
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
          3.01. Taxes.
     (a) Any and all payments by the Borrowers to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto; excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income (including any franchise taxes imposed on or measured by its net income),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which the Administrative Agent or such Lender, as the case may be, is organized
or maintains its Lending Office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Borrowers shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), each of the Administrative Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrowers shall make such deductions and (iii) the Borrowers shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable Laws.
     (b) In addition, the Borrowers agree to pay any and all present or future
stamp, mortgage, court or documentary taxes and any other excise or property
taxes or charges or similar levies which arise from any payment made under any
Loan Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
$15 MM
Credit Agreement

30



--------------------------------------------------------------------------------



 



     (c) If the Borrowers shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrowers shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies as
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.
     (d) The Borrowers agree to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, and (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, except to the
extent such sums are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of the Administrative Agent or such Lender, as applicable.
Neither the Administrative Agent nor any Lender shall be entitled to receive any
payment with respect to any indemnity claim under this Section 3.01 with respect
to Taxes or Other Taxes that are incurred or accrued more than 180 days prior to
the date such party gives notice and demand with respect thereto to the
Borrowers. Payment under this subsection (d) shall be made within 30 days after
the date the Lender or the Administrative Agent makes a demand therefor.
     (e) As soon as practicable after any payment of indemnified Taxes or Other
Taxes by the Borrowers to a Governmental Authority, the Borrowers shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (f) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the Law of the jurisdiction in which any Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrowers (with a copy to the Administrative Agent), at the time
or times prescribed by applicable Law or reasonably requested by the Borrowers
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law, or reasonably requested by Borrowers, as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
     Without limiting the generality of the foregoing, in the event that any
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI;
$15 MM
Credit Agreement

31



--------------------------------------------------------------------------------



 



     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN; or
     (iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made.
     (g) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section, it shall pay to
the Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrowers, upon the request of the Administrative Agent or such Lender, agrees
to repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrowers or any other Person.
          3.02. Illegality. If any Lender determines that any Change in Law has
made it unlawful for any Lender or its applicable Lending Office to make,
maintain or fund Eurodollar Rate Loans, or materially restricts the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable offshore Dollar market, or to determine or charge interest rates
based upon the Eurodollar Rate, then, on notice thereof by such Lender to the
Borrowers through the Administrative Agent, any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period thereof, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrowers
shall also pay interest on the amount so prepaid or converted and all amounts
due under Section 3.05 in accordance with the terms thereof due to such
prepayment or conversion. Each Lender agrees to designate a different Lending
Office if such designation will avoid the need for such notice and will not, in
the reasonable judgment of such Lender, otherwise be materially disadvantageous
to such Lender.
          3.03. Inability to Determine Rates. If (a) the Administrative Agent
(or any Lender) determines in connection with any request for a Eurodollar Rate
Loan or a conversion to or continuation thereof that Dollar deposits are not
being offered to banks (or such Lender) in the applicable offshore Dollar market
for the applicable amount and Interest Period of such Eurodollar Rate Loan, or
adequate and reasonable means do not exist for determining the Eurodollar Rate
for such Eurodollar Rate Loan, or (b) the Required Lenders (or any Lender)
determine and notify the Administrative Agent that the
$15 MM
Credit Agreement

32



--------------------------------------------------------------------------------



 



Eurodollar Rate for such Eurodollar Rate Loan does not adequately and fairly
reflect the cost to the Lenders (or such Lender) of funding such Eurodollar Rate
Loan, then the Administrative Agent will promptly notify the Borrowers and all
Lenders. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until all of the Lenders agree the
conditions specified in clauses (a) or (b) above no longer exist, whereupon the
Administrative Agent shall revoke such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing, conversion or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
     3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.
     (a) If any Lender determines that as a result of a Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this subsection
(a) any such increased costs or reduction in amount resulting from (i) Taxes or
Other Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis
of taxation of overall net income or overall gross income by the United States
or any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and
(iii) reserve requirements contemplated by Section 3.04(c) utilized, as to
Eurodollar Rate Loans, in the determination of the Eurodollar Rate), then from
time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.
     (b) If any Lender determines a Change in Law has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrowers shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction.
     (c) The Borrowers shall pay to each Lender, as long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional costs on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan; provided the
Borrowers shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 15 days from receipt of such
notice.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
$15 MM
Credit Agreement

33



--------------------------------------------------------------------------------



 



          3.05. Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
     (a) any assignment pursuant to Section 10.15 (except pursuant to clause
(iii) and clause (iv) of the second sentence in Section 10.15, to the extent
clause (iv) includes clause (iii)) or any continuation, conversion, payment,
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or
     (b) any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrowers; including any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
     For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the applicable offshore Dollar interbank
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
          3.06. Matters Applicable to all Requests for Compensation. A
certificate of the Administrative Agent or any Lender claiming compensation
under this Article III and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.
          3.07. Survival. All of the Borrowers’ obligations under this
Article III shall survive payment in full of all the other Obligations.
          3.08. Mitigation Obligations. If any Lender requests compensation
under Section 3.04, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or Section 3.04, as the case may be, in the future and (ii) would
not subject such Lender to any un-reimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
$15 MM
Credit Agreement

34



--------------------------------------------------------------------------------



 



ARTICLE IV.
CONDITIONS PRECEDENT TO BORROWING
          4.01. Conditions Precedent to Borrowing To be fulfilled by Borrowers.
The obligation of each Lender to make its initial Loan hereunder is subject to
satisfaction of the following conditions precedent:
     (a) Evidence satisfactory to the Administrative Agent that a minimum of
$50,000,000 has been received by Parent from the White Deer Energy Investment,
on terms reasonably satisfactory to the Administrative Agent.
     (b) Intentionally deleted.
     (c) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) and unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party or other Person party thereto, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date), and each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:
     (i) executed counterparts dated as of the Closing Date of this Agreement,
the Parent Guaranty, and the other amended Collateral Documents including,
without limitation, the amended Collateral Documents covering all assets of each
Loan Party including, without limitation, the Borrowing Base Oil and Gas
Properties and related Collateral, and all other Loan Documents sufficient in
number for distribution to the Administrative Agent each Lender and Borrowers;
     (ii) Notes executed by the Borrowers in favor of each Lender requesting a
Note, each Note in a principal amount equal to such Lender’s Term Loan
Commitment, and each Note dated as of the Closing Date;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of each Loan Party as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each officer thereof authorized to act in connection
with this Agreement and the other Loan Documents to which such Loan Party is a
party;
     (iv) such evidence as the Administrative Agent may reasonably require to
verify that each Loan Party is duly organized or formed, validly existing, and
in good standing in the jurisdiction of its organization and is qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;
     (v) a certificate signed by a Responsible Officer of each Borrower
certifying (A) that the representations and warranties contained in Article V
are true and correct in all respects on and as of the Closing Date, (B) no
Default or Event of Default will exist immediately after closing and the initial
Borrowing under this Agreement, (C) all material governmental and third party
approvals necessary or, in the discretion of the Administrative Agent, advisable
in connection with the financing contemplated by this Agreement and the
continuing operation of the Borrowers and their respective Subsidiaries (other
than Excluded Subsidiaries) have been obtained and are in full force and effect,
and (D) no action, suit, investigation or proceeding is pending or, to the
knowledge of such Responsible Officer, threatened in any court or before any
$15 MM
Credit Agreement

35



--------------------------------------------------------------------------------



 



arbitrator or governmental authority by or against the Borrowers, Parent, or any
of their respective properties (other than the litigation disclosed on the
schedules attached hereto), that (x) could reasonably be expected to materially
and adversely affect the Borrowers and their respective Subsidiaries (other than
Excluded Subsidiaries), taken as a whole, or (z) seeks to affect or pertains to
any transaction contemplated hereby or the ability of the Borrowers or any
Guarantor to perform its obligations under the Loan Documents;
     (vi) a certificate of a Responsible Officer of the Borrowers (a) as to the
satisfaction of all conditions specified in this Section 4.01, and (b) providing
such other financial information as the Administrative Agent may reasonably
request;
     (vii) a Request for Borrowing; and
     (viii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent reasonably may require.
     (d) An opinion from counsel to each Loan Party, in form and substance
satisfactory to the Administrative Agent and its counsel, including where
advisable local counsel.
     (e) The amendment fees specified in Section 2.08 shall have been paid by
the Borrowers.
     (f) The Borrowers shall have paid Attorney Costs of the Administrative
Agent to the extent invoiced prior to, or on, the Closing Date, subject to the
limitation set forth in Section 10.04 hereof.
     (g) The Administrative Agent’s receipt of Collateral Documents, executed by
each Borrower, and, as regards a second Lien on the Borrowing Base Oil and Gas
Properties and Bluestem Gathering System, MidContinent, in appropriate form for
recording, where necessary, together with:
     (i) such Lien searches as the Administrative Agent shall have reasonably
requested, and such amendment or termination statements or other documents as
may be necessary to confirm that the Collateral is subject to no other Liens
(other than Permitted Liens) in favor of any Persons; provided Administrative
Agent may elect to obtain such Lien searches post-closing to reflect appropriate
filings have been made to take into account the Restructure Transactions;
     (ii) funds sufficient to pay any filing or recording tax or fee in
connection with any and all UCC-1 financing statements and fees associated with
the filing of the Mortgages, including any mortgage tax;
     (iii) evidence that the Administrative Agent has been named as mortgagee or
additional insured under all policies of casualty insurance pertaining to the
Collateral and all general liability policies;
     (iv) certificates evidencing all of the issued and outstanding shares of
capital stock or membership interests pledged pursuant thereto, which
certificates shall in each case be accompanied by undated stock powers duly
executed in blank, or, if any securities pledged pursuant thereto are
uncertificated securities, confirmation and evidence satisfactory to the
Administrative Agent that the security interest in such uncertificated
securities has been transferred to and perfected by the Administrative Agent for
the benefit of the Lenders in accordance with the Uniform Commercial Code; and
$15 MM
Credit Agreement

36



--------------------------------------------------------------------------------



 



     (v) evidence that all other actions reasonably necessary or, in the opinion
of the Administrative Agent or the Lenders, desirable to perfect and protect the
first priority Lien created by the Collateral Documents (except to the extent
otherwise permitted hereunder), and to enhance the Administrative Agent’s
ability to preserve and protect its interests in and access to the Collateral,
have been taken.
     (h) The Administrative Agent’s receipt (with sufficient copies for all
Lenders) of the certificate of formation of each Borrower, together with all
amendments, certified by an appropriate governmental officer in its jurisdiction
of organization, as well as any other information required by Section 326 of the
USA Patriot Act or necessary for the Administrative Agent or any Lender to
verify the identity of Borrowers as required by Section 326 of the USA Patriot
Act; and .
     (i) payment by the Borrowers of the Closing Date Prepayment Amount; and
     (j) closing of the Borrowing Base Credit Facility.
The Administrative Agent shall notify Borrowers and the Lenders of the Closing
Date, and such notice shall be conclusive and binding.
     B. Other Conditions Precedent:
     (a) Termination of PESC’s Guaranty of the Prior Midstream Credit Agreement;
and
     (b) Amendment of the Guaranty previously executed by Parent relating to the
Prior Midstream Credit Agreement.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Each of the Borrowers represent and warrant to the Administrative Agent and
the Lenders that:
          5.01. Existence; Qualification and Power; Compliance with Laws. As of
the Closing Date, PESC is a direct wholly-owned subsidiary of Parent, and KPC
Pipeline, LLC and MidContinent are each direct wholly—owned subsidiaries of
PESC. Each Loan Party (a) is a corporation or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all governmental licenses, authorizations, consents and
approvals to own its assets, carry on its business and to execute, deliver, and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except in each
case referred to in clause (a), (b) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect, (d) is not a
Person (I) whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), or (II) who engages
in any dealings or transactions prohibited by Section 2 of such executive order,
or is otherwise associated with any such Person in any manner violative of
Section 2, or (III) on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order, and (e) is in compliance, in all material respects, with
(A) the Trading with the Enemy Act, as amended, and each of
$15 MM
Credit Agreement

37



--------------------------------------------------------------------------------



 



the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto, and (B) the Uniting And Strengthening
America By Providing Appropriate Tools Required To Intercept And Obstruct
Terrorism (USA Patriot Act of 2001). No part of the proceeds of the Loans will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
          5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, any material
Contractual Obligation (other than the Liens created under the Loan Documents)
to which such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject; or
(c) violate any Law except in each case referred to in clause (b) or (c), to the
extent that any such conflict, breach, contravention, creation or violation
could not reasonably be expected to have a Material Adverse Effect.
          5.03. Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority, except for the filings in connection with the granting
or continuation of security interests pursuant to the Collateral Documents or
filings to maintain the existence, foreign qualification and good standing of
the Loan Parties, is necessary or required in connection with the execution,
delivery or performance by any Loan Party of this Agreement or any other Loan
Document.
          5.04. Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at Law.
          5.05. Financial Statements; No Material Adverse Effect.
     (a) The financial statements delivered to the Lenders pursuant to
Sections 6.01(a) and (b) for periods commencing with the period beginning
January 1, 2010 have been, in the case of financial statements delivered prior
to the Closing Date, and will be, with respect to hereafter delivered financial
statements, prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein. Such
financial statements will: (i) fairly present in all material respects the
financial condition of Parent and its consolidated Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance in all material respects with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, subject
in the case of quarterly financial statements delivered pursuant to
Section 6.01(b) to year-end audit adjustments and the absence of footnotes; and
(ii) show all material indebtedness and other liabilities of Parent and its
consolidated Subsidiaries as of the date thereof required to be reflected
therein in accordance with GAAP consistently applied throughout the period
covered thereby.
     (b) Since December 31, 2009, there has been no event or circumstance that
has or could reasonably be expected to have a Material Adverse Effect.
$15 MM
Credit Agreement

38



--------------------------------------------------------------------------------



 



          5.06. Litigation. Except for actions, suits, proceedings, claims and
disputes arising out of or related to the Misappropriation Transaction or as
disclosed on Schedule 5.06, there are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Borrowers, threatened or contemplated
in writing, at law, in equity, in arbitration or before any Governmental
Authority, by or against Borrowers or any Borrower Affiliate or against any of
their properties or revenues which (a) seek to affect or pertain to this
Agreement or any other Loan Document, the borrowing of Loans or the use of the
proceeds thereof, or (b) could reasonably be expected to have a Material Adverse
Effect.
          5.07. No Default. Neither the Borrowers nor any Borrower Affiliate is
in default under or with respect to any Contractual Obligation which could be
reasonably expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
There is no default under any Material Agreement, which could reasonably be
expected to have a Material Adverse Effect.
          5.08. Title; Liens; Priority of Liens. Each Loan Party (a) has
Marketable Title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (b) owns the personal property
granted by it as Collateral under the Collateral Documents, free and clear of
any and all Liens in favor of third parties other than Permitted Liens, and
(c) has Marketable Title to the working and net revenue interests in the
Borrowing Base Oil and Gas Properties as reflected on the Mortgage encumbering
such Borrowing Base Oil and Gas Properties, subject to the limitations and
qualifications set forth in such Mortgage. Except as reflected on the Mortgage
encumbering such Borrowing Base Oil and Gas Properties, all such shares of
production which each Borrower and each other applicable Loan Party is entitled
to receive, and shares of expenses which each Borrower and other applicable Loan
Party is obligated to bear, are not subject to change, except for changes
attributable to future elections by each such Borrower and each other applicable
Loan Party not to participate in operations proposed pursuant to customary forms
of applicable joint operating agreements, and except for changes attributable to
changes in participating areas under any federal units wherein participating
areas may be formed, enlarged or contracted in accordance with the rules and
regulations of the applicable Governmental Authority. Upon the proper filing of
UCC financing statements, the recording of the Mortgages, and the taking of the
other actions required by the Administrative Agent, the Liens granted by
Borrowers in property pursuant to the Collateral Documents will constitute valid
and enforceable first, prior and perfected Liens on the Collateral constituting
the KPC Pipeline in favor of the Administrative Agent, for the ratable benefit
of the Lenders, subject to Permitted Liens and, in the case of Collateral
consisting of the Borrowing Base Oil and Gas Properties and the Bluestem
Gathering System, second perfected Liens in favor of the Administrative Agent,
for the ratable benefit of the Lenders, subject to the Permitted Liens. The
property of the Loan Parties is subject to no Liens, other than Permitted Liens.
          5.09. Environmental Compliance. The Borrowers have reasonably
concluded that (a) there are no claims alleging potential liability under or
responsibility for violation of any Environmental Law except any such claims
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect, (b) there is no environmental condition or
circumstance, such as the presence or Release of any Hazardous Substance, on any
property owned, operated or used by any Borrower or any Borrower Affiliate that
could reasonably be expected to have a Material Adverse Effect, and (c) there is
no violation by any Borrower or any Borrower Affiliate of any Environmental Law,
except for such violations as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
$15 MM
Credit Agreement

39



--------------------------------------------------------------------------------



 



          5.10. Insurance. The properties of the Borrowers and the Borrower
Affiliates are insured with financially sound and reputable insurance companies
not Affiliates of the Borrowers, in such amounts, with such deductibles and
covering such risks as are consistent with past practice.
          5.11. Taxes. The Borrowers and the Borrower Affiliates have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP or to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. To the knowledge of the Borrowers, there is no proposed tax
assessment against the Borrowers or any Borrower Affiliate or any of their
respective Subsidiaries that would, if made, have a Material Adverse Effect.
          5.12. ERISA Compliance. The representations and warranties set forth
in this Section 5.12 shall apply only if any Borrower or an ERISA Affiliate
establishes a Plan.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws, except to the
extent that noncompliance could not reasonably be expected to have a Material
Adverse Effect and except to the extent disclosed on Schedule 5.12. Each Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS, an application for such a letter is
currently being processed by the IRS with respect thereto or the Plan utilizes a
prototype form plan document and the prototype plan’s sponsor has received a
favorable opinion or advisory letter from the IRS upon which such Borrower or
such ERISA Affiliate may rely, and, to the knowledge of the Borrowers, nothing
has occurred which would prevent, or cause the loss of, such qualification,
except to the extent that nonqualification could not reasonably be expected to
have a Material Adverse Effect and except to the extent disclosed on
Schedule 5.12. Any such Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan,
except to the extent that nonpayment could not reasonably be expected to have a
Material Adverse Effect except to the extent disclosed on Schedule 5.12.
     (b) There are no pending or, to the knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect or except to the extent disclosed on Schedule 5.12. Neither any Borrower
nor any ERISA Affiliate has engaged in or knowingly permitted to occur and, to
each Borrowers’ knowledge, no other party has engaged in or permitted to occur
any prohibited transaction or violation of the fiduciary responsibility rules
with respect to any Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect or except to the extent disclosed on
Schedule 5.12.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect; (ii) no Pension
Plan has any Unfunded Pension Liability that (when aggregated with any other
Unfunded Pension Liability) has resulted or could reasonably be expected to
result in a Material Adverse Effect; and (iii) neither any Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA that could reasonably be expected to have a
Material Adverse Effect.
$15 MM
Credit Agreement

40



--------------------------------------------------------------------------------



 



          5.13. Subsidiaries and other Investments. Except as set forth on
Schedule 5.13, as of the Closing Date, the Borrowers have no Subsidiaries and
have no equity Investment in any other Person.
          5.14. Margin Regulations; Investment Company Act; Use of Proceeds.
     (a) Neither any Borrower nor any Borrower Affiliate is engaged nor will it
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock.
     (b) Neither any Borrower nor any Borrower Affiliate, no Person controlling
any Borrower or any Borrower Affiliate, or any Subsidiary thereof is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.
     (c) The Borrowers will use all proceeds of the Borrowing in the manner set
forth in Section 6.12.
          5.15. Disclosure; No Material Misstatements. All material factual
information furnished in connection with this Agreement by or on behalf of any
Borrower in writing to the Administrative Agent or any Lender for purposes of or
in connection with this Agreement or any transaction contemplated hereby, as
modified or supplemented by other information so furnished, is true and accurate
in all material respects, and such information is not, or shall not be, as the
case may be, incomplete by omitting to state any material fact necessary to make
such information, in light of the circumstances under which it was made, not
misleading. All estimates and projections delivered to the Administrative Agent
or any Lender in connection with this Agreement were based upon information that
was available at the time such estimates or projections were prepared and
believed to be correct and upon assumptions believed to be reasonable at that
time; however, the Borrowers do not warrant that such estimates and projections
will ultimately prove to have been accurate.
          5.16. Location of Business and Offices. Each Loan Party’s
(i) jurisdiction of organization, (ii) organizational identification number,
(iii) correct legal name, and (iv) principal place of business and chief
executive offices are as set forth in the Security Agreement from such Loan
Party.
          5.17. Compliance with Laws. Except with respect to Environmental Laws
and Laws relating to taxes and employee benefits (which are covered by
Sections 5.09, 5.11 and 5.12, respectively), and except as a consequence of or
related to the Misappropriation Transaction, neither any Borrower nor any
Borrower Affiliate is in violation of any Laws, other than such violations which
could not, individually or collectively, reasonably be expected to have a
Material Adverse Effect. Neither any Borrower nor any Borrower Affiliate has
received notice alleging any noncompliance with any Laws, except for (i) such
noncompliance which no longer exists, (ii) alleged noncompliance arising out of
or related to the Misappropriation Transaction, or (iii) noncompliance which
could not reasonably be expected to have a Material Adverse Effect.
          5.18. Third Party Approvals. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any party that
is not a party to this Agreement is necessary or required in connection with the
execution, delivery or performance by any Loan Party of this Agreement or any
other Loan Document except where obtained or where the failure to receive such
approval, consent, exemption, authorization, or the failure to do such other
action by, or provide such notice could not reasonably be expected to have a
Material Adverse Effect; and provided, however, that the transfer of
$15 MM
Credit Agreement

41



--------------------------------------------------------------------------------



 



rights in certain Collateral consisting of rights under contracts to a
foreclosure purchaser may, in some instances, require the consent of third
parties who have rights in such Collateral.
          5.19. Solvency. The Borrowers on a consolidated basis are not
“insolvent” as such term is used and defined in (i) the United States Bankruptcy
Code or (ii) the New York Uniform Fraudulent Transfer Act.
          5.20. Oil and Gas Leases. The Leases which constitute any part of the
Borrowing Base Oil and Gas Properties are in full force and effect as to those
portions thereof that comprise the Borrowing Base Oil and Gas Properties, except
to the extent the failure to be in full force and effect could not reasonably be
expected to have a Material Adverse Effect.
          5.21. Oil and Gas Contracts. Except (a) as set out on Schedule 5.21
attached hereto, and (b) as may subsequently occur and be disclosed by Borrowers
in the next Compliance Certificate delivered by Borrowers after such occurrence,
neither any Borrower nor any other Loan Party is obligated, by virtue of any
prepayment under any contract providing for the sale by any Borrower or any
other Loan Party of Hydrocarbons which contains a “take-or-pay” clause or under
any similar prepayment agreement or arrangement, including, “gas balancing
agreements”, to deliver a material amount of Hydrocarbons produced from the
Borrowing Base Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor (i.e., in the case of oil, not in
excess of sixty days, and in the case of gas, not in excess of ninety days).
Except (a) as set out on Schedule 5.21 attached hereto, and (b) as may
subsequently occur and be disclosed by Borrowers in the next Compliance
Certificate delivered by Borrowers after such occurrence, the Borrowing Base Oil
and Gas Properties are not subject to any contractual or other arrangement for
the sale of crude oil which cannot be canceled on ninety days’ (or less) notice,
unless the price provided for therein is equal to or greater than the prevailing
market price in the vicinity. To the best of the Borrowers’ knowledge, the
Borrowing Base Oil and Gas Properties are not subject to any regulatory refund
obligation and no facts exist which might cause the same to be imposed.
          5.22. Producing Wells. All producing wells that constitute part of the
Borrowing Base Oil and Gas Properties (a) have been, during all times that any
such wells were operated by any Borrower or any Borrower Affiliate, and (b) to
the knowledge of Borrowers, have been at all other times, drilled, operated and
produced in conformity with all applicable Laws, are subject to no penalties on
account of past production, and are bottomed under and are producing from, and
the well bores are wholly within, the Borrowing Base Oil and Gas Properties, or
on Oil and Gas Properties which have been pooled, unitized or communitized with
the Borrowing Base Oil and Gas Properties, except to the extent that any
noncompliance with the representations set out in this Section 5.22 would not
have a Material Adverse Effect.
          5.23. Purchasers of Production. The names and business addresses of
the Persons who (a) have purchased any of Borrowers’ or any other Loan Party’s
interests in oil and gas produced from the Borrowing Base Oil and Gas Properties
during the six calendar months preceding the Closing Date, and (b) as of the
Closing Date, are considered by Borrowers or other Loan Party to be potential
future purchasers of any Borrower’s interest in oil and gas produced from the
Borrowing Base Oil and Gas Properties, are identified on Schedule 5.23 attached
hereto.
          5.24. Swap Contracts. Schedule 5.24, as of the date hereof, sets
forth, a true and complete list of all Swap Contracts of each Borrower, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value thereof, all
credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement.
$15 MM
Credit Agreement

42



--------------------------------------------------------------------------------



 



ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Loans or other Obligation (other than contingent indemnity
obligations and obligations under Lender Hedging Agreements) shall remain unpaid
or unsatisfied, the Borrowers shall, and shall cause each of their respective
Subsidiaries (other than the Excluded Subsidiaries) to:
          6.01. Financial Statements. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders (and the Administrative Agent shall deliver to the Lenders):
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of Parent (beginning with the 2010 fiscal year), consolidated
balance sheets of Parent and its Subsidiaries as at the end of such fiscal year,
and the related statements of income and cash flows for such fiscal year and
consolidating financial statements of Parent and its Subsidiaries at the end of
such fiscal year (provided, that as long as Parent is a public company, such
financial statements shall be required to be furnished no later than the date
that Parent is required to timely file its annual report on Form 10-K with the
Securities Exchange Commission (taking into account any extension of time
available under Rule 12b-25 under the Securities Exchange Act of 1934)), setting
forth in each case in comparative form the figures for the previous fiscal year
of Parent, if any, all in reasonable detail, audited and accompanied by a report
and opinion of UHY LLP or other nationally recognized firm of independent
certified public accountants reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with GAAP (except as
otherwise noted herein) and, as it pertains to the Borrowers and each of their
respective Subsidiaries (other than the Excluded Subsidiaries), shall not be
subject to any qualifications or exceptions as to the scope of the audit nor to
any qualifications and exceptions not reasonably acceptable to the Required
Lenders;
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Parent, an
unaudited consolidated balance sheet of Parent and its Subsidiaries as at the
end of such fiscal quarter, and the related statements of income and cash flows
for such fiscal quarter and for the portion of Parent’s fiscal year then ended
and unaudited consolidating financial statements of Parent and its Subsidiaries
(provided, that as long as Parent continue to be a public company, such
financial statements shall be required to be furnished no later than the date
that Parent is required to timely file its quarterly report on Form 10-Q with
the Securities Exchange Commission (taking into account any extension of time
available under Rule 12b-25 under the Securities Exchange Act of 1934)), setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year of Parent and the corresponding portion of
the previous fiscal year of Parent, if any, all in reasonable detail and
certified by a Responsible Officer of Parent, as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of Parent and its Subsidiaries in accordance with GAAP (except as otherwise
noted herein), subject only to normal year-end audit adjustments and the absence
of footnotes; and
     (c) on a monthly basis, on or before the thirtieth (30th) day after the end
of each month except as to the end of each month that is also at the end of each
quarter, in which case, on or before the forty-fifth (45th) day after the end of
such quarter, until the reporting package is delivered on or before May 30,
2011, for the month ending April 30, 2011, PESC shall deliver to Administrative
Agent, Parent’s monthly internal financial reporting package, which includes
(i) an unaudited income statement, balance sheet and capital expenditures on a
GAAP basis relating to the assets in Appalachia (including the Marcellus
Assets), the assets in the Cherokee Basin (including the Oil and Gas Properties
located there and the Bluestem Gathering System), the Central Oklahoma oil
properties, and the KPC Pipeline; (ii) a detail of general and administrative
expenses; (iii) a summary of open derivative positions, and (iv) with
$15 MM
Credit Agreement

43



--------------------------------------------------------------------------------



 



respect to the financial reporting package delivered at the end of each month
that is also at the end of each quarter, press release tables and non-GAAP
reconciliations.
          6.02. Certificates; Other Information. Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate in form of
Exhibit C signed by a Responsible Officer of Parent;
     (b) promptly upon request, copies of each annual report, proxy or financial
statement or other report or written communication sent to the equity owners of
Parent, and copies of all annual, regular, periodic and special reports and
registration statements which Parent may file or be required to file with the
Securities and Exchange Commission under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
     (c) copies of Material Agreements and any material amendment thereto; and
     (d) promptly, such additional information (that is in the possession of the
Borrowers or that may be readily produced by the Borrowers without undue effort
or expense) regarding the business, financial or corporate affairs of any Loan
Party as the Administrative Agent, at the request of any Lender, may from time
to time reasonably request, which information may include copies of any detailed
audit reports, if any, management letters or recommendations submitted to the
board of directors or managers (or the audit committee of the board of directors
or managers) of Parent by independent accountants in connection with the
accounts or books of Parent or any of its Subsidiaries, or any audit of any of
them.
          6.03. Notices. Promptly notify the Administrative Agent:
     (a) of the occurrence of any Default or Event of Default, as soon as
possible but in any event within ten (10) days after the Borrowers have
knowledge thereof;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any of the following events if
such has resulted or could reasonably be expected to result in a Material
Adverse Effect: (i) breach or non-performance of, or any default under, a
Contractual Obligation of any Borrower; (ii) any litigation, investigation by or
required by a Governmental Authority, proceeding or suspension of licenses or
permits between any Borrower and any Governmental Authority (other than any
litigation disclosed on any schedule hereto); and (iii) any dispute, litigation,
investigation or proceeding involving any Borrower related to any Environmental
Law;
     (c) of any litigation, investigation or proceeding known to and affecting
any Borrower or any Borrower Affiliate (other than any litigation disclosed on
any schedule hereto) in which (i) the amount involved exceeds (individually or
collectively) $1,000,000, or (ii) injunctive relief or other relief is sought,
which could be reasonably expected to have a Material Adverse Effect;
     (d) of any material change in accounting policies or financial reporting
practices by Parent or the Borrowers; and
     (e) by means of written notice (except in the case of the Restructure
Transactions) at least ten (10) days before any proposed (A) relocation of any
Loan Party’s principal place of business or chief executive office, (B) change
of any Loan Party’s name, identity, or corporate, partnership or limited
liability company structure, (C) relocation of the place where the books and
records concerning a Loan
$15 MM
Credit Agreement

44



--------------------------------------------------------------------------------



 



Party’s accounts are kept, (D) relocation of any Loan Party’s Collateral (other
than delivery of inventory in the ordinary course of business to third party
contractors for processing and sales of inventory in the ordinary course of
business or as permitted by any Loan Document) to a location not described on
Annex A to the Security Agreement to which such Loan Party is a party, and
(E) change of any Loan Party’s jurisdiction of organization or organizational
identification number, as applicable.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the notifying Borrower that is the relevant Loan Party
or whose Subsidiary is the relevant Loan Party, setting forth details of the
occurrence referred to therein and stating what action such Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement or other Loan Document that have been breached.
          6.04. Payment of Obligations. Pay and discharge as the same shall
become due and payable (a) the Obligations, (b) all tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets and
(c) all lawful claims which, if unpaid, would by law become a Lien upon its
property; except, in the case of clause (b) or (c), where (x) the validity
thereof are being contested in good faith by appropriate proceedings and (y)
adequate reserves in accordance with GAAP are being maintained by the
appropriate Loan Party.
          6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, except in a transaction permitted by
Sections 7.06 and 7.07 and the Restructure Transactions, and (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises material to the conduct of its business, except in a transaction
permitted by Sections 7.06 and 7.07, except where the failure to do so in each
case could not reasonably be expected to have a Material Adverse Effect.
          6.06. Maintenance of Assets and Business. (a) Keep all property
material to the conduct of its business in good working order and condition
(ordinary wear and tear excepted) and make all necessary repairs thereto and
replacements thereof; provided that no item of operating equipment need be
repaired or replaced if the Borrowers shall determine in good faith that such
action is not necessary or desirable for the continued efficient and profitable
operation of the business of the Borrowers and their respective Subsidiaries
(other than the Excluded Subsidiaries); (b) do all things necessary to obtain,
renew, extend, and continue in effect all Authorizations which may at any time
and from time to time be necessary for the operation of its business in
compliance with applicable Law, except where the failure to so maintain, renew,
extend, or continue in effect could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
          6.07. Maintenance of Insurance. (a) Maintain with responsible
insurance companies insurance with respect to its properties and business
(including business interruption insurance) against such casualties and
contingencies and of such types and in such amounts as is customary in the case
of similar businesses and which is reasonably acceptable to the Administrative
Agent and will (i) furnish to the Administrative Agent on each anniversary of
the Closing Date a certificate or certificates of insurance from the applicable
insurance company evidencing the existence of insurance required to be
maintained by this Agreement and the other Loan Documents and evidencing that
Administrative Agent is listed as mortgagee on property insurance as to all
properties serving as Collateral hereto and the Administrative Agent and Lenders
are additional insureds on liability insurance, and (ii) upon request of the
Administrative Agent, furnish to each Lender at reasonable intervals a
certificate of an Authorized Officer of the Borrowers setting forth the nature
and extent of all insurance maintained in accordance with this Section.
$15 MM
Credit Agreement

45



--------------------------------------------------------------------------------



 



     (b) (i) Except as the Administrative Agent may otherwise consent to in
writing, Borrowers will, and will cause each of their respective Subsidiaries
to, forthwith upon receipt, transmit and deliver to the Administrative Agent, in
the form received, all cash, checks, drafts, chattel paper and other instruments
or writings for the payment of money (properly endorsed, where required, so that
such items may be collected by the Administrative Agent) which may be received
by the Borrowers at any time in full or partial payment of amounts due under any
insurance policy in an amount in excess of $1,000,000. Except as the
Administrative Agent may otherwise consent in writing, any such items which may
be received by the Borrowers in excess of $1,000,000 will not be commingled with
any other of its funds or property, but will be held separate and apart from its
own funds or property and upon express trust for the Administrative Agent until
delivery is made to the Administrative Agent.
          6.08. Compliance with Laws and Contractual Obligations. (a) Comply in
all material respects with the requirements of all Laws (including Environmental
Laws) applicable to it or to its business or property, except in such instances
in which (i) such requirement of Law is being contested in good faith or a bona
fide dispute exists with respect thereto, (ii) the failure to comply therewith
arose out of or was related to the Misappropriation Transaction or (iii) the
failure to comply therewith could not be reasonably expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations, except if the
failure to comply therewith could not be reasonably expected to have a Material
Adverse Effect.
          6.09. Books and Records. Maintain (a) proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied (except as otherwise noted herein) shall be made of all
financial transactions and matters involving its assets and business, and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over it.
          6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its officers and independent public accountants, and
make all financial records available for inspection at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrowers; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice. Additionally, Administrative Agent may, at the
request of the Required Lenders, conduct or cause to be conducted a commercial
field examination of the Borrowers’ and their respective Subsidiaries’ (other
than the Excluded Subsidiaries) financial and accounting records and Borrowers
shall pay the cost of such commercial field examination; provided so long as no
Event of Default shall exist and be continuing, no more than one such commercial
field examination shall be undertaken at the Borrowers’ expense during any
period of twelve consecutive months and the Borrowers shall not be obligated to
pay more than $20,000 for any such annual commercial field examination.
          6.11. Compliance with ERISA. With respect to each Plan maintained by a
Borrower or an ERISA Affiliate, do each of the following: (a) maintain each Plan
in compliance in all material respects with the applicable provisions of ERISA,
the Code and other federal or state Laws, (b) cause each Plan which is qualified
under Section 401(a) of the Code to maintain such qualification; and (c) make
all required contributions to any Plan subject to Section 412 of the Code,
except to the extent that noncompliance, with respect to each event listed
above, could not be reasonably expected to have a Material Adverse Effect and
except to the extent disclosed on Schedule 5.12.
$15 MM
Credit Agreement

46



--------------------------------------------------------------------------------



 



          6.12. Use of Proceeds. Use proceeds of the Loans to renew, rearrange
and extend the Indebtedness owing under the Prior Midstream Credit Agreement.
          6.13. Material Agreements. Enforce the obligations of parties to the
Material Agreements, except where such failure could not reasonably be expected
to have a Material Adverse Effect.
          6.14. Guaranties; New Subsidiaries’ Collateral Documents. As an
inducement to the Administrative Agent and Lenders to enter into this Agreement,
cause Parent and each Subsidiary of the Borrowers (other than the Excluded
Subsidiaries and MidContinent and its Subsidiaries whether currently existing or
hereafter formed) to execute and deliver to Administrative Agent a Guaranty
executed by the Parent and Borrowers’ Subsidiaries (other than the Excluded
Subsidiaries and MidContinent and its Subsidiaries whether currently existing or
hereafter formed), each in form and substance reasonably satisfactory to the
Administrative Agent, providing for the guaranty of payment and performance of
the Obligations. In addition, within thirty (30) days after the formation or
acquisition of any Subsidiary of any Borrower after the date hereof (other than
the Excluded Subsidiaries and any Subsidiary of MidContinent or STP hereafter
formed), cause such Subsidiary to execute and deliver to the Administrative
Agent (a) a Guaranty in form and substance reasonably satisfactory to the
Administrative Agent, providing for the guaranty of payment and performance of
the Obligations, (b) Collateral Documents in form and substance reasonably
satisfactory to the Administrative Agent creating Liens in substantially all of
the property of such Subsidiary and in the equity interests in such Subsidiary,
subject to Permitted Liens, and (c) certified copies of such Subsidiary’s
Organization Documents and opinions of counsel with respect to such Subsidiary
and such Guaranty, and (d) such other documents and instruments as may be
required with respect to such Subsidiary pursuant to Section 6.15.
          6.15. Further Assurances; Additional Collateral. (a) The Borrowers
shall cause each of their respective Subsidiaries (other than the Excluded
Subsidiaries) to take such actions and to execute and deliver such documents and
instruments as the Administrative Agent shall require to ensure that the
Administrative Agent or Collateral Agent on behalf of the Secured Parties shall,
at all times, have received currently effective duly executed Loan Documents
granting Liens and security interests in substantially all of the property of
the Borrowers and their Subsidiaries (other than (x) the Three Little Pipes
(which because of their minimal value have not been, and are not contemplated to
be, subjected to a Lien), (y) the limited liability company membership interest
in Eastern and (z) the Excluded Subsidiaries), including all capital stock,
partnership, joint venture, membership interests, or other equity interests
except for (i) any motor vehicle or other equipment that has a certificate of
title and a fair market value of less than $50,000, (ii) Excluded Assets, and
(iii) those properties and assets as to which the Administrative Agent shall
determine in its sole discretion (in consultation with the Borrowers) that the
costs of obtaining such security interest are excessive in relation to the value
of the security to be afforded thereby; provided, that with respect to rights of
way, easements, leases or other similar property interests acquired by any Loan
Party after the date hereof relating to the KPC Pipeline or to the Bluestem
Gathering System or other gathering system or pipeline hereafter acquired, the
relevant Loan Party shall promptly grant to the Collateral Agent as additional
security for the Obligations, within 60 days after each June 30th and
December 31st, a security interest in and Mortgage on each right of way,
easement, lease or other similar property interest acquired by it during the six
month period ended on such June 30 or December 31, as applicable, and not
constituting an Excluded Asset.
     (b) In connection with the actions required pursuant to the foregoing
subsection (a), the Borrowers shall cause each of their respective Subsidiaries
(other than the Excluded Subsidiaries) to execute and deliver such stock
certificates, blank stock powers, evidence of corporate authorization, opinions
of counsel, current valuations, evidence of title, and other documents, and
shall use commercially reasonable efforts to obtain third party consents, as
shall be reasonably requested by the
$15 MM
Credit Agreement

47



--------------------------------------------------------------------------------



 



Administrative Agent, in each case in form and substance reasonably satisfactory
to the Administrative Agent.
     (c) Except for the second priority Liens in favor of the Administrative or
Collateral Agent for the benefit of the Lenders on the Borrowing Base Oil and
Gas Properties and Bluestem Gathering System, the Liens required by this
Section 6.15 shall be first priority Liens in favor of the Administrative Agent
or Collateral Agent for the benefit of the Secured Parties, subject to no other
Liens except Permitted Liens of the type described in Section 7.01. The Liens
required by this Section 6.15 shall be perfected Liens in favor of the
Administrative Agent or Collateral Agent for the benefit of the Secured Parties
in all collateral to the extent perfection has or will occur by (i) the filing
of a Uniform Commercial Code financing statement in the relevant jurisdiction,
(ii) filing or recording a mortgage in real property records of the county in
which such real property or fixtures is located, (iii) possession or control or
(iv) the notation on a certificate of title. If the Administrative Agent shall
determine that, as of any date, the Borrowers shall have failed to comply with
this Section 6.15, the Administrative Agent may (and at the direction of the
Required Lenders, shall) notify the Borrowers in writing of such failure and,
within 30 days from and after receipt of such written notice by the Borrowers,
the Borrowers shall execute and deliver to the Administrative Agent supplemental
or additional Loan Documents, in form and substance satisfactory to the
Administrative Agent and its counsel, securing payment of the Notes and the
other Obligations and covering additional assets and properties not then
encumbered by any Loan Documents (together with such other information, as may
be requested by the Administrative Agent, each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent) such that the
Administrative Agent shall have received currently effective duly executed and
perfected Collateral Documents encumbering substantially all of the assets of
the Borrowers and their respective Subsidiaries (other than the Excluded
Subsidiaries) as required by Section 6.15(a).
     (d) If the Borrowers discover, or Administrative Agent notifies Borrowers
of, any title defect in the easements and/or rights-of-way comprising the KPC
Pipeline that would have, individually or in the aggregate, a Material Adverse
Effect, the Borrowers will take commercially reasonable actions to cure such
title defects.
          6.16. Fiscal Year. The Borrowers shall maintain its December 31 fiscal
year end.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Loan or other Obligations (other than contingent indemnity
obligations and obligations under Lender Hedging Agreements) shall remain unpaid
or unsatisfied, each of the Borrowers agrees that it shall not, nor shall it
permit any of its Subsidiaries (other than the Excluded Subsidiaries) to,
directly or indirectly:
          7.01. Liens. Create, incur, assume or suffer to exist, any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the Closing Date and listed on Schedule 7.01 to this
Agreement and any renewals or extensions thereof; provided that the property
covered thereby is not increased, the amount of the Indebtedness secured thereby
is not increased, and any renewal or extension of the obligations secured or
benefited thereby is permitted under this Agreement;
$15 MM
Credit Agreement

48



--------------------------------------------------------------------------------



 



     (c) Liens for taxes, assessments, or other governmental charges or levies
not yet due or which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;
     (d) landlord’s, royalty owner’s, supplier’s, constructor’s, operator’s,
vendor’s, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business or which are
incident to the exploration, development, operation and maintenance of the
Borrowing Base Oil and Gas Properties or the Midstream Businesses not overdue
for a period of more than 30 days or which are being contested in good faith and
by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation;
     (f) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business;
     (g) easements, rights-of-way, restrictions, servitudes, permits,
conditions, covenants, exception or reservations and other similar encumbrances,
defects, irregularities and deficiencies in title affecting real property which,
in the aggregate, are not substantial in amount, and which do not, taken as a
whole, materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;
     (h) judgment Liens not giving rise to an Event of Default;
     (i) any Lien existing on any asset (other than stock of a Subsidiary) prior
to acquisition thereof by the Borrowers or any of their respective Subsidiaries;
provided that (i) no such Lien shall be extended to cover property other than
the asset being acquired, and (ii) such Lien was not created in contemplation of
or in connection with such acquisition;
     (j) Liens securing Capital Lease obligations; provided that the
Indebtedness in respect of such Capital Lease obligations is permitted under
Section 7.04(f);
     (k) purchase money Liens upon or in any property acquired, constructed or
improved by any Borrower or its Subsidiaries (placed on such property at the
time of such acquisition or the completion of the construction or improvement or
within 90 days thereafter) to secure the deferred portion of the purchase price
of such property or to secure Indebtedness incurred to finance the acquisition,
construction or improvement of such property; provided that (i) no such Lien
shall be extended to cover property other than the property being acquired,
constructed or improved and (ii) the Indebtedness thereby secured is permitted
by Section 7.04(e);
     (l) Liens reserved in or exercisable under any lease or sublease to which
any Borrower or its Subsidiary is a lessee which secure the payment of rent or
compliance with the terms of such lease or sublease; provided, that the rent
under such lease or sublease is not then overdue and such Borrower or Subsidiary
is in material compliance with the terms and conditions thereof;
     (m) any interest or title of a lessor under any lease entered into by any
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased, and any interest of a landowner in the case of
easements entered into by any Borrower or any of its Subsidiaries in the
ordinary course of its business and covering only the property subject to the
easement;
$15 MM
Credit Agreement

49



--------------------------------------------------------------------------------



 



     (n) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrowers and
their respective Subsidiaries;
     (o) licenses of patents, trademarks and other intellectual property rights
granted by each Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of each such Borrower and its Subsidiaries;
     (p) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution;
     (q) Liens on any additions, improvements, replacements, repairs, fixtures,
appurtenances or component parts thereof attaching to or required to be attached
to property or assets pursuant to the terms of any mortgage, pledge agreement,
security agreement or other similar instrument, creating a Lien upon such
property or asset otherwise permitted under this Section;
     (r) Liens securing an obligation of a third party neither created, assumed
nor Guaranteed by the Borrowers or any Subsidiary upon lands over which
easements or similar rights are acquired by the Borrowers or any Subsidiary in
the ordinary course of business of the Borrowers or any Subsidiary;
     (s) any Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section, provided that such Indebtedness is not
increased except for increases in an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal, refinancing, or replacement and in an
amount equal to any existing commitments unutilized thereunder, and is not
secured by any additional assets;
     (t) Liens arising solely by virtue of cash collateralizing letters of
credit issued by non-Lender financial institutions in an aggregate amount not to
exceed $4,000,000
     (u) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for sale, purchase, transportation or exchange of oil or natural gas,
unitization and pooling declarations and agreements, area of mutual interest
agreements, royalty and overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent;
     (v) Rights reserved to or vested in a Governmental Authority having
jurisdiction to control or regulate any Oil and Gas Property or other Collateral
in any manner whatsoever and all laws of such Governmental Authorities, so long
as the Borrowers and their respective Subsidiaries (other than the Excluded
Subsidiaries) are in compliance with all such laws, except for any
non-compliance that would not result in a Material Adverse Effect;
     (w) consents to assignment and similar contractual provisions affecting an
Oil and Gas Property or other Collateral to the extent, and only to the extent,
such consents are not affected by or required for the execution, delivery,
performance and enforcement of any Loan Document;
$15 MM
Credit Agreement

50



--------------------------------------------------------------------------------



 



     (x) preferential rights to purchase and similar contractual provisions
affecting Collateral to the extent, and only to the extent, such consents are
not affected by delivery of any Loan Document or, if affected, have been waived;
and
     (y) all defects and irregularities affecting title to an Oil and Gas
Property or other Collateral that could not operate to reduce the net revenue
interest of any Borrower and its Subsidiaries for such Oil and Gas Property (if
any), increase the working interest of any Borrower and its Subsidiaries for
such Oil and Gas Property (if any) without a corresponding increase in the
corresponding net revenue interest, or otherwise interfere materially with the
operation, value or use of such Oil and Gas Property or other Collateral or
cause a Material Adverse Effect;
     (z) Liens securing the Borrowing Base Credit Facility;
     (aa) Liens incurred in the ordinary course of business in connection with
margin requirements (ii) under Swap Contracts not to exceed in the aggregate
$2,000,000 at any time outstanding; and (ii) under applicable Laws;
     (bb) Liens that MidContinent and any of its Subsidiaries (which currently
exist or that may hereafter be formed) are permitted to grant under the
Borrowing Base Credit Facility; and
     (cc) Liens on the equity of Eastern granted by PESC for the benefit of
Royal Bank of Canada securing Royal Bank of Canada’s credit agreement with
Eastern.
          7.02. Investments. Make or own any Investments, except
     (a) Investments existing on the Closing Date and listed in Section (b) of
Schedule 5.13;
     (b) Cash Equivalents;
     (c) Investments constituting Indebtedness permitted under Section 7.04(b);
     (d) Investments (i) by any Borrower or any other Loan Party in Subsidiaries
formed to acquire Oil and Gas Properties or in connection with the Midstream
Businesses, and (ii) not exceeding $5,000,000 in the aggregate resulting from
any Borrower’s or any other Loan Party’s acquisition of equity or joint venture
interests in a Person primarily engaged in the ownership or development of Oil
and Gas Properties or in the Midstream Businesses;
     (e) Investments by any Borrower in another Borrower, Investments by any
Borrower and its Subsidiaries in any Subsidiary of such Borrower that, prior to
such Investment, is a Loan Party, and Investments by Subsidiaries in any
Borrower;
     (f) acquisitions by PESC or MidContinent or its Subsidiaries of Oil and Gas
Properties provided any such acquired Oil and Gas Properties are pledged to
secure, on a first lien basis, the Borrowing Base Credit Facility, and on a
junior, second and subordinate lien basis, Obligations owing hereunder;
     (g) Guarantees of Indebtedness permitted under Section 7.04;
     (h) Swap Contracts permitted under Section 7.03;
$15 MM
Credit Agreement

51



--------------------------------------------------------------------------------



 



     (i) Investments consisting of extensions of credit, including without
limitation, in the nature of accounts receivable, arising from the grant of
trade credit or prepayments or similar transactions entered into in the ordinary
course of business and investments by any Borrower or any of its Subsidiaries in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to prevent or limit financial loss;
     (j) endorsements for collection or deposit in the ordinary course of
business;
     (k) Permitted Acquisitions by a Borrower or any of its Subsidiaries;
     (l) Investments not otherwise permitted by this Section 7.02 in an
aggregate amount not to exceed $5,000,000 at anytime outstanding;
     (m) Investments that MidContinent and any of its Subsidiaries (which
currently exist or that may hereafter be formed) are permitted to make under the
Borrowing Base Credit Facility;
     (n) Investments funded entirely using proceeds from equity issued by
Parent, including Investments funded with proceeds of any White Deer Additional
Investment; and
     (o) Investments consisting of loans by PESC to Eastern in an aggregate
amount not to exceed $3,000,000 at any one time outstanding to enable Eastern to
pay direct costs and expenses on its own behalf and to pay for general and
administrative expenses to be paid by PESC on Eastern’s behalf in accordance
with the G&A Formula; provided, such loan is governed by an intercompany
agreement and evidenced by bookkeeping entries; provided further, by its terms
such loan will be repaid before the repayment of any Indebtedness for borrowed
money owing by Eastern.
          7.03. Hedging Agreements. Enter into any Swap Contracts other than in
the ordinary course of business for the purpose of protecting against
fluctuations in interest rates, commodity prices, or foreign exchange rates and
not for purposes of speculation; provided:
     (i) that, except as required under applicable Law, the Swap Contract shall
not contain any provision (a) exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party
other than pursuant to netting and setoff provisions based on standard
provisions in documentation promulgated by the International Swaps and
Derivatives Association or similar organization recognized as providing
standardized documentation for Swap Contracts; and (b) requiring any Company at
any time or under any circumstance to post any cash collateral or letter of
credit or grant a Lien on any collateral to secure any Company’s obligations
under such Swap Contract (except for Lender Hedging Agreements which shall be
secured by a pari passu Lien on the Collateral as provided in Section 2.13 but
which shall not be secured by any other or additional collateral); provided
however that notwithstanding the foregoing, if the Swap Contracts in question
are cleared (directly or ultimately) through clearing corporations or on an
exchange, the foregoing shall not prohibit the posting of initial or variance
margins or other amounts, if required by Law, in order for the Company to enter
into Swaps Contracts of a nature that, in the business judgment of the Company,
represent an appropriate pricing and structure as among available alternatives;
     (ii) if the Swap Contract relates to Hydrocarbons, a Company enters into
such Swap Contract with or through a counterparty that has a credit rating of at
least “A-” by S&P or “A3” by Moody’s at the time that such Company enters into
such Swap Contract;
$15 MM
Credit Agreement

52



--------------------------------------------------------------------------------



 



     (iii) such Swap Contracts relating to Hydrocarbons cover monthly notional
volumes of Hydrocarbons that do not exceed the greater of (i) ninety percent
(90%) of a Company’s forecasted oil and gas production for the next five years
for each of such Company’s crude oil and natural gas properties calculated
separately, from Proved Developed Producing Reserves, and (ii) eighty-five
percent (85%) of forecasted production for the next five years from total Proved
Reserves and seventy-five percent (75%) of forecasted production from total
Proved Reserves thereafter (such amounts computed on an annual basis and applied
to crude oil and natural gas properties calculated separately); provided that
the aggregate amount of all such Swap Contracts shall not exceed one hundred
percent (100%) of actual oil or gas production, calculated separately, in any
given month (or if as a result of a force majeure event the foregoing
limitations are breached, then in any given three consecutive month period); and
     (iv) that where only annual volumes are presented in the Reserve Report,
monthly volumes will be calculated by dividing the applicable volumes by the
number of months covered by the Reserve Report for the applicable year.
          7.04. Indebtedness. Create, incur, or assume any Indebtedness except:
     (a) Indebtedness incurred pursuant to the Loan Documents or existing on the
date hereof and disclosed on Schedule 7.04 attached hereto;
     (b) Indebtedness owed by a Borrower to another Borrower, by a Subsidiary of
a Borrower to a Borrower or to a Wholly-Owned Subsidiary (other than an Excluded
Subsidiary) of a Borrower, or by a Borrower to a Wholly-Owned Subsidiary (other
than an Excluded Subsidiary) of another Borrower; provided, that, in each such
case such Indebtedness is governed by an intercompany agreement and evidenced by
bookkeeping entries;
     (c) Indebtedness owing in connection with the Borrowing Base Credit
Facility;
     (d) obligations (contingent or otherwise) of the Borrowers or any of their
respective Subsidiaries existing or arising under any Swap Contract to the
extent permitted by Section 7.03;
     (e) Indebtedness of the Borrowers and their respective Subsidiaries in
respect of purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(k); provided, however, that the aggregate
amount of such Indebtedness at any one time outstanding shall not exceed
$10,000,000;
     (f) Indebtedness of the Borrowers or any of their respective Subsidiaries
(other than any Excluded Subsidiary) in respect of Capital Lease obligations;
provided that, such Capital Lease obligations will not require the payment of an
aggregate amount in excess of $8,000,000 annually; and provided that any Capital
Lease obligation relating to compressors or compression equipment shall be
excluded from this subsection and dealt with in Section 7.05;
     (g) Indebtedness consisting of surety bonds that the Borrowers or any of
their respective Subsidiaries is required to obtain in order to comply with
applicable Law or the requirements of any Governmental Authority;
     (h) Indebtedness secured by any Lien permitted under Section 7.01(i);
provided, however, that the aggregate amount of such Indebtedness at any one
time outstanding shall not exceed $10,000,000; and Indebtedness secured by any
other Lien permitted under Section 7.01; and
$15 MM
Credit Agreement

53



--------------------------------------------------------------------------------



 



     (i) other Indebtedness of the Borrowers and their respective Subsidiaries
not to exceed $10,000,000 in the aggregate principal amount outstanding at any
time;
     (j) Indebtedness associated with bonds, surety obligations or sinking funds
required by any Governmental Authority or operators in connection with the
operation of Oil and Gas Properties or the Midstream Businesses; and
     (k) reimbursement obligations under letters of credit issued for any Loan
Party under the Borrowing Base Credit Facility; and reimbursement obligations
under letters of credit issued for any Loan Party by other third parties not to
exceed $4,000,000 in the aggregate amount outstanding at any one time;
     (l) Indebtedness that MidContinent and any of its Subsidiaries (which
currently exist or that may hereafter be formed) are permitted to incur under
the Borrowing Base Credit Facility;
provided, that if any Indebtedness is incurred pursuant to this Section 7.04,
immediately after such Indebtedness is created, incurred or assumed, no Default
or Event of Default shall exist.
          7.05. Lease Obligations. Create or suffer to exist any obligations for
the payment of rent for any property under operating leases or agreements to
lease (excluding leases of Oil and Gas Properties), except for (i) operating
leases (or Capital Lease obligations) for compressors and compression equipment
and services for which no dollar limitation shall be applicable; (ii) such other
non-compressor and non-compression equipment and services operating leases (or
Capital Lease obligations) having an annual aggregate payment amount not to
exceed $20,000,000 (excluding escalations resulting from a rise in the consumer
price or similar index), exclusive of expenses for maintenance, repairs,
insurance, taxes, assessments and similar changes, and (iii) other operating
leases (other than those constituting Synthetic Lease Obligations) entered into
or assumed by the Borrowers or any of their respective Subsidiaries prior to the
date hereof or after the date hereof in the ordinary course of business or
entered into or assumed in connection with any Permitted Acquisition; provided
that, such other operating leases under this clause (iii) will not require the
payment of an aggregate amount of payments in excess of (excluding escalations
resulting from a rise in the consumer price or similar index) $4,000,000
annually, exclusive of expenses for maintenance, repairs, insurance, taxes,
assessments and similar changes.
          7.06. Fundamental Changes. Except in connection with the Restructure
Transactions, merge, dissolve, liquidate, or consolidate with or into, or
convey, transfer, lease or otherwise Dispose of (whether in one transaction or
in a series of related transactions) all or substantially all of its assets
(whether now owned or hereafter acquired) to or in favor of any Person; except
that, so long as no Default or Event of Default exists or would result
therefrom:
     (a) any Person (other than any Excluded Subsidiary) may merge, dissolve or
liquidate into a Borrower; provided that such Borrower is the surviving entity;
     (b) any Subsidiary (other than any Excluded Subsidiary) may merge, dissolve
or liquidate with (i) a Borrower; provided that such Borrower shall be the
continuing or surviving Person, or (ii) any one or more Subsidiaries; provided
that when any Wholly-Owned Subsidiary is merging with another Subsidiary, a
Wholly-Owned Subsidiary shall be the continuing or surviving Person;
     (c) any Subsidiary (other than any Excluded Subsidiary) may sell all or
substantially all of its assets (upon voluntary liquidation or otherwise), to a
Borrower or to another Subsidiary; provided that if the seller in such a
transaction is a Wholly-Owned Subsidiary, then the purchaser must also be a
Wholly-Owned Subsidiary;
$15 MM
Credit Agreement

54



--------------------------------------------------------------------------------



 



     (d) any Person (other than Eastern or a Borrower) may merge, dissolve or
liquidate into any Subsidiary; provided that such Subsidiary is the surviving
entity;
     (e) any Dispositions permitted under Section 7.07; and
     (f) any liquidation or dissolution of STP in accordance with applicable
Law.
          7.07. Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:
     (a) Dispositions by the Borrowers or any of their respective Subsidiaries
of (i) Hydrocarbons in the ordinary course of business for fair market value, or
(ii) other inventory in the ordinary course of business;
     (b) Dispositions of property by any Borrower to another Borrower, by any
Subsidiary (other than an Excluded Subsidiary) to a Borrower, or by any
Subsidiary (other than an Excluded Subsidiary) or by any Borrower, to a
Wholly-Owned Subsidiary that is a Guarantor;
     (c) Dispositions of equipment and other real and personal property
(including Oil and Gas Properties) for fair market value by any Borrower or any
Subsidiary to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement or exchanged property, or (ii) the Net
Available Cash of such Disposition is within 180 days Reinvested, and if any
portion of such Net Available Cash has not been Reinvested within 180 days from
the receipt by such Company of Net Available Cash (including receipt of any
deferred payments for any such Disposition, if and when received), then on the
Business Day following such 180th day, the Loans shall be prepaid, in an amount
equal to the portion of the Net Available Cash that is not so Reinvested,
     (d) other Dispositions for fair market value; provided no Default or Event
of Default then exists or arises as a result thereof; and provided that if the
Disposition is for cash and a prepayment is required by Section 2.04, the
Borrowers shall make such prepayment in accordance with such Section;
     (e) Dispositions of the Marcellus Assets provided that PESC and
MidContinent shall make the prepayment required under the Borrowing Base Credit
Facility and Dispositions by Eastern to MidContinent or to a Borrower of the
Marcellus Gathering System;
     (f) Dispositions of the KPC Pipeline provided that if the Disposition is
for cash and a prepayment is required by Section 2.04(b), the Borrowers shall
make such prepayment in accordance with such Section;
     (g) Dispositions of property that is no longer commercially viable to
maintain or is obsolete, surplus or worn-out property;
     (h) Dispositions permitted under Section 7.06; and
     (i) any Disposition made as part of the Restructure Transactions;
     (j) Disposition by PESC of its membership interests in Eastern;
     (k) Disposition by PESC of its membership interests in KPC Pipeline
provided that, if such Disposition is for cash and a prepayment is required by
Section 2.04(b), PESC shall make such prepayment in accordance with such
Section;
$15 MM
Credit Agreement

55



--------------------------------------------------------------------------------



 



     (l) Disposition by MidContinent of its equity interests in STP; and
     (m) Dispositions that MidContinent and any of its Subsidiaries (which
currently exist or that may hereafter be formed) are permitted to make under the
Borrowing Base Credit Facility.
          7.08. Transfer Payments; Restricted Payments; Distributions and
Redemptions. Declare or make, directly or indirectly, any Restricted Payment or
Transfer Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
     (a) each Subsidiary may make Transfer Payments and Restricted Payments to
the Borrowers; and to Wholly-Owned Subsidiaries of the Borrowers (other than
Excluded Subsidiaries);
     (b) each Borrower and its Subsidiaries may make Transfer Payments and
Restricted Payments to PESC (or through a parent to PESC) of direct costs and
expenses to be paid by PESC on its behalf and PESC may make Transfer Payments to
its Subsidiaries (other than Excluded Subsidiaries) to enable such Subsidiaries
to pay direct costs and expenses on their own behalf; provided, however, PESC
may make Transfer Payments and Restricted Payments to Eastern in the form of a
loan to pay direct costs and expenses incurred by Eastern subject to the
limitations set forth in Section 7.02(o);
     (c) each Borrower and its Subsidiaries may make Transfer Payments and
Restricted Payments to PESC (or through a parent to PESC) for general and
administrative expenses allocated to it in any particular period in accordance
with the G&A Formula; and PESC may make Transfer Payments and Restricted
Payments to its Subsidiaries (other than Excluded Subsidiaries) for general and
administrative expenses to be paid by such Subsidiary or may pay such general
and administrative expenses of such Subsidiary on such Subsidiary’s behalf in
accordance with the G&A Formula; provided, however, PESC may make Transfer
Payments and Restricted Payments to Eastern in the form of a loan to pay general
and administrative expenses of Eastern on Eastern’s behalf in accordance with
the G&A Formula subject to the limitations set forth in Section 7.02(o);
     (d) each Borrower and its Subsidiaries may make Transfer Payments and
Restricted Payments to PESC (or through a parent to PESC) to fund drilling
expenses of Eastern and expenses to keep lease rights owned by Eastern from
expiring, in an aggregate amount for all such expenses not to exceed $5,000,000,
and PESC may make Transfer Payments to Eastern in such aggregate amount;
provided, however any such Transfer Payments and/or Restricted Payments are
funded using only proceeds of any White Deer Energy Additional Investment;
     (e) each Borrower and its Subsidiaries may make Transfer Payments and
Restricted Payments to PESC (or through a parent to PESC) in an amount equal to
its consolidated income tax liability (with the method of allocation of income
tax obligations to be reasonably acceptable to the Lenders);
     (f) MidContinent may make Transfer Payments and Restricted Payments to
PESC, and PESC may make Transfer Payments and Restricted Payments to KPC
Pipeline, LLC in the aggregate amount equal to the principal and interest
required to be paid during any period by KPC Pipeline, LLC under this Agreement;
     (g) MidContinent may make Transfer Payments and Restricted Payments to
PESC, and PESC may make Transfer Payments and Restricted Payments to Eastern. in
the aggregate equal to the amount of principal and interest required to be paid
during any period by Eastern under the Amended QRC Facility; provided, however
any such Transfer Payments and/or Restricted Payments are funded using only
proceeds of any White Deer Energy Additional Investment;
$15 MM
Credit Agreement

56



--------------------------------------------------------------------------------



 



     (h) Borrowers and their Subsidiaries may make Transfer Payments and
Restricted Payments to PESC, and PESC may make Transfer Payments and Restricted
Payments to Eastern and Parent, not to exceed $7,500,000 in the aggregate, in
connection with, and to the extent that, the Asset Sale Agreement, of even date
herewith, between RBC, Eastern, and PESC, relating to the Amended QRC Facility,
requires a payment to RBC as a result of the sale price for the sale of the
non-producing Marcellus assets owned by Eastern; provided, however any such
Transfer Payments and/or Restricted Payments are funded using only proceeds of
any White Deer Energy Additional Investment;
     (i) MidContinent and any of its Subsidiaries may make payments to Eastern
as operator of the Marcellus Assets, pursuant to that certain gas gathering
agreement between MidContinent (f/k/a Quest Cherokee) and Eastern relating to
gas gathering in the Appalachian region; and
     (j) MidContinent and any of its Subsidiaries that may hereafter be formed
may make Transfer Payments and Restricted Payments to the extent permitted under
the credit agreement governing the Borrowing Base Credit Facility.
          7.09. ERISA. At any time engage in a transaction which could be
subject to Section 4069 or 4212(c) of ERISA, or knowingly permit any Plan
maintained by a Company to: (a) engage in any non-exempt “prohibited
transaction” (as defined in Section 4975 of the Code); (b) fail to comply with
ERISA or any other applicable Laws, except as disclosed on Schedule 5.12; or
(c) incur any material “accumulated funding deficiency” (as defined in
Section 302 of ERISA), which, with respect to each event listed above, could be
reasonably expected to have a Material Adverse Effect or, except to the extent
disclosed on Schedule 5.12.
          7.10. Nature of Business; Risk Management. Engage in any line of
business other than exploration, production and marketing of Hydrocarbons and
related activities and the Midstream Businesses or make any capital expenditures
or Permitted Acquisitions permitted by Section 7.02, except in connection
therewith. Without the written approval of the Administrative Agent, the
Borrowers shall not materially change their risk management policy.
          7.11. Transactions with Affiliates. Sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions between or among the Borrowers or between
the Borrowers and their Wholly-Owned Subsidiaries (other than the Excluded
Subsidiaries) not involving any other Affiliate; (ii) any Investment permitted
under Section 7.02; (iii) any transaction involving Indebtedness permitted under
Section 7.04; (iii) any transactions permitted under Section 7.06; (iv) any
Dispositions permitted under Section 7.05; (v) any Transfer Payment, Restricted
Payment, distribution or dividend permitted under Section 7.08; (vi) the
transactions under the agreements listed on Schedule 7.11; (vii) the transaction
involving the Lien on the equity of Eastern granted by PESC for the benefit of
Royal Bank of Canada securing its credit agreement with Eastern; (viii) in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Borrowers or their respective Subsidiaries, as applicable, than
could be obtained on an arm’s length basis from unrelated third parties; and
(ix) transactions pursuant to the Material Agreements.
          7.12. Burdensome Agreements. Enter into any Contractual Obligation
that limits the ability of any Subsidiary to make Restricted Payments to a
Borrower or to otherwise transfer property to a Borrower; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by applicable
Law or by this Agreement, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
and (iii) the foregoing shall not apply to restrictions and conditions contained
in the
$15 MM
Credit Agreement

57



--------------------------------------------------------------------------------



 



documentation evidencing any Indebtedness permitted hereunder. Notwithstanding
the foregoing, (i) documents governing a Capitalized Lease or a purchase money
Lien permitted by Sections 7.01(j) and (k) may prohibit other Liens on the asset
encumbered by such Lien.
          7.13. Use of Proceeds. Use the proceeds of any Loan for purposes other
than those permitted by Section 6.12, or use the proceeds of any Loan, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the Board)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
          7.14. Material Agreements. Permit, except for amendments or
assignments made to accommodate, permit, or otherwise made in connection with,
the Restructure Transactions (including the White Deer Energy Investment),
(a) any amendment to any Organization Document of any Borrower or any Material
Agreement if such amendment could reasonably be expected to (y) have a Material
Adverse Effect on the ability of any Borrower or any Guarantor to perform its
obligations under the Loan Documents to which it is a party or (z) otherwise
materially adversely affect the Lenders, or (b) any assignment of any Material
Agreement if such assignment could reasonably be expected to materially
adversely affect the Lenders or have a Material Adverse Effect on the ability of
any Borrower or any other Loan Party to perform its obligations under the Loan
Documents to which it is a party.
          7.15. Pooling or Unitization. Voluntarily pool or unitize all or any
part of the Borrowing Base Oil and Gas Properties where the pooling or
unitization would result in any material diminution of any Borrower’s or any
other Loan Party’s net revenue interest in production from the pooled or
unitized lands, without the Required Lenders’ prior consent, which will not be
unreasonably withheld. Any unitization, pooling or communitization or other
action or instrument in violation of this Section 7.15 shall be of no force or
effect against any Lender.
          7.16. Financial Covenants. For purposes of determining compliance with
the financial covenants contained in this Agreement any election by the
Borrowers to measure an item of Indebtedness using fair value (as permitted by
Statement of Financial Accounting Standards No. 159 or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.
     (a) Current Ratio. Permit the ratio (calculated based on the Compliance
Certificate most recently delivered pursuant to Section 6.02(a)) of the
Borrowers’ consolidated current assets (including the unused amount of the
Borrowing Base, but excluding non-cash assets under FAS 133) to consolidated
current liabilities (excluding non-cash obligations under FAS 133, asset and
asset retirement obligations and current maturities of Indebtedness under this
Agreement and the Borrowing Base Facility Credit Agreement) at any fiscal
quarter-end, commencing with the quarter-ended September 30, 2010, to be less
than or equal to 1.0 to 1.0; provided, however, that for purposes of this
covenant, current assets and current liabilities shall exclude mark-to-market
values of Swap Contracts, to the extent such values are included in current
assets and current liabilities.
     (b) Interest Coverage Ratio. Permit the Interest Coverage Ratio at any
fiscal quarter-end to be less than or equal to 3.0 to 1.0.
     (c) Leverage Ratio. Permit the Leverage Ratio at any fiscal quarter-end
(i) commencing with the quarter ending September 30, 2010 and ending on the
quarter ending March 31, 2011, to be greater than or equal to 4.5 to 1.0 and
(ii) commencing with the quarter-ending June 30, 2011 and ending with the
quarter ending December 31, 2011, to be greater than or equal to 4.0 to 1.0.
$15 MM
Credit Agreement

58



--------------------------------------------------------------------------------



 



     (d) Adjustments for Material Dispositions. For the purposes of calculating
Adjusted Consolidated EBITDA for any period of four consecutive fiscal quarters
(each, a “Reference Period”) pursuant to any determination of the covenants set
forth in this Section 7.16 (which calculation shall, in all respects, be
acceptable to, and approved by the Administrative Agent), if at any time after
the first day of such Reference Period any Borrower or its consolidated
Subsidiary (other than the Excluded Subsidiaries) shall have made any Material
Disposition, the Adjusted Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Adjusted Consolidated EBITDA (if positive)
attributable to the Oil and Gas Property or other Collateral that is the subject
of such Material Disposition for such Reference Period. Except as otherwise
indicated, the ratios set out above shall be calculated at the end of each
reporting period for which this Agreement requires Borrowers to deliver
financial statements pursuant to Sections 6.01(a) and (b), using the results of
the twelve-month period ending with that reporting period.
     (e) Adjustments for Permitted Acquisitions and Material Acquisitions. For
purposes of determining compliance with Sections 7.16(b) and (c)):
     (i) Adjusted Consolidated EBITDA shall be calculated after giving effect,
on a pro forma basis (in a manner reasonably acceptable to the Administrative
Agent) for the four consecutive fiscal quarters most recently completed, to any
Permitted Acquisition or Material Acquisition occurring during such period, as
if such Permitted Acquisition or Material Acquisition occurred on the first day
of such period.
     (ii) If, in connection with a Permitted Acquisition or a Material
Acquisition, any Indebtedness is incurred or assumed by a Company, then
Consolidated Interest Charges shall be calculated, on a pro forma basis (in a
manner reasonably acceptable to the Administrative Agent) for the four quarters
most recently completed, as if such Indebtedness had been incurred on the first
day of such period.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
          8.01. Events of Default. Any of the following shall constitute an
Event of Default:
     (a) Non-Payment. The Borrowers fail to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or (ii) within three Business
Days after the same becomes due, any interest on any Loan due hereunder, or any
other amount payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. The Borrowers fail to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
the respective Borrower’s existence), 6.12, or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the date notice has been given to the Borrowers by
the Administrative Agent or the Required Lenders; or
     (d) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrowers or any other Loan Party herein, in any other Loan
Document, or in any document
$15 MM
Credit Agreement

59



--------------------------------------------------------------------------------



 



delivered in connection herewith or therewith proves to have been incorrect in
any material respect when made or deemed made; or
     (e) Cross-Default. (i) The Borrowers or any Borrower Affiliate or, solely
as regards a default under the Borrowing Base Credit Facility, MidContinent
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guaranty Obligation in respect of Indebtedness (other than Indebtedness under
Swap Contracts) under the Borrowing Base Credit Facility or having an aggregate
principal amount (or, in the case of a Capitalized Lease or a Synthetic Lease
Obligation, Attributable Indebtedness) (including undrawn or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than (individually or collectively) $5,000,000, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guaranty Obligation in respect of Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness, the lessor under such
Synthetic Lease Obligation or the beneficiary or beneficiaries of such Guaranty
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased or
redeemed (automatically or otherwise) prior to its stated maturity, or such
Guaranty Obligation to become payable or cash collateral in respect thereof to
be demanded; provided that this clause (e)(i)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or (ii) (A) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from any event of default under such Swap Contract as to
which a Borrower or any Borrower Affiliate is the Defaulting Party (as defined
in such Swap Contract) and the Swap Termination Value owed by a Borrower or any
Borrower Affiliate as a result thereof is greater than (individually or
collectively) $5,000,000, or (B) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any
Termination Event (as so defined) under such Swap Contract as to which a
Borrower or any Borrower Affiliate is an Affected Party (as so defined) and the
Early Termination Amount owed by a Borrower and Borrower Affiliate as a result
thereof is greater than (individually or collectively) $5,000,000 and such
amount is not paid when due under such Swap Contract; or
     (f) Insolvency Proceedings, Etc. (i) A Borrower or any Borrower Affiliate
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property or takes any action to effect any of the foregoing; or
(ii) any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
(iii) any proceeding under any Debtor Relief Law relating to any such Person or
to all or any part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) A Borrower or any Borrower
Affiliate becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against property which is a
material part of the property of the Borrowers and their Subsidiaries (other
than the Excluded Subsidiaries) taken as a whole, and is not released, vacated
or fully bonded within 45 days after its issue or levy; or
$15 MM
Credit Agreement

60



--------------------------------------------------------------------------------



 



     (h) Judgments. There is entered against a Borrower or any Borrower
Affiliate (i) a final non-appealable judgment or order for the payment of money
in an aggregate amount exceeding (individually or collectively) $5,000,000 (to
the extent not covered by third-party insurance as to which the insurer does not
dispute coverage), or (ii) any non-monetary final non-appealable judgment that
has or could reasonably be expected to have a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order and is not released, vacated or fully bonded within 60 days
after its attachment or levy; or (B) there is a period of 60 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
     (i) ERISA. (i) If a Borrower, any Borrower Affiliate or any of their ERISA
Affiliates maintains any Pension Plan or any Multiemployer Plan, an ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of a Borrower or any
Borrower Affiliate under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC in an aggregate amount in excess of $1,000,000, or (ii) if
there is any Multiemployer Plan, a Borrower, any Borrower Affiliate or any ERISA
Affiliate thereof fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $1,000,000; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of the
Required Lenders or satisfaction in full of all the Obligations, ceases to be in
full force and effect, or is declared by a court of competent jurisdiction to be
null and void, invalid or unenforceable in any material respect; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document;
provided, however, that the foregoing shall not apply to the Guaranty and other
Collateral Documents of any Subsidiary that is Disposed of by a Borrower in
accordance with the provisions of this Agreement; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Dissolution. A Borrower or any Borrower Affiliate shall dissolve,
liquidate, or otherwise terminate its existence, except as permitted in
Section 7.06; or
     (m) Collateral; Impairment of Security, etc. (i) Any provision of any Loan
Document shall for any reason cease to be valid and binding on or enforceable
against a Loan Party or any Loan Party shall so state in writing or bring an
action to limit its obligations or liabilities thereunder; or (ii) any
Collateral Document shall for any reason (other than pursuant to the terms
thereof) cease to create a valid security interest in the Collateral purported
to be covered thereby or such security interest shall for any reason (other than
as permitted herein or in any Collateral Document and except as to the second
Lien for the benefit of the Lenders on the Borrowing Base Oil and Gas Properties
and the Bluestem Gathering System) cease to be a perfected and first priority
security interest subject to Permitted Liens; provided, however, that the
foregoing shall not apply to the Guaranty and other Collateral Documents of any
Subsidiary that is Disposed of by the Borrowers in accordance with the
provisions of this Agreement.
          8.02. Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders:
     (a) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to
$15 MM
Credit Agreement

61



--------------------------------------------------------------------------------



 



be immediately due and payable, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other notice of any kind, all of
which are hereby expressly waived by the Borrowers; and
     (b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, the unpaid principal amount of all outstanding Loans and
all interest shall automatically become due and payable, and the Borrowers’
obligation to pay such amounts shall be absolute and unconditional, shall not be
subject to any defense or be affected by a right of set-off, counterclaim or
recoupment which the Borrowers may now or hereafter have against the
Administrative Agent, the Lenders or any other Person for any reason whatsoever.
          8.03. Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent as set forth in Section 2.11(d).
ARTICLE IX.
ADMINISTRATIVE AGENT
          9.01. Appointment and Authorization of Agents; Lender Hedging
Agreements. (a) Each Lender hereby irrevocably (subject to Section 9.10)
appoints, designates and authorizes the Administrative Agent to take such action
on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or Participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent or Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
     (b) To the extent any Lender or any Affiliate of a Lender is a party to a
Lender Hedging Agreement and accepts the benefits of the Liens in the Collateral
arising pursuant to the Collateral Documents, such Lender (for itself and on
behalf of any such Affiliates) shall be deemed (i) to appoint the Administrative
Agent and Collateral Agent, as its nominee and agent, to act for and on behalf
of such Lender or Affiliate thereof in connection with the Collateral Documents
and (ii) to be bound by the terms of this Article IX.
          9.02. Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents (including the Collateral Agent), employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. Neither the Administrative
Agent nor Collateral Agent
$15 MM
Credit Agreement

62



--------------------------------------------------------------------------------



 



shall be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.
          9.03. Default; Collateral. (a) Upon the occurrence and continuance of
a Default or Event of Default, the Lenders agree to promptly confer in order
that Required Lenders or the Lenders, as the case may be, may agree upon a
course of action for the enforcement of the rights of the Lenders; and the
Administrative Agent shall be entitled to refrain from taking any action
(without incurring any liability to any Person for so refraining) unless and
until the Administrative Agent shall have received instructions from Required
Lenders. All rights of action under the Loan Documents and all right to the
Collateral, if any, hereunder may be enforced by the Administrative Agent (or
Collateral Agent) and any suit or proceeding instituted by the Administrative
Agent (or Collateral Agent) in furtherance of such enforcement shall be brought
in its name as the Administrative Agent (or Collateral Agent) without the
necessity of joining as plaintiffs or defendants any other Lender, and the
recovery of any judgment shall be for the benefit of the Lenders (and, with
respect to Lender Hedging Agreements, Affiliates, if applicable) subject to the
expenses of the Administrative Agent and Collateral Agent. In actions with
respect to any property of the Borrowers or any other Obligor, the
Administrative Agent (and the Collateral Agent) is acting for the ratable
benefit of each Lender (and, with respect to Lender Hedging Agreement,
Affiliates, if applicable). Any and all agreements to subordinate (whether made
heretofore or hereafter) other indebtedness or obligations of Borrowers to the
Obligations shall be construed as being for the ratable benefit of each Lender
(and, with respect to Lender Hedging Agreement, Affiliates, if applicable).
     (b) Each Lender authorizes and directs the Administrative Agent and the
Collateral Agent to enter into the Collateral Documents on behalf of and for the
benefit of the Lenders (and, with respect to Lender Hedging Agreements,
Affiliates, if applicable)(or if previously entered into, hereby ratifies the
Administrative Agent’s and Collateral Agent’s previously entering into such
agreements and Collateral Documents).
     (c) Except to the extent unanimity (or other percentage set forth in
Section 10.01) is required hereunder, each Lender agrees that any action taken
by the Required Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Required Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.
     (d) The Administrative Agent and Collateral Agent are each hereby
authorized on behalf of the Lenders, without the necessity of any notice to or
further consent from any Lender, from time to time to take any action with
respect to any Collateral or Collateral Documents which may be necessary to
perfect and maintain perfected the Liens upon the Collateral granted pursuant to
the Collateral Documents.
     (e) Neither the Administrative Agent nor the Collateral Agent shall have
any obligation whatsoever to any Lender or to any other Person to assure that
the Collateral exists or is owned by any Obligor or is cared for, protected, or
insured or has been encumbered or that the Liens granted to the Administrative
Agent and/or Collateral Agent herein or pursuant thereto have been properly or
sufficiently or lawfully created, perfected, protected, or enforced, or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the Rights granted or available to the Administrative Agent
or Collateral Agent in this Section 9.03 or in any of the Collateral Documents;
it being understood and agreed that in respect of the Collateral, or any act,
omission, or event related thereto, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Administrative
Agent’s own interest in the Collateral as one of the Lenders and that the
Administrative Agent shall have no duty or
$15 MM
Credit Agreement

63



--------------------------------------------------------------------------------



 



liability whatsoever to any Lender, other than to act without gross negligence
or willful misconduct and the same shall apply to the Collateral Agent so long
as the Administrative Agent is also the Collateral Agent.
     (f) The Lenders hereby irrevocably authorize the Administrative Agent
and/or Collateral Agent, at its option and in its discretion, to release any
Lien granted to or held by the Administrative Agent or Collateral Agent upon any
Collateral: (i) constituting property in which no Obligor owned an interest at
the time the Lien was granted or at any time thereafter; (ii) constituting
property leased or granted to an Obligor under a lease, easement or right-of-way
which has expired or been terminated in a transaction permitted under the Loan
Documents or is about to expire and which has not been, and is not intended by
such Obligor to be, renewed; and (iii) consisting of an instrument evidencing
Indebtedness pledged to the Administrative Agent or Collateral Agent (for the
benefit of the Lenders), if the Indebtedness evidenced thereby has been paid in
full. In addition, the Lenders irrevocably authorize the Administrative Agent
and Collateral Agent to release Liens upon Collateral as contemplated in
Section 10.01(c) or (d), or if approved, authorized, or ratified in writing by
the requisite Lenders. Upon request by the Administrative Agent (or Collateral
Agent) at any time, the Lenders will confirm in writing the Administrative
Agent’s (or Collateral Agent’s) authority to release particular types or items
of Collateral pursuant to this Section 9.03.
     (g) In furtherance of the authorizations set forth in this Section 9.03,
each Lender hereby irrevocably appoints the Administrative Agent and Collateral
Agent its attorney-in-fact, with full power of substitution, for and on behalf
of and in the name of each such Lender (i) to enter into Collateral Documents
(including, without limitation, any appointments of substitute trustees under
any Collateral Documents and any appointment of a collateral agent under the
Intercreditor Agreement), (ii) to take action with respect to the Collateral and
Collateral Documents to perfect, maintain, and preserve Lenders’ Liens, and
(iii) to execute instruments of release or to take other action necessary to
release Liens upon any Collateral to the extent authorized in paragraph (f)
hereof. This power of attorney shall be liberally, not restrictively, construed
so as to give the greatest latitude to the Administrative Agent’s and the
Collateral Agent’s power, as attorney, relative to the Collateral matters
described in this Section 9.03. The powers and authorities herein conferred on
the Administrative Agent and Collateral Agent may be exercised by the
Administrative Agent or Collateral Agent through any Person who, at the time of
the execution of a particular instrument, is an officer of the Administrative
Agent or Collateral Agent (or any Person acting on behalf of the Administrative
Agent or Collateral Agent pursuant to a valid power of attorney). The power of
attorney conferred by this Section 9.03(g) to the Administrative Agent and
Collateral Agent is granted for valuable consideration and is coupled with an
interest and is irrevocable so long as the Obligations, or any part thereof,
shall remain unpaid.
          9.04. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or Participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by
Administrative Agent or Collateral Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for the creation, perfection or priority of any Liens purported to
be created by any of the Loan Documents, or the validity, genuineness,
enforceability, existence, value or sufficiency of any collateral security, or
to make any inquiry respecting the performance by the Borrowers of their
obligations hereunder or under any other Loan Document, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related
$15 MM
Credit Agreement

64



--------------------------------------------------------------------------------



 



Person shall be under any obligation to any Lender or Participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.
          9.05. Reliance by Administrative Agent. (a) The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, facsimile, electronic mail message or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders or all the Lenders,
if required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and Participants. Where
this Agreement expressly permits or prohibits an action unless the Required
Lenders otherwise determine, the Administrative Agent shall, and in all other
instances, the Administrative Agent may, but shall not be required to, initiate
any solicitation for the consent or a vote of the Lenders.
     (b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has funded its Pro Rata Share of the Borrowing on
the Closing Date shall be deemed to have consented to, approved or accepted or
to be satisfied with, each document or other matter either sent by the
Administrative Agent to such Lender (or otherwise made available for such Lender
on Intralinks or any similar website) for consent, approval, acceptance or
satisfaction, or required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender.
          9.06. Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Borrowers referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.
          9.07. Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made
$15 MM
Credit Agreement

65



--------------------------------------------------------------------------------



 



its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrowers hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent Related Person.
          9.08. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have been caused primarily by
such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, it being agreed by all Lenders that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs, costs and expenses in
connection with the use of Intralinks, Inc. or other similar information
transmission systems in connection with this Agreement and FA Costs) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrowers. The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of the
Administrative Agent.
          9.09. Administrative Agent in its Individual Capacity. RBC and its
Affiliates may make loans to, accept deposits from, acquire equity interests in
and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with each of the Loan Parties and their
respective Affiliates as though RBC were not the Administrative Agent or
Collateral Agent hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, RBC or its Affiliates may
receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, RBC shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent or Collateral Agent, and the terms “Lender” and
“Lenders” include RBC in its individual capacity.
$15 MM
Credit Agreement

66



--------------------------------------------------------------------------------



 



          9.10. Successor Administrative Agent and Collateral Agent.
     (a) The Administrative Agent may resign as Administrative Agent and
Collateral Agent upon 30 days’ notice to the Lenders with a copy of such notice
to the Borrowers. If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent and collateral agent for the Lenders which successor administrative agent
shall be consented to by the Borrowers at all times other than during the
existence of an Event of Default (which consent of the Borrowers shall not be
unreasonably withheld, conditioned or delayed). If no successor administrative
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrowers, a successor administrative agent from among
the Lenders who shall also succeed to the role of successor collateral agent.
Upon the acceptance of its appointment as successor administrative agent
hereunder, such successor administrative agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.13 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent and
Collateral Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.
     (b) The Collateral Agent may resign as Collateral Agent upon 30 days’
notice to the Administrative Agent with a copy of such notice to the Borrowers.
If the Collateral Agent resigns under this Agreement, the Administrative Agent
shall designate a successor collateral agent. Upon the acceptance of its
appointment as successor collateral agent hereunder, such successor collateral
agent shall succeed to all the rights, powers and duties of the retiring
Collateral Agent and the term “Collateral Agent” shall mean such successor
collateral agent and the retiring Collateral Agent’s appointment, powers and
duties as Collateral Agent shall be terminated. After any retiring Collateral
Agent’s resignation hereunder as Collateral Agent, the provisions of this
Article IX and Sections 10.04 and 10.13 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Collateral Agent under
this Agreement.
          9.11. Other Agents. None of the Lenders or other Persons identified on
the facing page or signature pages of this Agreement as a “syndication agent,”
as a “documentation agent,” any other type of agent (other than the
Administrative Agent and Collateral Agent), shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.
          9.12. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise
$15 MM
Credit Agreement

67



--------------------------------------------------------------------------------



 



     (i) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 10.04 and 10.05) allowed in such judicial
proceeding; and
     (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08, 10.04 and 10.05.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
          9.13. Hedging Agreements. To the extent any Affiliate of a Lender is a
party to a Swap Contract with a Borrower or any Borrower Affiliate and thereby
becomes a beneficiary of the Liens pursuant to the Collateral Document, such
Affiliate of a Lender shall be deemed to appoint the Administrative Agent and
Collateral Agent its nominee and agent to act for and on behalf of such
Affiliate in connection with the Collateral Documents and to be bound by the
terms of this Article IX, and Section 10.01(e).
ARTICLE X.
MISCELLANEOUS
          10.01. Amendments, Release of Collateral, Etc. (a) No amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrowers or any other Loan Party therefrom
shall be effective to do any of the following unless in writing signed by the
Required Lenders and the Borrowers or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that in connection with subsections
(i), (ii) and (iii) below, no such amendment, waiver or consent shall, unless in
writing and signed by each of the Lenders directly affected thereby and by the
Borrowers, and acknowledged by the Administrative Agent, and in connection with
subsections (iv), (v), (vi) and (vii) below, no such amendment, waiver or
consent shall, unless in writing and signed by all of the Lenders and by the
Borrowers, and acknowledged by the Administrative Agent:
     (i) extend or increase the Term Loan Commitment of any Lender;
     (ii) extend the Maturity Date or extend, postpone or delay any date fixed
by this Agreement or any other Loan Document for any payment or mandatory
prepayment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document;
$15 MM
Credit Agreement

68



--------------------------------------------------------------------------------



 



     (iii) reduce the principal of, or the rate of interest specified herein on,
any Loan or any fees or other amounts payable hereunder or under any other Loan
Document; provided, however, that only the consent of the Required Lenders shall
be necessary to (A) amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;
     (iv) change the percentage of the aggregate unpaid principal amount of the
Loans which is set forth in the definition of “Required Lenders”;
     (v) change the Pro Rata Share of any Lender;
     (vi) release a material amount of Collateral or release any Guarantor from
a Guaranty (except in connection with a Disposition permitted under Section 7.07
or as otherwise permitted under this Section 10.01, which shall not require any
Lender consents other than Lenders’ execution of this Agreement); or
     (vii) amend this Section, or Section 2.04 or 2.12, or any provision herein
providing for unanimous consent or other action by all the Lenders;
and, provided further: no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Required Lenders or
all the Lenders, as the case may be, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document.
Notwithstanding anything to the contrary herein, any Lender that has failed to
fund any portion of the Loans required to be funded by it hereunder shall not
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Pro Rata Share of such Lender may not be increased
without the consent of such Lender.
The right of each Lender to receive in connection with the Loan owed to it
interest on each Interest Payment Date and to receive principal on the dates
specified in Section 2.06 and on the Maturity Date shall not be impaired or
affected without the consent of such Lender, nor shall such Lender’s right to
institute suit against the Borrowers or Guarantors for payment of such amounts
on or after the due dates thereof be impaired or affected without the consent of
such Lender; provided the foregoing shall not give any Lender any right to
proceed against Collateral or take any actions described in Section 8.02 that
are vested in the Administrative Agent or Required Lenders.
     (b) Any amendment to any Loan Document which purports to (i) decrease the
amount of any mandatory prepayment required by Section 2.04 or (ii) change this
Section 10.01(b), must be by an instrument in writing executed by the Borrowers,
the Administrative Agent, and the Required Lenders.
     (c) Upon any sale, transfer, or Disposition of Collateral which is
permitted pursuant to the Loan Documents, and upon 5 Business Days’ prior
written request by the Borrowers (which request must be accompanied by (i) true
and correct copies of all material documents of transfer or Disposition,
including any contract of sale, (ii) a preliminary closing statement and
instructions to the title company, if any, (iii) all requested release
instruments in form and substance satisfactory to the Administrative Agent and
(iv) if required, written consent of the requisite Lenders), the Administrative
Agent and/or Collateral Agent shall (and is hereby irrevocably authorized by the
Lenders to) execute such documents as may be necessary to evidence the release
of Liens granted to the Administrative Agent and/or Collateral Agent for the
benefit of the Secured Parties pursuant hereto in such Collateral. Neither the
Administrative Agent nor the Collateral Agent shall be required to execute any
release instruments on terms which, in the
$15 MM
Credit Agreement

69



--------------------------------------------------------------------------------



 



Administrative Agent’s (or Collateral Agent’s) opinion, would expose the
Administrative Agent or Collateral Agent to liability or create any obligation
or entail any consequence other than the release of Liens without recourse or
warranty. No such release shall impair the Administrative Agent’s and/or
Collateral Agent’s Lien on the proceeds of sale of such Collateral.
     (d) If all outstanding Loans and other Obligations (other than contingent
indemnity obligations) have been indefeasibly paid in full, and, subject to
Section 10.01(e) all Lender Hedging Agreement have terminated, the
Administrative Agent agrees to, and the Lenders hereby instruct the
Administrative Agent and Collateral Agent to, at the Borrowers’ expense, execute
and authorize such releases of the Collateral Documents as the Borrowers shall
reasonably request and this Agreement shall be deemed terminated except that
such termination shall not relieve the Borrowers of any obligation to make any
payments to the Administrative Agent or any Lender required by any Loan Document
to the extent accruing, or relating to an event occurring, prior to such
termination.
     (e) Notwithstanding any provision herein to the contrary, if the only
outstanding Obligations (other than contingent indemnity obligations) are
amounts owed pursuant to one or more Lender Hedging Agreements, the
Administrative Agent and/or Collateral Agent will, and is hereby authorized to,
(A) release the Liens created under the Loan Documents and (B) release all
Guaranties of the Guarantors; provided, that contemporaneously with such
release, (i) the Borrowers (and, if applicable, any Borrower Affiliate that is a
party to such Lender Hedging Agreements) (A) execute a margin agreement in form
and substance acceptable to such Lender(s) (or its Affiliates) that are parties
to such Lender Hedging Agreements (the “Lender Counterparties”) and (B), if
required, provide collateral in the form of cash or a letter of credit having an
aggregate value acceptable to such Lender Counterparties, and (ii) if such
Lender Hedging Agreement is executed by a Subsidiary of the Borrowers and the
Borrowers are not parties thereto, the Borrowers execute a guaranty covering
such Subsidiary’s obligations thereunder, such guaranty to be in form and
substance satisfactory to the Lender Counterparties. Any release under this
Section 10.01(e) must be in writing and signed by the Administrative Agent.
     (f) The Lenders and the Administrative Agent hereby waive (i) notice of the
Restructure Transactions, (ii) any notice period requirements relating to the
Restructure Transactions; (iii) any contents of the notice or other requirements
associated with notice relating to the Restructure Transactions; (iv) any
provisions of the Prior Midstream Credit Agreement in regards to the Restructure
Transactions that would have the effect of prohibiting any or all of the
Restructure Transactions; and (v) any amendment or termination of Material
Agreements (as defined in the Prior Credit Agreements) that occurs in connection
with the Restructure Transactions.
          10.02. Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder and under the other Loan Documents
shall be in writing (including by facsimile transmission) and mailed, faxed or
delivered, to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices on Schedule 10.02 (for the
Borrowers, any Guarantor and the Administrative Agent) or on the Administrative
Details Form (for the other Lenders); or, in the case of the Borrowers, the
Guarantors or the Administrative Agent, to such other address as shall be
designated by such party in a notice to the other parties, and in the case of
any other party, to such other address as shall be designated by such party in a
notice to the Borrowers and the Administrative Agent. All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(i) actual receipt by the intended recipient and (ii) (A) if delivered by hand
or by courier, when signed for by the intended recipient; (B) if delivered by
mail, four Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail (which form of delivery is subject to
the
$15 MM
Credit Agreement

70



--------------------------------------------------------------------------------



 



provisions of subsection (c) below), when delivered; provided, however, that
notices and other communications to the Administrative Agent pursuant to
Article II shall not be effective until actually received by such Person. Any
notice or other communication permitted to be given, made or confirmed by
telephone hereunder shall be given, made or confirmed by means of a telephone
call to the intended recipient at the number specified in accordance with this
Section, it being understood and agreed that a voicemail message shall in no
event be effective as a notice, communication or confirmation hereunder.
     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile or other electronic means. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on all Loan Parties, the Administrative Agent and the Lenders. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.
     (c) Limited Use of Electronic Mail. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and shall not be recognized hereunder for any
other purpose.
     (d) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Notices) purportedly given by or on behalf of the Borrowers
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers. All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
          10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
          10.04. Attorney Costs; Expenses and Taxes. The Borrowers agree (a) to
pay or reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation,
syndication, administration and execution of this Agreement and the other Loan
Documents, including the filing, recording, refiling or rerecording of any
Mortgage, any pledge agreement and any Security Agreement and/or any Uniform
Commercial Code financing statements relating thereto and all amendments,
supplements and modifications to any thereof and any and all other documents or
instruments of further assurance required to be filed or recorded or refiled or
rerecorded by the terms hereof or of any mortgage, any pledge agreement or any
security agreement, and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
and FA Costs and reasonable costs and expenses in connection with the use of
Intralinks, Inc. or other similar
$15 MM
Credit Agreement

71



--------------------------------------------------------------------------------



 



information transmission systems in connection with this Agreement; provided
however that all such costs and expenses, Attorney Costs and FA Costs of the
Administrative Agent and Lenders relating to this Agreement, together with all
such costs and expenses, Attorney Costs and FA Costs as defined in, and as
provided for in, the credit agreements of even date herewith relating to the
Borrowing Base Credit Facility and the Amended QRC Facility shall not exceed in
the aggregate $1,000,000, and (b) to pay or reimburse the Administrative Agent
and each Lender for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any workout or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs and FA Costs. The foregoing
costs and expenses shall include all search, filing, recording, title insurance
and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent or any Lender (if such Lender is otherwise entitled to
recover such costs under the terms of this Agreement). The agreements in this
Section shall survive the repayment of all the Obligations.
          10.05. Indemnification. Whether or not the transactions contemplated
hereby are consummated, each of the Borrowers and each Guarantor (by execution
of a Guaranty), jointly and severally, agrees to indemnify, save and hold
harmless each Agent-Related Person, the Administrative Agent, the Collateral
Agent, each Lender and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against: (a) any and all claims, demands, actions or
causes of action that are asserted against any Indemnitee by any Person (other
than the Administrative Agent or any Lender) relating directly or indirectly to
a claim, demand, action or cause of action that such Person asserts or may
assert against any Loan Party, any Affiliate of any Loan Party or any of their
respective officers or directors, arising out of or relating to, the Loan
Documents, the Term Loan Commitment, the use or contemplated use of the proceeds
of any Loans, or the relationship of any Loan Party, the Administrative Agent,
the Collateral Agent and the Lenders under this Agreement or any other Loan
Document; (b) any and all claims, demands, actions or causes of action that may
at any time (including at any time following repayment of the Obligations and
the resignation of the Administrative Agent or the replacement of any Lender) be
asserted or imposed against any Indemnitee by any Person or by a Borrower or any
other Loan Party, arising out of or relating to, the Loan Documents, the Term
Loan Commitment, the use or contemplated use of the proceeds of any Loans, or
the relationship of any Loan Party, the Administrative Agent, the Collateral
Agent and the Lenders under this Agreement or any other Loan Document;
(c) without limiting the foregoing, any and all claims, demands, actions or
causes of action, judgments and orders, penalties and fines that are asserted or
imposed against any Indemnitee, (i) under the application of any Environmental
Law applicable to the Borrowers or any of their respective Subsidiaries (other
than the Excluded Subsidiaries) or any of their properties or assets, including
the treatment or disposal of Hazardous Substances on any of their properties or
assets, (ii) as a result of the breach or non-compliance by the Borrowers or any
of their respective Subsidiaries (other than the Excluded Subsidiaries) with any
Environmental Law applicable to the Borrowers or any of their respective
Subsidiaries (other than the Excluded Subsidiaries), (iii) due to past ownership
by the Borrowers or any of their respective Subsidiaries (other than the
Excluded Subsidiaries) of any of their properties or assets or past activity on
any of their properties or assets which, though lawful and fully permissible at
the time, could result in present liability, (iv) due to the presence, use,
storage, treatment or disposal of Hazardous Substances on or under, or the
escape, seepage, leakage, spillage, discharge, emission or Release from, any of
the properties owned or operated by the Borrowers or any of their respective
Subsidiaries (other than the Excluded Subsidiaries) (including any liability
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, the Borrowers or any of their respective
Subsidiaries (other than the Excluded Subsidiaries), or (v) due to any other
environmental, health or safety condition in connection with the Loan Documents;
(d) any administrative or investigative proceeding by any Governmental Authority
arising out of or related to a
$15 MM
Credit Agreement

72



--------------------------------------------------------------------------------



 



claim, demand, action or cause of action described in subsection (a), (b) or (c)
above; and (e) any and all liabilities (including liabilities under
indemnities), losses, costs, damages or expenses (including Attorney Costs and
settlement costs) that any Indemnitee suffers or incurs as a result of the
assertion of any foregoing claim, demand, action, cause of action or proceeding,
or as a result of the preparation of any defense in connection with any
foregoing claim, demand, action, cause of action or proceeding, in all cases,
WHETHER OR NOT ARISING OUT OF THE STRICT LIABILITY OR NEGLIGENCE OF AN
INDEMNITEE, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action or proceeding (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitees, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. The agreements in this Section shall
survive repayment of all the Obligations.
          10.06. Payments Set Aside. To the extent that the Borrowers make a
payment to the Administrative Agent or any Lender, or the Administrative Agent
or any Lender exercises its right of setoff, and such payment or the proceeds of
such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.
          10.07. Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Loans at the time owing to it); provided that:
except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the outstanding principal balance of the Loan of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
$15 MM
Credit Agreement

73



--------------------------------------------------------------------------------



 



Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowers otherwise consent (neither the Administrative
Agent’s nor Borrowers’ consent to be unreasonably withheld, conditioned or
delayed);
     (i) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan assigned;
     (ii) intentionally deleted; and
     (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative Details
Form.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.07, 10.04 and 10.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Term Loan Commitment of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrowers, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such
$15 MM
Credit Agreement

74



--------------------------------------------------------------------------------



 



Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
that would (i) postpone any date upon which any payment of money is scheduled to
be paid to such Participant, (ii) reduce the principal, interest, fees or other
amounts payable to such Participant, or (iii) release Parent from its Guaranty.
Subject to subsection (e) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided said Participant
agrees to be subject to Sections 3.08 and 10.15 as though it were a Lender. To
the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.12 as though it were a Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.01 as though it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) If the consent of the Borrowers to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the proviso
to the first sentence of Section 10.07(b)), the Borrowers shall be deemed to
have given their consent five Business Days after the date notice thereof has
been delivered by the assigning Lender (through the Administrative Agent) unless
such consent is expressly refused by the Borrowers prior to such fifth Business
Day.
          10.08. Confidentiality. Each Lender agrees that it will not disclose
without the prior consent of the Borrowers (other than to directors, officers,
employees, auditors, accountants, counsel or other professional advisors of the
Administrative Agent or any Lender) any information with respect to the
Borrowers or any of their respective Subsidiaries, which is furnished pursuant
to this Agreement; provided that any Lender may disclose any such information
(a) as has become generally available to the public, (b) as may be required or
appropriate in any report, statement or testimony submitted to or required by
any municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender or submitted to or required by the Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (c) as may be required or
appropriate in response to any summons or subpoena in connection with any
litigation, (d) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (e) to any Eligible Assignee of or Participant in, or
any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; provided that such Eligible Assignee or
Participant or prospective Eligible Assignee or Participant executes an
agreement containing provisions substantially similar to those contained in this
Section 10.08, (f) in connection with the exercise of any remedy by such Lender
if an Event of Default pertaining to the Loan Documents has occurred and is
continuing, (g) in connection with any litigation involving such Lender
pertaining to the Loan Documents, (h) to any Lender or the
$15 MM
Credit Agreement

75



--------------------------------------------------------------------------------



 



Administrative Agent, or (i) to any Affiliate of any Lender (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and obligated to keep such information
confidential).
          10.09. Set-off. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrowers or any Guarantor, any such notice being waived by
the Borrowers (each on its own behalf and on behalf of Guarantor) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the Borrowers or Guarantor, as applicable, against any and all
Obligations owing to the Administrative Agent and the Lenders, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured. Each Lender agrees
promptly to notify the Borrowers and the Administrative Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.
          10.10. Interest Rate Limitation. Regardless of any provision contained
in any Loan Document, neither the Administrative Agent nor any Lender shall ever
be entitled to contract for, charge, take, reserve, receive, or apply, as
interest on all or any part of the Obligations, any amount in excess of the
Maximum Rate, and, if any Lender ever does so, then such excess shall be deemed
a partial prepayment of principal and treated hereunder as such and any
remaining excess shall be refunded to the Borrowers. In determining if the
interest paid or payable exceeds the Maximum Rate, the Borrowers and the Lenders
shall, to the maximum extent permitted under applicable Law, (a) treat all
Borrowings as but a single extension of credit, (b) characterize any
nonprincipal payment as an expense, fee, or premium rather than as interest,
(c) exclude voluntary prepayments and the effects thereof, and (d) amortize,
prorate, allocate, and spread the total amount of interest throughout the entire
contemplated term of the Obligations. However, if the Obligations are paid and
performed in full prior to the end of the full contemplated term thereof, and if
the interest received for the actual period of existence thereof exceeds the
Maximum Amount, the Lenders shall refund such excess, and, in such event, the
Lenders shall not, to the extent permitted by Law, be subject to any penalties
provided by any Laws for contracting for, charging, taking, reserving or
receiving interest in excess of the Maximum Amount.
          10.11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, facsimile,
photocopy or by sending a scanned copy by electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement. Any signature
page of a counterpart may be detached therefrom without impairing the legal
effect of the signatures thereon and attached to another counterpart identical
in form thereto but having attached to it one or more additional signature pages
signed by other parties.
          10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto
$15 MM
Credit Agreement

76



--------------------------------------------------------------------------------



 



and shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
          10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Borrowing, and shall continue
in full force and effect as long as any Loan or any other Obligation shall
remain unpaid or unsatisfied.
          10.14. Severability. Any provision of this Agreement and the other
Loan Documents to which any Borrower is a party that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
          10.15. Replacement of Lenders. If (i) any Lender fails or refuses to
consent to any requested amendment or waiver pursuant to Section 10.01, (ii) any
Lender requests compensation under Section 3.04, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) any
Lender is in breach of any of its obligations under this Agreement or is
otherwise a Defaulting Lender, or (iv) any other circumstance exists hereunder
that gives the Borrowers the right to replace a Lender as a party hereto, then
the Borrowers may, at their sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.07), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
     (a) the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 10.07(b)(iii);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) such payment being at par, with no premium or
discount;
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
$15 MM
Credit Agreement

77



--------------------------------------------------------------------------------



 



          10.16. Defaulting Lender.
     (a) Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as that Lender
is no longer a Defaulting Lender, to the extent permitted by applicable law:
     (i) That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted.
     (ii) Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.04 (Prepayments) or
otherwise, and including any amounts made available to the Administrative Agent
by the Defaulting Lender pursuant to a right of set-off, shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder;
second, as the Borrowers may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;
third, if so determined by the Administrative Agent and the Borrowers, to be
held in a deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; fourth, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and
sixth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans or reimbursement obligations in respect of which
that Defaulting Lender has not fully funded its appropriate share, such payment
shall be applied solely to pay the Loans of, and reimbursement obligations owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or reimbursement obligations owed to, that Defaulting
Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this Section 10.16 shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
     (b) If the Borrowers and the Administrative Agent agree in writing in their
sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to
$15 MM
Credit Agreement

78



--------------------------------------------------------------------------------



 



any conditions set forth therein (which may include arrangements with respect to
any cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their ratable
portions, whereupon that Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrowers while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
     (c) If any Lender is a Defaulting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to be replaced in accordance with Section 10.15.
          10.17. Governing Law.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER UNITED STATES FEDERAL LAW.
     (b) EACH COMPANY AND OTHER PARTY HERETO, AND EACH GUARANTOR, BY EXECUTION
OF A GUARANTY, AGREES TO THIS SECTION 10.17(b). ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS FROM
ANY THEREOF, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWERS, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, AND BY EXECUTION OF A GUARANTY,
EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWERS, EACH GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH LENDER (1) IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO, AND (2) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, AT ITS ADDRESS FOR NOTICES DESIGNATED HEREIN. THE BORROWERS, EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
          10.18. Waiver of Right to Trial by Jury, Etc. EACH PARTY TO THIS
AGREEMENT AND EACH GUARANTOR, BY EXECUTION OF A GUARANTY, HEREBY (a) EXPRESSLY
AND IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES TO THE LOAN DOCUMENTS OR
ANY OF THEM WITH RESPECT TO ANY LOAN
$15 MM
Credit Agreement

79



--------------------------------------------------------------------------------



 



DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH PARTY TO THIS
AGREEMENT AND EACH GUARANTOR TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY; AND
(b) EXPRESSLY AND IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH ACTION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; PROVIDED THAT THE WAIVER CONTAINED IN THIS SECTION
10.178 SHALL NOT APPLY TO THE EXTENT THAT THE PARTY AGAINST WHOM DAMAGES ARE
SOUGHT HAS ENGAGED IN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
          10.19. Release. As additional consideration for the execution,
delivery and performance of this Agreement by the parties hereto and to induce
the Administrative Agent, the Collateral Agent and the Lenders to enter into
this Agreement, the Borrowers warrant and represent to the Administrative Agent,
the Collateral Agent and the Lenders that no facts, events, statuses or
conditions exist or have existed which, either now or with the passage of time
or giving of notice, or both, constitute or will constitute a basis for any
claim or cause of action against the Administrative Agent, the Collateral Agent
or any Lender or any defense to (i) the payment of Obligations under the Notes
and/or the Loan Documents, or (ii) the performance of any of its obligations
with respect to the Notes and/or the Loan Documents. In the event any such
facts, events, statuses or conditions exist or have existed, Borrowers
unconditionally and irrevocably hereby RELEASE, RELINQUISH and forever DISCHARGE
Administrative Agent, the Collateral Agent and the Lenders, as well as their
predecessors, successors, assigns, agents, officers, directors, shareholders,
employees and representatives, of and from any and all claims, demands, actions
and causes of action of any and every kind or character, past or present, which
any Borrower may have against any of them or their predecessors, successors,
assigns, agents, officers, directors, shareholders, employees and
representatives arising out of or with respect to (a) any right or power to
bring any claim for usury or to pursue any cause of action based on any claim of
usury, and (b) any and all transactions relating to the Loan Documents occurring
prior to the date hereof, including any loss, cost or damage, of any kind or
character, arising out of or in any way connected with or in any way resulting
from the acts, actions or omissions of any of them, and their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives, including any breach of fiduciary duty, breach of any duty of
fair dealing, breach of confidence, breach of funding commitment, undue
influence, duress, economic coercion, conflict of interest, negligence, bad
faith, malpractice, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortious interference with
corporate governance or prospective business advantage, breach of contract,
deceptive trade practices, libel, slander or conspiracy, but in each case only
to the extent permitted by applicable Law.
          10.20. Time of the Essence. Time is of the essence of the Loan
Documents.
          10.21. Release of Second Priority Liens. The Administrative Agent and
the Lenders agree to release and discharge, from any Lien securing the
Indebtedness under this Agreement, the second priority Liens on the Borrowing
Base Oil and Gas Properties and Bluestem Gathering System, contemporaneously
with the release of the first priority Lien held thereon by RBC as collateral
agent (or its successor) for the benefit of the lenders party to the Borrowing
Base Credit Facility.
$15 MM
Credit Agreement

80



--------------------------------------------------------------------------------



 



          10.22. Amendment and Restatement. (a) Pursuant to the Assignment of
Midstream Notes, Liens and Security Interest, on the Closing Date,
$89,001,098.16 of the outstanding amount of principal and interest owing by PESC
and MidContinent (f/k/a Bluestem) under the Prior Midstream Credit Agreement and
the notes issued pursuant thereto have been refinanced, renewed, rearranged and
extended by loans under the Borrowing Base Credit Facility.
     (b) This Agreement amends and restates in part the Prior Midstream Credit
Agreement. The Notes amend, restate, rearrange, extend and renew the principal
balance of $15,000,000 of Indebtedness previously outstanding under the Prior
Midstream Credit Agreement and not assigned pursuant to the Assignment of
Midstream Notes, Lien and Security Interest. All Liens created and existing
under the Prior Midstream Credit Agreement shall continue in force and effect to
secure the Obligations of the Borrowers to the Lenders pursuant to the Notes and
this Agreement, and each Borrower hereby ratifies, adopts and confirms all such
prior Liens.
          10.23. Termination of Revolving Commitments Under Prior Midstream
Credit Agreement. As of the Closing Date, the $1,000,000 revolving commitment
under the Prior Midstream Credit Agreements is hereby terminated and the
Administrative Agent and the Lenders hereby waive any right to receive prior
notice of such termination. Each Lender agrees upon the Closing Date to return
to the Borrowers with reasonable promptness all “Notes” as defined under the
Prior Midstream Credit Agreement which were delivered by the Borrowers (or any
of their predecessors) in exchange for new Notes to be issued pursuant to this
Agreement.
          10.24. No Novation, Etc. (a) To the extent of $15,000,000, nothing
contained herein shall be deemed a novation of or a repayment or new advance of
any obligation of Borrowers thereunder. The Indebtedness owing under the Prior
Midstream Credit Agreement is renewed, rearranged, extended and carried forward
by this Agreement (to the extent aforesaid) and all of the Liens securing the
“Obligations” as defined in the Prior Midstream Credit Agreement are carried
forward and (to the extent not assigned to RBC as administrative agent and
collateral agent for the lenders party to the Borrowing Base Credit Facility)
secure, without interruption or loss or priority, the Obligations under this
Agreement.
          10.25. Joint and Several Liability. (a) Each of the Borrowers
acknowledges and agrees that it is the intent of the parties that each such
Borrower be primarily liable for the Obligations as a joint and several obligor.
It is the intention of the parties that with respect to liability of any
Borrower hereunder arising solely by reason of its being jointly and severally
liable for the Loans, the obligations of such Borrower shall be absolute,
unconditional and irrevocable irrespective of:
     (i) any lack of validity, legality or enforceability of this Agreement, any
Note, or any other Loan Document as to any Borrower, as the case may be;
     (ii) the failure of the Administrative Agent, Collateral Agent or any
Lender or any holder of any Note;
     (a) to enforce any right or remedy against any Borrower, as the case may
be, or any other Person (including any Guarantor) under the provisions of this
Agreement, such Note, any other Loan Document or otherwise; or
     (b) to exercise any right or remedy against any Guarantor of, or Collateral
securing, the Obligations;
     (iii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other extension, compromise
or renewal of any Obligations;
$15 MM
Credit Agreement

81



--------------------------------------------------------------------------------



 



     (iv) any reduction, limitation, impairment or termination of any
Obligations with respect to any Borrower, as the case may be, for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to (and each of the Borrowers hereby waives any right to or
claim of) any defense (other than the defense of payment in full of the
Obligations) or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Obligations
with respect to any Borrower, as the case may be;
     (v) any addition, exchange, release, surrender or nonperfection of any
Collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any Guaranty, held by any Lender or any holder of the Notes
or any security interest or Lien securing any of the Obligations; or
     (vi) any other circumstance which might otherwise constitute a defense
(other than the defense of payment in full of the Obligations) available to, or
a legal or equitable discharge of, any Borrower, as the case may be, or any
Guarantor.
     (b) Each of the Borrowers agrees that its joint and several liability
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time any payment (in whole or in part) of any of the Obligations is
rescinded or must be restored by any Lender or any holder of any Note, upon the
insolvency, bankruptcy or reorganization of any Borrower, as the case may be, as
though such payment had not been made;
     (c) Each of the Borrowers hereby expressly waives: (i) notice of the
Lenders’ acceptance of this Agreement; (ii) notice of the existence or creation
or non-payment of all or any of the Obligations other than notices expressly
provided for in this Agreement; (iii) presentment, demand, notice of dishonor,
protest, and all other notices whatsoever other than notices expressly provided
for in this Agreement; (iv) any claim or defense based on an election of
remedies; and (v) all diligence in collection or protection of or realization
upon the Obligations or any part thereof, any obligation hereunder, or any
security for or guaranty of any of the foregoing.
     (d) No delay on any of the Administrative Agent’s, Collateral Agent’s or
any Secured Party’s part in the exercise of any right or remedy shall operate as
a waiver thereof, and no single or partial exercise by any of the foregoing of
any right or remedy shall preclude other or further exercise thereof or the
exercise of any other right or remedy. No action of any of the Administrative
Agent, Collateral Agent or Secured Parties permitted hereunder shall in any way
affect or impair any such party’s rights or any Obligations under this
Agreement.
     (e) Each of the Borrowers hereby represents and warrants to each of the
Administrative Agent and Lenders that it now has and will continue to have
independent means of obtaining information concerning the other Borrower’s
affairs, financial condition and business. Neither the Administrative Agent nor
any Lender shall have any duty or responsibility to provide any Borrower with
any credit or other information concerning such other Borrower’s affairs,
financial condition or business which may come into the Administrative Agent’s
or Lender’s possession.
     (f) Each of the Borrowers represents and warrants (i) that the business
operations of the Borrowers are interrelated and that the business operations of
the Borrowers complement one another, and such entities have a common business
purpose, and (ii) that, to permit their uninterrupted and continuous operations,
such entities now require and will from time to time hereafter require funds and
credit accommodations for general business purposes and (iii) that the proceeds
of Loans hereunder will
$15 MM
Credit Agreement

82



--------------------------------------------------------------------------------



 



directly or indirectly benefit the Borrowers hereunder, severally and jointly,
regardless of which Borrower receives part or all of the proceeds of such Loans.
     (g) Notwithstanding anything to the contrary contained herein, it is the
intention of the Borrowers, the Administrative Agent and the Lenders that the
amount of the respective Borrower’s obligations hereunder shall be in, but not
in excess of, the maximum amount thereof not subject to avoidance or recovery by
operation of any applicable Debtor Relief Law. To that end, but only in the
event and to the extent that the Borrowers’ respective obligations hereunder or
any payment made pursuant thereto would, but for the operation of the foregoing
proviso, be subject to avoidance or recovery under any applicable Debtor Relief
Law, the amount of the Borrowers’ respective obligations hereunder shall be
limited to the largest amount which, after giving effect thereto, would not,
under applicable Debtor Relief Laws, render the Borrower’s respective
obligations hereunder unenforceable or avoidable or subject to recovery under
applicable Debtor Relief Laws. To the extent any payment actually made hereunder
exceeds the limitation contained in this Section 10.25(g), then the amount of
such excess shall, from and after the time of payment by the Borrowers (or any
of them), be reimbursed by the Lenders upon demand by such Borrowers. The
foregoing proviso is intended solely to preserve the rights of the
Administrative Agent and the Lenders hereunder against the Borrowers to the
maximum extent permitted by applicable Debtor Relief Laws and neither any
Borrower nor any Guarantor nor any other Person shall have any right or claim
under this Section 10.25(g) that would not otherwise be available under
applicable Debtor Relief Laws.
          10.26. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGES FOLLOW.
$15 MM
Credit Agreement

83



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

                      POSTROCK ENERGY SERVICES CORPORATION,
a Delaware corporation, as a Borrower    
 
               
 
  By:   /s/ David C. Lawler                           David C. Lawler, President
and Chief Executive Officer    
 
                    POSTROCK KPC PIPELINE, LLC,
a Delaware limited liability company, as a Borrower,    
 
                    By:   POSTROCK ENERGY SERVICES CORPORATION,
its sole member    
 
               
 
      By:   /s/ David C. Lawler    
 
         
 
David C. Lawler, President    
 
          and Chief Executive Officer    

$15 MM
Credit Agreement
Signature Page 1

 



--------------------------------------------------------------------------------



 



                  ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent    
 
           
 
  By:  
/s/ Susan Khokher
   
 
  Name:  
Susan Khokher
   
 
  Title:  
Manager, Agency
   

$15 MM
Credit Agreement
Signature Page 2

 



--------------------------------------------------------------------------------



 



                  ROYAL BANK OF CANADA, as Lender    
 
           
 
  By:   /s/ Leslie P. Vowell    
 
  Name:  
 
Leslie P. Vowell    
 
  Title:  
 
Attorney-in-Fact    
 
     
 
   

$15 MM
Credit Agreement
Signature Page 3

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK, as Lender    
 
           
 
  By:   /s/ Janet R. Naifeh    
 
  Name:  
 
Janet R. Naifeh    
 
  Title:  
 
Senior Vice President    
 
     
 
   

$15 MM
Credit Agreement
Signature Page4

 



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION,
as Lender    
 
           
 
  By:   /s/ Robert F. Pollis, Jr.    
 
  Name:  
 
Robert F. Pollis, Jr.    
 
  Title:  
 
Senior Vice President    
 
     
 
   

$15 MM
Credit Agreement
Signature Page 5

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A.,         as Lender    
 
           
 
  By:   /s/ Ronald F. Bentien, Jr.    
 
  Name:  
 
Ronald F. Bentien, Jr.    
 
           
 
  Title:   Director    
 
           

$15 MM
Credit Agreement
Signature Page 6

 



--------------------------------------------------------------------------------



 



                  AMEGY BANK NATIONAL ASSOCIATION,         as Lender    
 
           
 
  By:  
/s/ Terry Owen McCarter
   
 
  Name:  
Terry Owen McCarter
   
 
  Title:  
Senior Vice President
   

$15 MM
Credit Agreement
Signature Page 7

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK, as Lender    
 
           
 
  By:   /s/ James A. Morgan    
 
  Name:  
 
James A. Morgan    
 
           
 
  Title:   Vice President    
 
           

$15 MM
Credit Agreement
Signature Page 8

 



--------------------------------------------------------------------------------



 



                  COMPASS BANK, as Lender    
 
           
 
  By:   /s/ John W. Wood    
 
  Name:  
 
John W. Wood    
 
           
 
  Title:   Vice President    
 
           

$15 MM
Credit Agreement
Signature Page 9

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS,         as Lender    
 
           
 
  By:  
/s/ Larry Robinson
   
 
  Name:  
Larry Robinson
   
 
  Title:  
Director
   
 
           
 
  By:  
/s/ Betsy Jocher
   
 
  Name:  
Betsy Jocher
   
 
  Title:  
Director
   

$15 MM
Credit Agreement
Signature Page 10

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF BORROWING NOTICE
Date: __________, _____
To: Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of ___, 2010 (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among PostRock Energy
Services Corporation, a Delaware corporation, and PostRock KPC Pipeline, LLC, a
Delaware limited liability company (collectively, the “Borrowers”), and Royal
Bank of Canada, as Administrative Agent, and the Lenders from time to time party
thereto.
     The undersigned hereby requests:

I.   $15,000,000 TERM LOAN FACILITY

  1.   Status Information for the Facility

  (a)   Amount of Facility: $15,000,000.00     (b)   Loans outstanding prior to
the Borrowing requested herein: $0.00     (c)   Principal amount of Loans
available to be borrowed (1(a) minus (1(b)): $15,000,000.00

  2.   Amount of Borrowing: $15,000,000.00     3.   Requested date of Borrowing:
September [__], 2010.     5.   Requested Type of Loan and applicable Dollar
amount:

  (a)   Base Rate Loan for $__________     (b)   Eurodollar Rate Loan with
Interest Period of:

         
(i) one month for
  $    
 
       
(ii) two months for
  $    
 
       
(iii) three months for
  $    
 
       
(iv) six months for
  $    
 
       

  6.   Purpose of Loan:

               ___To refinance Indebtedness owing under Prior Midstream Credit
Agreement.
     The undersigned hereby certifies that the following statements will be true
on the date of the proposed Borrowing after giving effect thereto and to the
application of the proceeds therefrom:
          (a) the representations and warranties of the Borrowers contained in
Article V of the Agreement are true and correct in all material respects as
though made on and as of such date (except

              Exhibit A-1   Page 1     Form of Borrowing Notice    

 



--------------------------------------------------------------------------------



 



such representations and warranties which expressly refer to an earlier date,
which are true and correct in all material respects as of such earlier date);
          (b) the amount of the requested Borrowing will not exceed the Term
Loan Commitment; and
          (c) no Default or Event of Default has occurred and is continuing, or
would result from such proposed Borrowing.
     The Borrowing requested herein complies with Section 2.03 of the Agreement,
as applicable.

            POSTROCK ENERGY SERVICES CORPORATION,
a Delaware corporation, as a Borrower
      By:           David C. Lawler, President and Chief Executive Officer   

            POSTROCK KPC PIPELINE, LLC,
a Delaware limited liability company, as a Borrower,
      By:   POSTROCK ENERGY SERVICES CORPORATION,         its sole member   

            By:           David C. Lawler, President        and Chief Executive
Officer     

              Exhibit A-1   Page 2     Form of Borrowing Notice    

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF CONVERSION/CONTINUATION NOTICE
Date: ________, ____
TO:   Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of ___, 2010 (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among PostRock Energy
Services Corporation, a Delaware corporation, and PostRock KPC Pipeline, LLC, a
Delaware limited liability company (collectively, the “Borrowers”), and Royal
Bank of Canada, as Administrative Agent, and the Lenders from time to time party
thereto.
     The undersigned hereby requests:

I.   $15,000,000 TERM LOAN FACILITY

  1.   Amount of [conversion] [continuation]: $__________

  2.   Existing rate: Check applicable blank

  (a)   Base Rate

  (b)   Eurodollar Rate Loan with Interest Period of:

         
(i) one month
       
 
       
(ii) two months
       
 
       
(iii) three months
       
 
       
(iv) six months
       
 
       

  3.   If a Eurodollar Rate Loan, date of the last day of the Interest Period
for such Loan: _______________, 201_______.

          The Loan described above is to be [converted] [continued] as follows:

  4.   Requested date of [conversion] [continuation]: _______________,
201_______.

  5.   Requested Type of Loan and applicable Dollar amount:

  (a)   Base Rate Loan for $__________     (b)   Eurodollar Rate Loan with
Interest Period of:

         
(i) one month for
  $    
 
       
(ii) two months for
  $    
 
       
(iii) three months for
  $    
 
       
(iv) six months for
  $    
 
       

              Exhibit A-2   Page 1     Form of Conversion/Continuation Notice  
 

 



--------------------------------------------------------------------------------



 



     The [conversion] [continuation] requested herein complies with Section 2.03
of the Agreement, as applicable.

            For all Loans (applicable Borrowers only):

POSTROCK ENERGY SERVICES CORPORATION,
a Delaware corporation, as a Borrower
      By:           David C. Lawler, President and Chief Executive Officer   

            POSTROCK KPC PIPELINE, LLC,
a Delaware limited liability company, as a Borrower,
      By:   POSTROCK ENERGY SERVICES CORPORATION,         its sole member   

            By:           David C. Lawler, President        and Chief Executive
Officer     

              Exhibit A-2   Page 2     Form of Conversion/Continuation Notice  
 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
FORM OF REPAYMENT NOTICE
Date: ________, ____
To:   Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of ___, 2010 (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among PostRock Energy
Services Corporation, a Delaware corporation and PostRock KPC Pipeline, LLC, a
Delaware limited liability company (collectively, the “Borrowers”), and Royal
Bank of Canada, as Administrative Agent, and the Lenders from time to time party
thereto.
     The undersigned applicable Borrower/s hereby are repaying the Facility as
follows:

I.   $15,000,000 TERM LOAN FACILITY

  1.   Loans outstanding prior to the repayment referred to herein: $___     2.
  Amount of repayment: $___     3.   Date of repayment: ___, 201.     4.   Type
of Loan and amount to which repayment applies:

  (a)   Base Rate Loan for $___     (b)   Eurodollar Rate Loan with Interest
Period of:

         
(i) one month
  $    
 
       
(ii) two months
  $    
 
       
(iii) three months
  $    
 
       
(iv) six months
  $    
 
       

     The repayment referred to herein complies with Section 2.04 of the
Agreement.

            For all Loans (applicable Borrower/s only):

POSTROCK ENERGY SERVICES CORPORATION,
a Delaware corporation, as a Borrower
      By:           David C. Lawler, President and Chief Executive Officer     
       

              Exhibit A-3   Page 1     Form of Repayment Notice    

 



--------------------------------------------------------------------------------



 



            POSTROCK KPC PIPELINE, LLC,
a Delaware limited liability company, as a Borrower,
      By:   POSTROCK ENERGY SERVICES CORPORATION,         its sole member
      By:           David C. Lawler, President        and Chief Executive
Officer     

              Exhibit A-3   Page 2     Form of Repayment Notice    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF TERM NOTE

      $   ___, 2010

     FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby jointly and
severally promise to pay to the order of _____________________ (the “Lender”),
on the Maturity Date (as defined in the Credit Agreement referred to below) the
principal amount of _______________ Dollars ($__________), or such lesser
principal amount of Loans made by Lender pursuant to the Credit Agreement (as
defined below) due and payable by the Borrowers to the Lender on the Maturity
Date under that certain Second Amended and Restated Credit Agreement, dated as
of even date herewith (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among PostRock Energy Services
Corporation, a Delaware corporation, and PostRock KPC Pipeline, LLC, a Delaware
limited liability company, as Borrowers and Royal Bank of Canada, as
Administrative Agent and Collateral Agent, and the Lenders from time to time
party thereto.
     The Borrowers promise to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates, and at such times as are specified in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds to the account designated by the Administrative Agent in the
Credit Agreement. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.
     This Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and is subject to optional and mandatory
prepayment in whole or in part as provided therein. This Note is also entitled
to the benefits of each Guaranty and the Collateral Documents. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
     This Note is a Loan Document and is subject to Section 10.10 of the Credit
Agreement, which is incorporated herein by reference the same as if set forth
herein verbatim.
     Each Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, notice of
intent to accelerate, notice of acceleration, demand, dishonor and non-payment
of this Note.

              Exhibit B-1   Page 1     Form of Term Note    

 



--------------------------------------------------------------------------------



 



     THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

            POSTROCK ENERGY SERVICES CORPORATION,
a Delaware corporation, as a Borrower
      By:           David C. Lawler, President and Chief Executive Officer     
       

            POSTROCK KPC PIPELINE, LLC,
a Delaware limited liability company, as a Borrower,
      By:   POSTROCK ENERGY SERVICES CORPORATION,         its sole member   

            By:           David C. Lawler, President        and Chief Executive
Officer     

              Exhibit B-1   Page 2     Form of Term Note    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
(Pursuant to Section 6.02 of the Agreement)
Financial Statement Date: ___, ___
To:   Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of ___, 2010 (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among PostRock Energy
Services Corporation, a Delaware corporation, and PostRock KPC Pipeline, LLC, a
Delaware limited liability company (collectively, the “Borrower”), and Royal
Bank of Canada, as Administrative Agent, and the Lenders from time to time party
thereto.
     Capitalized terms used herein but not defined herein shall have the meaning
set forth in the Agreement.
     The undersigned Responsible Officers hereby certify as of the date hereof
that they are the ___of the Borrowers, and that, as such, they are authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of the Borrowers, and that:
     [Use the following for fiscal year-end financial statements]
     Attached hereto as Schedule 1 are the year-end audited consolidated
financial statements of Parent and its Subsidiaries and the consolidating
financial statements of Parent and its Subsidiaries required by Section 6.01(a)
of the Agreement for the fiscal year of Parent ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section; and
     [Use the following for fiscal quarter-end financial statements]
     Attached hereto as Schedule 1 are, the unaudited consolidated financial
statements of Parent and its Subsidiaries and the consolidating financial
statements of Parent and its Subsidiaries required by Section 6.01(b) of the
Agreement for the fiscal quarter of Parent ended as of the above date and the
portion of Parent’s fiscal year then ended, together with a certificate of a
Responsible Officer of Parent, stating that such financial statements fairly
present the financial condition, results of operations and cash flows of Parent
and its Subsidiaries (including the Borrowers), as applicable, in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.
     [Use the following for both fiscal year-end and quarter-end financial
statements]
     1. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Parent and the Borrowers during the accounting period covered by the attached
financial statements.

              Exhibit C   Page 1     Form of Compliance Certificate    

 



--------------------------------------------------------------------------------



 



     2. A review of the activities of Parent and the Borrowers during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period Parent and the Borrowers
performed and observed all their respective Obligations under the Loan
Documents, and no Default or Event of Default has occurred and is continuing
except as follows (list of each such Default or Event of Default and include the
information required by Section 6.03 of the Credit Agreement):
     3. The covenant analyses and information set forth on Schedule 2 attached
hereto are true and accurate on and as of the date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
___, ___.

            POSTROCK ENERGY SERVICES CORPORATION,
a Delaware corporation, as a Borrower
      By:           David C. Lawler, President and Chief Executive Officer   

            POSTROCK KPC PIPELINE, LLC,
a Delaware limited liability company, as a Borrower,
      By:   POSTROCK ENERGY SERVICES CORPORATION,         its sole member   

            By:           David C. Lawler, President        and Chief Executive
Officer     

              Exhibit C   Page 2     Form of Compliance Certificate    

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended
_____________ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

         
I. Section 7.16(a) — Current Ratio
       
A. Consolidated current assets (plus unused Borrowing Base availability) as at
most recent Financial Statement Date:
  $    
 
       
B. Consolidated current liabilities as at most recent Financial Statement Date:
  $    
 
       
C. Is ratio of I.A. to I.B greater than to 1.0 to 1.0
  Yes/No
II. Section 7.16(b) — Interest Coverage Ratio
       
 
       
A. Adjusted Consolidated EBITDA for four consecutive fiscal quarters ending on
the Statement Date (“Subject Period”) (see Credit Agreement definition of
“Consolidated EBITDA” and “Adjusted Consolidated EBITDA”):
       
1. Consolidated EBITDA for Subject Period (prior to pro forma adjustments for
Material Dispositions pursuant to Section 7.15 (d) and Permitted Acquisitions
and Material Acquisitions pursuant to Section 7.15(e)):
  $    
 
       
2. Pro forma adjustments to EBITDA for Material Dispositions during the Subject
Period (Section 7.15(d)), giving effect to such Material Dispositions on a pro
forma basis for the Subject Period as if such Material Dispositions occurred on
the first day of the Subject Period:
  $    
 
       
3. Pro forma adjustments to EBITDA for Permitted Acquisitions and Material
Acquisitions during the Subject Period (Section 7.15(e)), giving effect to such
Permitted Acquisitions and Material Acquisitions on a pro forma basis for the
Subject Period as if such Permitted Acquisitions and Material Acquisitions
occurred on the first day of the Subject Period:
  $    
 
       
4. Consolidated EBITDA including pro forma adjustments for Material
Dispositions, Permitted Acquisitions, and Material Acquisitions (Lines II.A.
1-4):
  $    
 
       
 
  $    
 
       
 
       
B.
       
1. Adjusted Consolidated EBITDA (Line II.A.4):
  $    
 
       
2. Consolidated Interest Charges (Line II.B.2):
  $    
 
       
3. Imputed interest charges on Synthetic Lease Obligations of Borrowers and
their Subsidiaries (other than Excluded Subsidiaries) for the Subject Period:
(Line II.B.3)
  $    
 
       
4. Interest Coverage Ratio: (Line II.B.1) divided by (Lines II.B.2 + II.B.3):
  ___to 1.0
Is the Interest Coverage Ratio greater than 3.0 to 1.0?
  Yes/No

              Exhibit C   Page 3     Form of Compliance Certificate    

 



--------------------------------------------------------------------------------



 



         
III. Section 7.16(c) — Leverage Ratio
       
A. Cash Adjusted Consolidated Funded Debt
       
1. Cash Adjusted Consolidated Funded Debt on Statement Date (borrowed money
Indebtedness, letter of credit reimbursement obligations, Capital Leases,
Synthetic Leases, Guaranty Obligations less cash on deposit under control
agreement)
  $    
 
       
 
       
B. Adjusted Consolidated EBITDA
       
1. Adjusted Consolidated EBITDA (Line II.A.4 above)
       
2 Total Leverage Ratio: (Line III.A.1) divided by (Line III.B.1):
  ___ to 1.0
3. Is the Leverage Ratio less than 4.5 to 1.0 in Q3 2010 to Q1 2011, less than
4.0 to 1.0 in Q2 2011 to Q4 2011
  Yes/No

              Exhibit C   Page 4     Form of Compliance Certificate    

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
 
  1. Assignor:    
 
       
 
  2. Assignee:    
 
      [and is an Affiliate/Approved Fund of [identify Lender]
 
       
 
  3. Borrowers:   PostRock Energy Services Corporation, a Delaware corporation,
and PostRock KPC Pipeline, LLC, a Delaware limited liability company
 
       
 
  4. Administrative Agent:   Royal Bank of Canada, as the administrative agent
under the Credit Agreement
 
       
 
  5. Credit Agreement:   Second Amended and Restated Credit Agreement, dated as
of ___, 2010 among the Borrowers, and Royal Bank of Canada, as Administrative
Agent, and the Lenders from time to time party thereto

              Exhibit D   Page 1     Form of Assignment and Assumption    

 



--------------------------------------------------------------------------------



 



              6. Assigned Interest:
 
 

                              Aggregate Amount of     Amount of             Term
Loans for     Term Loans     Percentage Assigned of       all Lenders*    
Assigned*     Term Loans  
Loans:
  $       $         %  
Total:
  $       $         %  

[7. Trade Date: ___ ]
Effective Date: ___, 201___ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Name:           Title:        

 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

Consented to and Accepted:

                  [NAME OF ADMINISTRATIVE AGENT], as       [NAME OF L/C ISSUER],
as Administrative Agent       L/C Issuer
 
               
By
          By    
 
               
 
  Title:            

              Exhibit D   Page 2     Form of Assignment and Assumption    

 



--------------------------------------------------------------------------------



 



[Consented to:]

            POSTROCK ENERGY SERVICES CORPORATION,
a Delaware corporation, as a Borrower
      By:           David C. Lawler, President and Chief Executive Officer   

            POSTROCK KPC PIPELINE, LLC,
a Delaware limited liability company, as a Borrower,
      By:   POSTROCK ENERGY SERVICES CORPORATION,         its sole member   

            By:           David C. Lawler, President        and Chief Executive
Officer     

              Exhibit D   Page 3     Form of Assignment and Assumption    

 



--------------------------------------------------------------------------------



 



ANNEX 1
TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
          1.1 Assignor. The Assignor: (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrowers, any of their Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee: (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

              Exhibit D   Page 4     Form of Assignment and Assumption    

 